Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 1 of 151




                   EXHIBIT 23
     Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 2 of 151




                         Wisconsin Elections Commission

Meeting of the Commission
Monday, June 10, 2020
10:00 A.M.                                        Agenda
                                                  Open and Closed Session

Virtual Meeting
Madison, Wisconsin
__________________________________________________________________

A.     Call to Order

B.     Administrator’s Report of Appropriate Meeting Notice

C.     Public Comment

D.     Ballot Access Challenges and Issues

       1. Nomination Paper Challenge Process                                    3
       2. Staff Presentation on Challenge or Ballot Access Issue
       3. Challenger Presentation
       4. Candidate Response
       5. Staff Summary and Recommendation
       6. Commission Action
       (Items 2-6 will be provided separately)

E.     Possible Challenges of Staff Ballot Access Decisions
                                    (Provided separately if applicable)
F.     Certification of Candidates for the Partisan Primary Election and 71
       Certification of Independent Candidates for the General Election

G.     Certification of May 12 Special Election Results

H.     Voter Mailing Review                                                 134

I.     HAVA Election Security Grant Spending Plan                           41

J.     Staff Update                                                         51


K.     Ballot Templates for November 3 Election                             65
     Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 3 of 151




L.     Closed Session

       1.    Election Complaints
       2.    Litigation Update


       19.851          The Commission’s discussions concerning violations of election law
                       shall be in closed session.

       19.85 (1) (g)   The Commission may confer with legal counsel concerning litigation
                       strategy.

M.     Adjourn

       The Elections Commission will convene in open session but may move to closed session
       under Wis. Stat. §§ 19.851 and then reconvene into open session prior to adjournment of
       this meeting. This notice is intended to inform the public that this meeting will convene
       in open session, may move to closed session, and then reconvene in open session. Wis.
       Stat. § 19.85 (2).
               Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 4 of 151


                                   Wisconsin Elections Commission
                                           212 East Washington Avenue | Third Floor | P.O. Box 7984 | Madison, WI 53707-7984
                                                                        (608) 266-8005 | elections@wi.gov | elections.wi.gov

____________________________________________________________________________________________________________

                                               MEMORANDUM


     DATE:        For the June 10, 2020 Commission Meeting

     TO:          Members, Wisconsin Elections Commission

     FROM:        Meagan Wolfe
                  Administrator, Wisconsin Elections Commission

     SUBJECT: Nomination Paper Challenge Procedure


     Monday, June 1, 2020 was the deadline for filing nomination papers with the Wisconsin Elections
     Commission (WEC) for offices to be elected in the November 3, 2020 General Election. Invariably, once
     nomination papers are filed, challenges to those nomination papers are filed. The Commission will rule
     on these challenges at the June 10, 2020 meeting. Because the deadline for responses to any challenge is
     June 8, 2020 (June 7 is the actual deadline but it is a Sunday so it is moved to the next business day), the
     staff’s recommendations regarding ballot access for challenged candidates may not be available until the
     Commission meeting or shortly before, depending upon how many challenges are filed. This
     memorandum outlines the procedures and standards used by the staff and Commission to evaluate and rule
     on challenges to nomination papers.


I.         PROCEDURE

           1. June 1, 2020 - Nomination papers must be filed not later than 5:00 p.m. for all nominations for
              the fall elections mandated by statute for November 3, 2020. Wis. Stat. § 8.15(1). WEC staff
              follows a standardized procedure for the intake, processing, and review of nomination papers,
              which is summarized in the attached “Candidate Ballot Access Procedures” document. Two
              different staff members conduct facial reviews of each set of nomination papers to determine
              whether the candidate has collected a sufficient number of valid signatures. The Nomination
              Paper Review Guidelines used by staff to conduct the facial review of petitions is also attached.

           2. June 4, 2020 – Any correcting affidavits to rehabilitate signatures struck by staff or to provide
              additional information are due no later than 4:30 p.m. Wis. Admin. Code EL § 2.05(4).
              Challenges to nomination papers also must be filed not later than 4:30 p.m. on June 4. Wis.
              Admin. Code EL § 2.07(2)(a). A copy of the complaint will be delivered by the Commission's
              staff to the candidate whose papers are being challenged. Id. Staff also provides background
              memos to both the challenger and the challenged candidate to advise them of the procedures and
              summarize the legal standards for the challenge process, which are also attached.

                                             Wisconsin Elections Commissioners
       Ann S. Jacobs, chair | Marge Bostelmann | Julie M. Glancey | Dean Knudson | Robert Spindell | Mark L. Thomsen
         _________________________________________________________________________________________________________
                                                        Administrator
                                                       Meagan Wolfe                                                    3
             Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 5 of 151
Nomination Paper Challenge Procedure
For the June 10, 2020 Commission Meeting
Page 2


            a. Challenges must be made by verified complaint and must establish probable cause that the
               paper or signature challenged does not comply with Wisconsin Statutes or the rules of the
               Wisconsin Elections Commission. (See annotation below.)

            b. The challenge should be accompanied by affidavits or other relevant documentation. Any
               challenge which is not established by the materials submitted as of the deadline for challenge
               shall be denied.

        3. June 8, 2020 - If received not later than 4:30 p.m., a written response to the challenge may be
           filed by the candidate. Wis. Admin. Code EL § 2.07(2)(b); Wis. Stat. § 990.001(4)(c). A written
           response should also be verified and should also be accompanied by affidavits or other
           documentation. Id. Just as the burden of establishing a challenge is placed upon the challenger,
           the burden of rebutting an established challenge is placed upon the candidate whose papers are
           challenged. Wis. Admin. Code EL § 2.07(3).

        4. June 8-9, 2020 - WEC staff prepare a written report on the challenges and any available
           responses. To whatever extent necessary and possible, the Commission's staff will contact
           circulators, affiants, and other persons with personal knowledge of the circumstances under
           which the signatures were obtained. Given the time frame involved, staff verification will likely
           be limited to close cases.

        5. June 10, 2020 - The Commission will meet to consider the challenges and responses and hear
           any oral presentations made by the challenger and/or challenged candidate. Attached is a copy
           of the relevant provisions of Wis. Stat. Ch. 8 governing nomination papers and nominations.
           Also attached are the Commission's administrative rules, Wis. Admin. Code EL §§ 2.05 and
           2.07, governing treatment and sufficiency of nomination papers and challenges thereto.

        6. If an incumbent officeholder does not file nomination papers and a declaration of candidacy form
           by the filing deadline, and also did not file a declaration of noncandidacy form by May 18, 2020,
           the filing deadline for all other candidates for that office is extended by 72 hours. The effect on
           the process and associated deadlines for any such offices is as follows:

                a. June 4, 2020 - Nomination papers must be filed not later than 5:00 p.m.

                b. June 8, 2020 - Challenges to nomination papers must be filed not later than 4:30 p.m.

                c. June 11, 2020 – A written response to the challenge may be filed by the candidate not
                   later than 4:30 p.m.

                d. If necessary, the Commission will meet again to consider any cases with extended
                   deadlines. If the Commission has sufficient information, or challenges are not filed,
                   certification of the offices with an extended filing deadline may be decided at the June
                   10, 2020 meeting.




                                                                                                        4
             Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 6 of 151
Nomination Paper Challenge Procedure
For the June 10, 2020 Commission Meeting
Page 3


II.     ADMINISTRATIVE HEARING

        The June 10, 2020 meeting is the Commission’s hearing to decide nomination paper challenge
        complaints. To maintain a clear record of the proceedings, Commission staff recommends that
        challenge complaints be handled on a case-by-case basis. As with past ballot access meetings, staff
        recommends that the Commission Chair announce each file and the Commission conduct a separate
        proceeding on each file, allowing the challenger, the challenged candidate and the staff to make an
        oral presentation on the challenge. Should a decision be appealed to circuit court, this procedure
        would help the Commission recall the facts and create a concise record of each case and the public
        comments at the time of the Commission’s decision.

        The Commission’s rules do not specify the procedures that must be used for conducting a hearing on
        challenge complaints. Based on previous hearings for even-numbered year elections, the
        Commission staff recommends the following process for each individual hearing. 1) The
        Commission chair calls the file number, 2) the Commission staff presents details of the challenge,
        any response to the challenge and recommendations as to whether a challenge should be rejected or
        sustained, 3) Challenger is then allowed 5 minutes to provide additional information regarding the
        challenge and respond to Commission staff recommendations and Commissioners’ questions, 4)
        Challenged candidate is then allowed 5 minutes to respond to challenge and Commission staff
        recommendations and Commissioners’ questions, 5) Commission staff responds to questions or
        issues raised by challenger, challenged candidate and/or the Commission, and 6) Commission
        discusses the challenge and passes a motion ruling on the challenge.

III.    ANNOTATION

        As a general rule, the policy of the former State Elections Board and of the Government
        Accountability Board with respect to the nomination process has been to promote or facilitate
        candidate ballot access, not to find a justification for impeding that access, and the challenge
        procedure has been applied in that spirit. As much as possible, the selection and elimination of
        candidates is left for to the electorate to decide.

        For the Commission to consider a challenge, the verified complaint must establish probable cause
        that a violation of election law has occurred. A complaint must allege facts which, if true, would
        constitute a failure to comply with Wisconsin's election (not campaign finance) statutes. The
        complaint must allege a violation of Wis. Stat. Ch. 8, the statutory chapter governing nominations to
        the general election ballot. The standard for compliance as set forth in the Commission’s rules is
        substantial compliance, with the papers filed entitled to a presumption of validity.

              Wisconsin Administrative Code – Chapter EL

              EL 2.05 (4). Any information on a nomination paper is entitled to a presumption of validity. …

              EL 2.05 (5). Where any required item of information on a nomination paper incomplete, the
              filing officer shall accept the information as complete if there is substantial compliance with
              the law.




                                                                                                           5
             Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 7 of 151
Nomination Paper Challenge Procedure
For the June 10, 2020 Commission Meeting
Page 4

        Consequently, any challenge must rebut the presumption of validity afforded the information on a
        nomination paper (under Wis. Stat. § 903.01), by clear and convincing evidence that “the
        nonexistence of the presumed fact is more probable than its existence.”

        Challenges must be based on the personal knowledge of the complainant or of a person whose
        affidavit or sworn statement accompanies the challenge. As an example: a complaint challenging
        the eligibility of a signatory to a nomination paper based on the signer’s non-residency must be
        accompanied by reference to MyVote Wisconsin or “Who is My Legislator?” web searches, by a
        map of the district demonstrating that the address is outside the district, or by a signed statement
        from the election official, (municipal clerk or deputy clerk), whose responsibility it is to determine
        the residency of electors of the district. Without such references, the challenger’s bare assertion of
        the signer’s non-residency is not sufficient to sustain their burden of proof.

        Challengers will be informed that new grounds for a challenge which are not raised in an initial
        complaint and which are raised after 4:30 p.m., Thursday, June 4, 2020, will not be considered by
        the Commission.

        Challenge complaints are filed by delivering an original and a copy to the Wisconsin Elections
        Commission at its offices, pursuant to Wis. Admin. Code EL § 2.07, and by the Commission's staff
        delivering a copy to the respondent whose nomination papers are being challenged.

IV.     CORRECTIONS TO NOMINATION PAPERS

        Historically, the Government Accountability Board and its predecessor, the former State Elections
        Board, recognized that some deficiencies in nomination papers may be corrected by way of an
        affidavit from the circulator of the nomination paper. This is true whether the deficiencies were
        identified by staff review of the nomination paper or were identified by a challenge complaint filed
        prior to the deadline for the filing of correcting affidavits. Consequently, signatures which have
        been disallowed by the staff in its initial review of a nomination paper may have been “rehabilitated”
        by a correcting affidavit submitted after the deadline for filing nomination papers. Wis. Admin.
        Code EL § 2.05(4). Correcting affidavits must be received by the Commission “not later than three
        calendar days after the applicable statutory due date for the nomination papers.” Id.

        It is important to note the complications which may arise because errors on nomination papers may
        be corrected during the same period that challenges to nomination papers are filed. Because
        deficiencies on nomination papers may be rehabilitated until the deadline for challenges, signatures
        stricken during staff review are not considered officially debarred until the rehabilitation deadline of
        June 4, 2020 and may still be susceptible to additional challenges on other grounds. Any challenges
        to signatures initially struck during the initial staff review also must be raised not later than 4:30
        p.m. on Thursday, June 4, 2020, whether or not those papers or signatures have been corrected as of
        that time.

        Court decisions have established a distinction between statutory requirements that are mandatory,
        such as filing deadlines for nomination papers and for challenges, and those that are directory and
        are evaluated on a substantial compliance basis, such as the sufficiency of information included on
        nomination papers.




                                                                                                          6
             Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 8 of 151
Nomination Paper Challenge Procedure
For the June 10, 2020 Commission Meeting
Page 5

        Errors that may be corrected:
        a.) Elector errors:
            i. The elector wrote in a date other than the one on which he/she signed, wrote an incomplete
               date, or left the box for the date blank.
            ii. The elector used an address which does not reflect his actual residence or wrote an
                incomplete address.
            iii. The elector wrote in a municipality which does not reflect his actual residence.
            iv. The elector failed to include a legible printed name with the signature.

        The elector or circulator may correct the first three errors listed above, but only the elector may
        correct the fourth error listed, except the elector may request assistance in both printing their name
        and completing an affidavit to correct the failure to include a legible printed name.

        b.) Certificate of Circulator errors:
            The circulator failed to sign or otherwise complete the certificate or entered inadvertently
            erroneous data (for instance: the circulator dated the certificate before circulation, not after).
            Errors in the Certificate of Circulator must be corrected by the circulator.

        Errors that may not be corrected:

        a.) Signatures may not be added to nomination papers after the filing deadline and may not be added
            to a particular page after the certificate of circulator has been executed. (However, the date of
            certification may be corrected – see above.)

        b.) None of the information in the heading of the nomination paper, (i.e., candidate’s name,
            candidate’s address, political party represented, date of election, office sought, name of
            jurisdiction or district in which candidate seeks office), may be altered, amended, or added after
            circulation of the nomination paper. This is the nomination information that each signatory saw
            and relied upon in deciding to sign the paper.

        c.) The date of signing may not be changed to a date other than the one on which the signatory
            actually signed; nor may any other signatory information be changed from that which was
            correct at the time the signatory signed.

        Attachments: Candidate Ballot Access Procedures
                     Nomination Paper Review Guidelines
                     Challenger Memorandum
                     Challenged Candidate Memorandum
                     Wis. Stat. §§ 8.15, 8.21, 8.30
                     Wis. Admin. Code EL §§ 2.05 and 2.07




                                                                                                             7
Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 9 of 151
   Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 10 of 151




                                           CANDIDATE
                                           BALLOT ACCESS
                                           PROCEDURES

                                           Nomination Papers

                                           April 2020




Wisconsin Elections Commission
P.O. Box 7984
Madison, WI 53707-7984

Phone: (608) 261-2028
FAX: (608) 267-0500
Email: elections@wi.gov
Web: http://elections.wi.gov




                                                                               8
    Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 11 of 151


Introduction
Throughout Wisconsin, nomination papers and associated ballot access documents are the primary
way for candidates to get their name on the ballot when seeking elected office. Following correct
procedure when obtaining and submitting nomination paper signatures is crucial to ensure ballot
placement for a candidate. Based on current election law, WEC staff has worked to aide
candidates with guidance documents and direct candidate contact via phone and email.
Understandably, questions remain. This manual is meant to serve as a resource for both clerks
and candidates who may have questions related to the ballot access process.

Candidate Eligibility
Anyone who is giving consideration to becoming a candidate for elected office should be aware of
the candidate eligibility requirements for that office. Every public office has its own conditions
for candidate age, residency, and other special requirements. Eligibility requirements are codified
in federal and state law, with the requirements of each office governed by the U.S. Constitution,
Wisconsin Constitution, or Wisconsin State Statute. Questions on candidate eligibility for a
specific office can be directed to the filing officer for that office.

In accordance with Article XIII, Section 3(2),(3) of the Wisconsin State Constitution, no person
may hold any state or local elected office in Wisconsin if the person has been convicted of a
felony in any court in the United States unless they have been pardoned of the conviction.
Additionally, no person may have their name placed on the ballot for any state or local elected
office in Wisconsin if they have been convicted of a felony in any court in the United States,
unless they have been pardoned of the conviction. Candidates for federal office are not excluded
from running due to a previous felony conviction.

Filing Officer
The filing officer is the person to whom candidates submit their ballot access documents. These
documents include nomination papers, declaration of candidacy, campaign registration statement,
and, for state office and some local offices, a statement of economic interest. The level of
government in which the candidate is seeking office determines who the filing officer will be.

For federal and state level office, the Wisconsin Elections Commission is the appropriate filing
officer for nomination papers and declarations of candidacy. Wis. Stat. §§ 8.10(6)(a), 8.15(8)(a),
8.20(7). Campaign registration statements and statements of economic interest for state level
office must be filed with the Wisconsin Ethics Commission. Candidates for county office should
file their ballot access documents with the county clerk. Wis. Stat. §§ 8.10(6)(b), 8.15(8)(b),
8.20(7). Local offices in a city, village, or town use the municipal clerk for a filing officer. Wis.
Stat. §§ 8.05(3), 8.05(4)(b), 8.10(6)(c). Finally, if seeking a school board seat, candidates file
documents with the school district clerk. Wis. Stat. § 8.10(6)(d). Nomination papers are required
to be submitted by the first Tuesday in January for spring elections. Wis. Stat. § 8.10(2)(a). June
1 is the filing deadline for November elections. Wis. Stat. § 8.15(1). Special election filing
deadlines are dependent on the date that the special election is announced. Wis. Stat. § 8.50.
Candidate Ballot Access Procedures
April 2020
                                                                                                  9
    Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 12 of 151


Ballot Access Checklists
In an effort to make the nomination process as seamless as possible, WEC offers candidates a
ballot access checklist for each election. Ballot access checklists detail all steps required in order
to become an official candidate for office. Candidates are provided with information on the forms
required to be submitted to gain ballot access, the required number of nomination paper signatures
needed per office, and all relevant deadlines for submission. The checklists are separated into
categories, each delineated with the prefix ‘ELIS’. Below are four examples of checklists
available for candidates. Others for county, federal, and additional state offices can be found on
the WEC website.

        ELIS-01
        ELIS-01 is a checklist for state level non-partisan candidates to be elected at a spring
        election. Candidates for office who would use this checklist include Circuit Court Judges,
        Appeals Court Judges, and Justice of the Wisconsin Supreme Court. The filing officer for
        these offices is the Wisconsin Elections Commission.

        ELIS-05
        ELIS-05 is a checklist for school district offices. Candidates for school board throughout
        the state of Wisconsin can utilize this checklist throughout the process. School district
        clerks serve as the filing officer for school board seats and any other elected district office.

        ELIS-07
        ELIS-07 serves as a checklist for municipal candidates in towns, villages, and cities where
        nomination papers are used. Anyone running for the offices of town or village board, city
        council, municipal clerk, or other elected municipal office can reference this checklist.
        These offices are nonpartisan and elected in a spring election. For municipal offices, the
        municipal clerk acts as the filing officer. In towns where the caucus system is used in
        place of nomination papers, candidates can contact their town clerk, the WEC or consult
        the caucus manual here: https://elections.wi.gov/publications/manuals/caucus.

        ELIS-09
        ELIS-09 is a ballot access checklist for candidates seeking state legislative office. This
        checklist is used by candidates for seats in the State Assembly or State Senate. WEC is the
        filing officer for these candidates.

Required Filings
Candidates for elected office in Wisconsin are required to submit certain forms and documents in
order for their name to appear on the ballot. These are called ballot access documents. It is crucial
for candidates to submit their ballot access documents to the correct filing officer. If documents
are given to the incorrect filing officer, there is no guarantee that they will be forwarded to the
intended recipient in time to meet filing deadlines. For example, if a school board candidate mails
Candidate Ballot Access Procedures                 2
April 2020


                                                                                                  10
    Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 13 of 151


their declaration of candidacy to the municipal clerk on the day of the filing deadline, that clerk
may be unable or unwilling to forward the document to the school district. Court decisions have
determined that ballot access documents filed with the incorrect filing officer are not sufficient to
qualify for ballot access.

There are four primary documents that must be filed by the deadline for a candidate to gain a place
on the ballot.

        Declaration of Candidacy (EL-162)
        Wis. Stat. § 8.21
        The declaration of candidacy provides important candidate information to the filing
        officer. When filling out a declaration of candidacy, candidates are required to include
        their name, home address, their name as it will appear on the ballot, and the office for
        which they are a candidate. Please note that titles such as PhD, MD, etc. are not allowed
        in the name on ballot section. The name of the office being sought must be accurate and
        include any district, branch, or seat number, if applicable.

        Prior to, or at the time of, submitting a declaration of candidacy to the filing officer,
        candidates must get the form notarized. When the candidate is ready to submit the
        declaration of candidacy, the original physical copy is hand-delivered or sent to the correct
        filing officer. An electronic copy of the form is acceptable only if it is followed by the
        physical copy and received by the filing officer on or prior to the date of the filing
        deadline. If any candidate information changes throughout the election period, such as a
        name or address change, the declaration can be amended by contacting the filing officer
        and submitting an amended form.

        Nomination Papers (EL-168, EL-169)
        Wis. Stat. § 8.10(2), (3), Wis. Stat. § 8.15, Wis. Admin Code § EL 2.05
        With the exception of locations where caucuses are held and some school board
        candidates, all candidates seeking elected office in Wisconsin must submit nomination
        papers as part of the ballot access process. School board candidates should confirm with
        their school board clerk or administrative office to determine whether nomination papers
        are required. To successfully complete nomination papers, candidates circulate signature
        petitions and collect a specific number of signatures, as required by law, from qualified
        electors residing in the jurisdiction or district they wish to serve. The period of circulation
        for an April election begins on December 1 and ends on the first Tuesday in January. For
        November general elections the circulation period is from April 15 to June 1.

                Number of Signatures Required
                Depending on the level of office, from municipal to federal, the minimum number
                of signatures required varies widely from 20-2,000. Please see below for examples
Candidate Ballot Access Procedures                 3
April 2020


                                                                                                  11
    Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 14 of 151


                of signature requirements for candidates in several offices. For information on a
                specific office not listed below, reference the appropriate ELIS checklist on the
                WEC website.

                         2,000-4,000:
                         Statewide Constitutional Offices (Wis. Stat. § 8.15(6)(a))
                         United States Senator (Wis. Stat. § 8.15(6)(a))
                         Justice of the Wisconsin Supreme Court (Wis. Stat. § 8.10(3)(a))

                         1,000-2,000:
                         Representative in Congress (Wis. Stat. § 8.15(6)(b))
                         Court of Appeals Judge (Wis. Stat. § 8.10(3)(am))
                         Circuit Court Judge (Milwaukee) (Wis. Stat. § 8.10(3)(c))

                         400-800:
                         State Senator (Wis. Stat. § 8.15(6)(c))

                         500-1,000
                         District Attorney-County population over 100,000
                         (Wis. Stat. § 8.15(6)(dm))

                         200-400:
                         Representative to the Assembly (Wis. Stat. § 8.15(6)(d))
                         Circuit Court Judge (Wis. Stat. § 8.10(3)(b))
                         District Attorney-County population of 100,000 or less
                         (Wis. Stat. § 8.15(6)(dm))

                Filling out the Header
                The top portion of the nomination paper form, or the header, is where candidates
                enter information relevant to themselves, the election at which they will be a
                candidate, and the office they seek. Correctly filling out the top three lines of the
                nomination paper form is one of the most important things a candidate can do. If
                any of the boxes in the header are filled out incorrectly, electors might not be
                provided with all candidate and election information as required by law. A header
                that is incorrectly filled out also presents the possibility of challenges being issued
                to the validity of those nomination papers, resulting in the disqualification of all
                signatures on those pages.

                Candidate Name
                In the candidate’s name field, the candidate should enter their full name as it will
                appear on the ballot. As with the declaration of candidacy, titles such as Mr., Mrs.,
Candidate Ballot Access Procedures                 4
April 2020


                                                                                                  12
    Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 15 of 151


                Dr., PhD, etc., are not allowed. Nicknames are acceptable so long as the nickname
                has nothing to do with any sort of campaign stance and no quotation marks are
                used. For example, Peter “Maverick” Mitchell is not allowed because of the
                quotation marks. Likewise, Andre High Speed Rail Johnson is unacceptable due to
                the campaign stance taken. However, Reginald Red Forman would be allowed
                since the nickname has no quotes and no political views expressed.

                Candidate Address
                Candidates must list their residential address and their municipality of residence for
                voting purposes. If the candidate has a mailing address that is different than their
                residential address, this needs to be added as well. In the event that a candidate
                changes addresses during the nomination paper circulation period; the candidate
                should use nomination papers with that new address beginning on the first day they
                live there. Any nomination papers that were circulated when living at a previous
                address are considered valid, since the candidate resided at that address at the time
                of circulation.

                Election Information
                There are two boxes in the nomination paper header that provide for information
                specifically related to the election, the type of election and the election date. Type
                of election is a checkbox that is completed by the candidate. Options in this field
                include general, spring, and special. Candidates for nonpartisan office elected at
                the April spring election should choose “spring”. Candidates who are seeking
                partisan office found on the ballot at the November general election should check
                “general”. Any election that occurs outside of those normally scheduled or as the
                result of a vacancy should check “special”. The date of election should always be
                listed as the date of the final election, not the primary, even if a primary is
                expected.

                Party Affiliation
                Candidates for partisan office put the name of the party with which they are
                affiliated in this box. Candidates may choose from recognized political parties
                such as Constitution, Democrat, or Republican. A candidate who does not wish to
                be affiliated with any recognized political party may place a statement of principle
                in this box. A statement of principle is limited to five words. It may contain
                relevant information to a platform that the candidate will take such as “Seatbelts
                Save Lives”. A statement of principle may not include the name, in whole or in
                part, of a currently recognized political party. The party affiliation box is listed
                only on nomination papers for partisan office (EL-168). Any candidates seeking
                nonpartisan office do not need to list a party affiliation.


Candidate Ballot Access Procedures                 5
April 2020


                                                                                                 13
    Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 16 of 151


                Title of Office
                The title of office should be listed as the proper, formal name of the office being
                sought by the candidate. Abbreviations or colloquialisms are not recommended as
                the full title of the office should be listed. Examples include: Representative in
                Congress, Representative to the Assembly, United States Senator, State Senator,
                Circuit Court Judge, Town Board Chair, School Board Member, etc. Any
                questions related to the title of a specific office can be directed to the filing officer
                or WEC.

                District or Jurisdiction
                For certain offices, a district number or jurisdiction name is required. State
                Assembly and State Senate and other district numbers should be listed here. Any
                office with a specific jurisdiction, such as a Circuit Court Judge or a numbered
                school board seat should also be listed here. The final box of the header requires
                candidates to list the name of jurisdiction in proper format such as Madison
                Metropolitan School District, Assembly District 68, or Congressional District 7.

                Nomination Paper Signature Lines
                Qualified electors who support the candidacy of the person seeking office complete
                the signature lines of the nomination papers. Electors complete their portion of the
                nomination paper by providing their signature, printed name, residential address,
                municipality of residence, and the date on which they signed. An elector’s address
                cannot be a P.O. Box. It must be their physical street address. Each elector is only
                allowed to sign nomination papers for one candidate per office. If an elector may
                vote for more than one candidate for the same office, they may sign nomination
                papers for as many candidates for the same office as the person is entitled to vote
                for at the election. EL 2.05(11). Nomination paper circulators should closely
                observe the signing process to ensure that each elector correctly provides all
                required information. Signature lines that are filled our incorrectly or are missing
                required information are often subject to challenge.

                Certification of Circulator
                After each page has been completed, the person responsible for its circulation must
                sign the certification of circulator at the bottom. The circulator must complete a
                certification for each page they circulate. A successfully completed certification
                will include the circulator’s name, address, the date on which the page was
                completed, and their signature. The circulator’s address must list their street
                number, street name, and municipality. Anyone acting as a circulator for
                nomination papers must meet the standards of a qualified elector, though
                circulators do not need to be residents of the district in which the candidate seeks
                office. Circulators are allowed to gather nomination paper signatures for only one
Candidate Ballot Access Procedures                  6
April 2020


                                                                                                    14
    Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 17 of 151


                candidate per office in each election. If a circulator collects signatures on
                nomination papers for more than one candidate, the earlier papers are valid, and the
                later papers are invalid. Wis. Stat. § 8.04. Candidates are not required to circulate
                their own nomination papers but may do so if they wish. Please note that
                signatures gathered after the Certification of Circulator section has been signed and
                dated may not be counted during the nomination review process.

         Campaign Registration Statement (CF-1)
         Wis. Stat. § 11.0202(1)(a), Wis. Stat. §§ 8.10(5), 8.15(4)(b), 8.20(6)
         A campaign registration statement is required to be filed with the Wisconsin Ethics
         Commission for state offices, and this form is filed online. For local offices, the statement
         must be filed with the appropriate filing officer. For questions related to the CF-1 or
         campaign finance, please contact the Wisconsin Ethics Commission at 608-266-8123 or
         the local filing officer.

         Statement of Economic Interest (SEI)
         Wis. Stat. § 19.43(4), Wis. Stat. §§ 8.10(5), 8.15(4)(b), 8.20(6)
         For some state and local level offices candidates must file a statement of economic
         interest. Where applicable, this form is filed online with the Wisconsin Ethics
         Commission or the appropriate filing officer. For questions related to a Statement of
         Economic Interest, please contact the Wisconsin Ethics Commission at 608-266-8123.

Tips for Successful Circulation

    1.   Circulators and Circulating: Circulators are allowed to gather nomination paper
         signatures for only one candidate per office in each election. Wis. Stat. § 8.04.
         Nomination papers must be personally circulated by the circulator who signs each page.
         The circulator must witness the signature and nomination paper pages may not be left
         unattended in a public place for people to sign. This means that circulators may not leave
         them on the table in a break room, posted on a bulletin board, sitting on the bar at a local
         watering hole, etc. Wis. Stat. § 8.15(4)(a).

    2.   Templates: It is always recommended that candidates use a template which has the header
         properly completed for their nomination papers. Using a template ensures that all
         circulators will have identical sheets for collecting signatures. This can help clear up any
         issues that may be experienced if circulators were to be responsible for completing the
         header of the pages where the circulator may not use the correct nomination paper
         document or may incorrectly detail candidate information. Templates can and should be
         submitted to the filing officer prior to circulation to be reviewed for any errors.

    3. Number of Signatures: WEC advises that candidates and circulators collect signatures
Candidate Ballot Access Procedures                 7
April 2020


                                                                                                 15
    Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 18 of 151


         totaling well over the minimum number required for ballot placement. This presents the
         candidate with a buffer of signatures, should any individual signatures be deemed
         insufficient by the filing officer and protects against signatures being successfully
         challenged.

    4.   Preparing to File: Candidates should also ensure that each page has all of the required
         information completed prior to submission to the filing officer. A thorough review of the
         papers can quickly determine if any of the signatures need correction or if the circulator
         information is filled out improperly. Number the pages consecutively.

         Reviewing all nomination paper pages also gives the candidate an opportunity to organize
         the petition prior to submission. Candidates should number every page and place pages
         with the highest number of “good” signatures on top of the stack. Partial pages should be
         placed toward the back. When submitting nomination papers to the filing officer, have a
         general estimate of the number of signatures contained on all pages.

What Happens Next?

Determining Sufficiency
Wis. Admin Code § EL 2.05
      After candidates submit their nomination papers to the correct filing officer, they will be
      reviewed for sufficiency. The filing officer will review all headers, signatures, and
      circulator information to determine a final count of sufficient signatures. In their review,
      the filing officer will examine addresses and municipalities to ensure that they are in
      district. Filing officers also confirm that all dates written by signers are both within the
      circulation period and prior to or on the date which the circulator signed the certification.
      Signatures that are deemed insufficient are struck and deducted from the total number of
      signatures submitted. Any insufficiencies, such as incorrectly dated signatures or
      inaccurate circulator information can be corrected with a correcting affidavit for up to 3
      days after the filing deadline. Wis. Admin. Code § EL 2.05(4)

Some reasons signatures may be deemed insufficient by a filing officer include:
       • Missing or incomplete dates of signers
       • Illegible information required by statute
       • Signers live out of district
       • Incomplete address information of signer
       • Missing circulator information
       • Pages or signatures dated after the Certification of Circulator
       • Missing or incorrect information in the header




Candidate Ballot Access Procedures                8
April 2020


                                                                                               16
    Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 19 of 151


Challenges to Nomination Papers
Wis. Admin Code § EL 2.07
Within three days of the deadline for filing nomination papers, those papers may be challenged
with the filing officer. Challenges often come from other candidates but may come from
interested individuals or groups outside the district of a specific election. The goal of a
nomination paper challenge, generally speaking, is to deduct signatures from a competing
candidate’s total count. Challenges must be in the form of a notarized document with pertinent
information attached reflecting the reason for the challenge. If applicable, individual signature
lines and the specific information being challenged should be itemized and included as part of the
challenge documentation.

When a challenge is received by the filing officer, the challenged candidate is notified of the
challenge within 24 hours. Challenged candidates then have 3 calendar days from the date the
challenge was filed to respond to any challenge. Once all documentation is received from both the
challenging party and challenged candidate, the filing officer has sole discretion to determine the
merits of the challenge(s). The filing officer will make determinations to individual signature
lines being challenged so it is possible for challenges to be partially successful but not result in
disqualifying enough signatures to remove the challenged candidate from the ballot.

If the challenge is accepted, the filing officer deducts any signatures or pages related to the
challenge from the challenged candidate’s final count. If the challenge is not accepted, no further
action is taken by the filing officer. Challenges may be appealed to the Wisconsin Elections
Commission in the form of a verified complaint related to the initial filing officer’s decision.
Elections Commission decisions can be appealed to a Circuit Court within thirty days. More
information on challenges can be found in the WEC Common Challenges Manual
(https://elections.wi.gov/publications/manuals/common-nomination-paper-challenges).

Some common reasons for challenges include:
       • Election date
       • Title of office
       • Candidate address
       • Circulator date and signature
       • Multiple signatures from a single person
       • Signer address out of district
       • Date of signature

Please note that the periods for filing correcting affidavits and challenges run at the same time.
Candidates and challengers cannot assume that the initial number of signatures accepted as valid
will remain the same until all correcting affidavits and challenges are processed. In order for
candidates to avoid challenges and for challengers to determine which challenges are likely to be
upheld or rejected, the WEC encourages both candidates and potential challengers to review the

Candidate Ballot Access Procedures               9
April 2020


                                                                                              17
    Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 20 of 151


Common Nomination Paper Challenges Manual located at this link:
https://elections.wi.gov/publications/manuals/common-nomination-paper-challenges

Frequently Asked Questions

What is a filing officer?
       The filing officer is the person to whom ballot access documents are submitted.

What documents are required to be filed to get on the ballot?
       Ballot access documents, in most cases, are: Nomination papers, declaration of candidacy,
       and campaign registration statement. Some Judicial, State and Local offices also require
       the submission of a statement of economic interests.
What is the filing deadline?
       The filing deadline is the first Tuesday in January for offices to be elected in April. Wis.
       Stat. § 8.10(2)(a). For offices to be elected in November, the filing deadline is June 1.
       Wis. Stat. § 8.15(1)

Is there a way to track the process after my documents have been submitted?
        Please see the Candidate Tracking by Office Report on the WEC website.

How does a candidate remove their name from the ballot after submitting all of their paperwork?
      Any person who files nomination papers and qualifies to appear on the ballot cannot
      withdraw their name from the ballot after filing. The name of that person shall appear upon
      the ballot except in case of death of the person. Wis. Stat. § 8.35(1).

What is a correcting affidavit?
       A correcting affidavit is a verified document that allows for the correction of errors on
       nomination papers that were committed by either a signer or circulator. Wis. Admin. Code
       §EL 2.05(4)

What happens if a circulator signs and dates the certification before collecting signatures?
      If this occurs, any signatures obtained after the date the form was signed by the circulator
      will be invalid. A timely correcting affidavit can be submitted to amend the errors.

How many nomination papers is someone allowed to circulate?
     For a single office in an election, circulators may collect signatures for only one candidate.
     Wis. Stat. § 8.04.

How many nomination papers may a voter sign?



Candidate Ballot Access Procedures               10
April 2020


                                                                                              18
    Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 21 of 151


        Voters may sign nomination papers totaling the number of candidates they are allowed to
        vote for. In a “vote for 1” office, voters may only sign on candidate’s nomination papers.
        In a “vote for 2” office, voters may sign nomination papers of 2 candidates.




Candidate Ballot Access Procedures               11
April 2020


                                                                                              19
Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 22 of 151




                                                                        20
Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 23 of 151




                                                                        21
Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 24 of 151




                                                                        22
Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 25 of 151




                                                                        23
Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 26 of 151




                                                                        24
Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 27 of 151
Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 28 of 151




                                                                             25




                                                                        25
Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 29 of 151
           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 30 of 151


                                Wisconsin Elections Commission
                                        212 East Washington Avenue | Third Floor | P.O. Box 7984 | Madison, WI 53707-7984
                                                                     (608) 266-8005 | elections@wi.gov | elections.wi.gov

____________________________________________________________________________________________________________



                                               MEMORANDUM


       TO:             Challengers to Nomination papers and other Interested Parties
                       2020 General Election

       FROM:           Nathan W. Judnic, Attorney/Senior Election Specialist

       DATE:           June 1, 2020

       SUBJECT:        Filing Challenges to Nomination Papers


       This memorandum provides information to persons who are considering filing a challenge
       to the nomination papers of a candidate whose papers are required to be filed with the
       Wisconsin Elections Commission.

       The Commission recommends reviewing the published manual titled “Common Nomination
       Paper Challenges” prior to filing a challenge. The manual generally outlines the challenge
       process, but also includes prior Commission decisions on common challenges. This manual
       can be found here:
       http://elections.wi.gov/publications/manuals/common-nomination-paper-challenges

       All challenges to nomination papers filed with the Wisconsin Elections Commission for the 2020
       General Election will be considered and determined by the Commission at its June 10, 2020
       meeting. The Commission’s meeting on June 10, 2020 will begin at 10:00 a.m. (or as soon
       thereafter as a quorum is obtained) and is scheduled to be a teleconference/videoconference only
       via Zoom Meeting.

       Challengers should familiarize themselves with the requirements of Wisconsin Statutes Chapter 8,
       the statutory chapter governing nomination papers and nominations. In addition, administrative
       rules further explain requirements of nomination papers and the challenge procedure, which can
       be found in the Wisconsin Administrative Code EL §§ 2.05 - 2.07. Wis. Admin. Code EL §§ 2.05
       - 2.07 are the rules governing the treatment and sufficiency of nomination papers and challenges
       to nomination papers.

       Wis. Admin. Code EL § 2.05 sets forth the standards for determining whether nomination papers
       comply with Wis. Stat. Ch.8 and Wis. Admin. Code EL § 2.07 sets forth the basis for challenges
       to those nomination papers. Both Wis. Admin. Code EL §§ 2.05 and 2.07 are rules attempting to
       interpret and clarify statutes; they are not statutes themselves. Because Wis. Admin. Code EL §
                                          Wisconsin Elections Commissioners
    Dean Knudson, chair | Marge Bostelmann | Julie M. Glancey | Ann S. Jacobs | Robert Spindell | Mark L. Thomsen
      _________________________________________________________________________________________________________
                                                    Administrator
                                                   Meagan Wolfe                                                  26
           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 31 of 151
Challenger Memorandum
Page 2



       2.05(4) provides that "[a]ny information on a nomination paper is entitled to a presumption of
       validity," any challenge to that information bears the burden of rebutting that presumption.

       Complaints challenging nomination papers are filed by complying with Wis. Admin. Code EL §
       2.07(2)(a) of the Wisconsin Administrative Code, which reads as follows:

                (a) Any challenge to the sufficiency of a nomination paper shall be made by verified
                complaint, filed with the appropriate filing officer. The complainant shall file both
                an original and a copy of the challenge at the time of filing the complaint.
                Notwithstanding any other provision of this chapter, the failure of the complainant
                to provide the filing officer with a copy of the challenge complaint will not
                invalidate the challenge complaint. The filing officer shall make arrangements
                to have a copy of the challenge delivered to the challenged candidate within 24
                hours of the filing of the challenge complaint. The filing officer may impose a fee
                for the cost of photocopying the challenge and for the cost of delivery of the
                challenge to the respondent. The form of the complaint and its filing shall comply
                with the requirements of ch. EL 20. Any challenge to the sufficiency of a nomination
                paper shall be filed within 3 calendar days after the filing deadline for the
                challenged nomination papers. The challenge shall be established by affidavit, or
                other supporting evidence, demonstrating a failure to comply with statutory or
                other legal requirements.

       2020 DEADLINES1

       For the 2020 General Election, the schedule for filing nomination papers and determining
       their validity and the validity of a challenge to them is as follows:

       1.     June 1, 2020 - Nomination papers must be filed not later than 5:00 p.m., (Wis. Stat. §
       8.15(1)), for all nominations for the Partisan Primary (offices to be elected at the November
       General Election).

       2.     June 4, 2020 - Challenges to nomination papers must be filed not later than 4:30 p.m.
       (Wis. Admin. Code EL § 2.07). The verified complaint must be delivered to the Commission
       at its offices at 212 E. Washington Avenue, 3rd Floor, Madison, Wisconsin, 53703, or
       preferably emailed to: elections@wi.gov not later than the prescribed time.

           a. Challenges must be made by verified complaint and must establish probable cause to
              believe that the paper or signature challenged does not comply with Wisconsin Statutes or
              the rules of the Wisconsin Elections Commission. (See discussion below.)




       1
         Please be aware that, under Wis. Stat. § 8.15(1), Stats., for any office for which the incumbent has failed to file a
       Notification of Non-candidacy and has also failed to file nomination papers and a declaration of candidacy, a 72-
       hour extension of the time in which to file nomination papers and a declaration of candidacy for that office will be
       granted to any person other than the incumbent. Therefore, the deadlines set forth in this Memorandum do not apply
       in such circumstances and any challenges to nomination papers filed pursuant to that extension will be resolved on a
       case-by-case basis.



                                                                                                                         27
           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 32 of 151
Challenger Memorandum
Page 3
           b. The challenge should be accompanied by affidavits or other relevant documentation. Any
              challenge which is not established by the materials submitted as of the deadline for
              challenges will be denied.

       3.      3 Days After Challenge Filed (June 8, 2020 is the Response Deadline if the Challenge
       is filed on June 4, 2020) – A challenged candidate may file a written response not later than 3
       days after the challenge has been filed. If the deadline falls on a Sunday, then the response may
       be filed on the following day. They may also appear before the Commission in person to respond
       to the challenge. A written response should be verified and should also be accompanied by
       affidavits or other documentation. Just as the burden of establishing a challenge is placed upon
       the challenger, the burden of rebutting an established challenge is placed upon the candidate whose
       papers are challenged.

       4.      June 8-9, 2020 - The Commission’s staff will prepare a written report on the challenges
       and any available responses. To whatever extent possible, the Commission’s staff will contact
       circulators, affiants and other persons with personal knowledge of the circumstances under which
       the signatures were obtained. Given the time frame involved, however, staff verification will
       probably be limited to close cases, if at all.

       5.     June 10, 2020 - The Commission will meet to consider the challenges, responses and
       hear any oral presentations by the Commission staff, challengers, and candidates. The
       Commission's meeting on June 10, 2020 will begin at 10:00 a.m. (or as soon thereafter as a
       quorum is obtained) and is scheduled to be a teleconference/videoconference via Zoom Meeting.

       Both the challenger and the candidate may appear before the Commissioner and/or by
       representation, and be heard on the challenge – whether or not the candidate has filed a written
       response to the challenge. The challenger and the candidate will each receive 5 minutes for his
       or her presentation to the Commission. Details on how to appear via Zoom Meeting will be
       provided if you choose to file a challenge.


       DISCUSSION

       All challenges to nomination papers must be in the form of a verified complaint. Any challenge
       which is not in the form of a verified complaint will not be considered by the Commission and will
       be returned to the complainant by the Commission’s staff. A verified complaint is a complaint
       that the complainant swears, under oath, is true based on the personal knowledge or information
       and belief of the complainant. The oath must be sworn to before a notary or other person
       authorized to administer oaths.

       Nomination paper challenge complaints should also follow the methodology provided below:

       All challenges must refer to the nomination paper page number as shown on the nomination
       papers filed with the WEC for each nomination paper, any part of which is challenged. If a
       nomination paper page does not have a page number, contact the Commission’s staff to establish
       a number for that page. (For instance: John Smith. Page 1 or Tom Jones Pages 3-12 and 15-23,
       etc.)

       To be considered by the Commission, a complaint/challenge must establish probable cause to
       believe that a violation of election law has occurred. The "probable cause" requirement means


                                                                                                     28
           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 33 of 151
Challenger Memorandum
Page 4
       that a complaint must allege facts, which, if true, would constitute a violation of Wisconsin's
       elections (not campaign finance) statutes. In the case of challenges to nomination papers, the
       complaint must allege a violation of Wis. Stats. ch.8, the statutory chapter governing nominations
       for the General Election ballot.

       According to Wis. Admin. Code EL §§ 2.05(4) and 2.07(3)(a): "Any information which appears
       on a nomination paper is entitled to a presumption of validity," and "[t]he burden is on the
       challenger to establish any insufficiency. If the challenger establishes that the information on the
       nomination paper is insufficient, the burden is on the challenged candidate to establish its
       sufficiency. The invalidity or disqualification of one or more signatures on a nomination paper
       shall not affect the validity of any other signatures on that paper."

       New grounds for a challenge which are not raised in an initial complaint, and which are not
       raised until after the deadline for filing a challenge, will not be considered by the
       Commission. Grounds which are alleged in a timely-filed complaint, but which are based on
       information and sworn statements to be provided after the deadline for filing challenges to
       nomination papers also will not be considered.

       Challengers should be aware that signatures which have been questioned and not counted by the
       Commission staff may be the subject of "rehabilitation." Rehabilitation means that the candidate
       may have subsequently corrected the deficiency and thereby added the "rehabilitated" signature(s)
       to the candidate's total number of qualifying signatures. Consequently, challengers cannot rely on
       staff disqualification of signatures as a final determination and must raise any challenges to such
       signatures in the same time period in which all other challenges are required to be raised.

       Challengers should also be aware that nomination paper challenges are political activity and may
       not be researched and/or prepared by State employees on State time.

       Challenges may be made to an entire page or series of pages of a nomination paper, and
       challenges may also be made to individual signatures on a nomination paper page.

       I. Challenges to a whole paper (or series of papers)

       The first part of any challenge to nomination papers should consist of challenges (if any) to a whole
       paper, or a group of papers that have the same deficiency in the composition of the paper.
       Challenges to a whole paper consist of two categories: (A.) Challenges to the heading of the
       nomination paper and (B.) challenges to the certification of the circulator.

       Challenges to an entire page or to a group of pages, because of a deficiency (or deficiencies) in the
       heading or in the certificate of the circulator, should include a copy of at least one of the pages
       with the deficiency (or deficiencies) circled and, again, must refer, by page number, to the page or
       pages challenged. (For instance: John Smith pages 1 through 27 fail to name the candidate or
       Tom Jones pages 2,3,6-11 &15-19 fail to identify the office sought, and pages 5-23 fail to contain
       the signature of the circulator, etc.)

              A.        Challenges to the heading of the nomination paper

       Wis. Stat. § 8.15(5)(a) and (b) requires that the heading of a nomination paper contain the
       following:



                                                                                                       29
           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 34 of 151
Challenger Memorandum
Page 5
                   a) Each nomination paper shall have substantially the following words printed at
           the top:

           I, the undersigned, request that the name of (insert candidate's last name plus first name,
           nickname or initial, and middle name, former legal surname, nickname or middle initial
           or initials if desired, but no other abbreviations or titles) residing at (insert candidate's
           street address) be placed on the ballot at the (general or special) election to be held on
           (date of election) as a candidate representing the (name of party) so that voters will have
           the opportunity to vote for (him or her) for the office of (name of office). I am eligible to
           vote in (name of jurisdiction or district in which candidate seeks office). I have not signed
           the nomination paper of any other candidate for the same office at this election.

                 (b) Each candidate shall include his or her mailing address on the candidate's
           nomination papers.

       What the statute requires, but does not say, is that the heading must be substantially complete
       before the nomination paper is circulated. Otherwise, the signers would have no knowledge of
       what they were signing and that would render their signatures meaningless. Therefore, none of
       the information in the heading of the nomination paper, (i.e., candidate’s name, candidate’s
       address, political party represented, date of election, office sought, name of jurisdiction or district
       in which candidate seeks office), may be altered, amended, or added after circulation of the
       nomination paper. A challenge to the heading of a nomination paper should identify the page or
       pages (by number) and the defect or deficiency in the heading.

              B.        Challenges to the certification of the circulator

       In most, if not all, cases, defects in the certificate of the circulator may be "repaired" by a
       correcting affidavit of the circulator -- because the defect has no effect on the validity of the
       signatures or on the information presented to the signatories when they signed. Defects in the
       heading of a nomination paper, however, may not be “repaired” or altered after the paper has
       been circulated. The Commission ultimately decides whether the header of a nomination paper
       substantially complied with the requirements set forth in the statute.

       II. Challenges to Individual Signatures

       The second part of any challenge to nomination papers consists of challenges (if any) to individual
       signatures. Challenges to individual signatures on various pages should include a copy of each
       and every page on which one or more signatures are challenged. Each page should be numbered
       as described above and the challenge should refer to the signature(s) challenged, by page and line
       number. (For instance: John Smith Page 3, Line 6 - the address of the signatory is outside the XX
       Assembly District.)

       Challenges to individual signatures, like any other challenge, must be based on the personal
       knowledge of the complainant or that of a person whose affidavit or sworn statement accompanies
       the challenge. Therefore, as an example, a challenge to the eligibility to sign of various signers of
       a nomination paper, based on the non-residency of those signers, must be accompanied by a map
       of the district showing their address to be outside the district; or by a signed statement from the
       election official (municipal clerk or deputy clerk) whose responsibility it is to determine the
       residency of electors of the district. The allegation by the complainant – that the signers are not


                                                                                                         30
           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 35 of 151
Challenger Memorandum
Page 6
       residents of the district - without the attached map or statement from the election official, or other
       corroborating forensic evidence, is not sufficient to show probable cause.

       If you have any questions about the Commission’s meeting to consider the challenges to
       nomination papers, please contact Nathan W. Judnic at 608-267-0953
       (nathan.judnic@wisconsin.gov).


       Relevant Wisconsin Statutes and Administrative Code Provisions:

       Wis. Stat. Ch. 8: http://docs.legis.wisconsin.gov/statutes/statutes/8
       Wis. Admin. Code EL Ch. 2: https://docs.legis.wisconsin.gov/code/admin_code/el/2




                                                                                                        31
           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 36 of 151


                                Wisconsin Elections Commission
                                        212 East Washington Avenue | Third Floor | P.O. Box 7984 | Madison, WI 53707-7984
                                                                     (608) 266-8005 | elections@wi.gov | elections.wi.gov

____________________________________________________________________________________________________________



                                               MEMORANDUM

       TO:             All Candidates Subject to a Nomination Papers Challenge
                       2020 General Election

       FROM:           Nathan W. Judnic, Attorney/Senior Election Specialist

       DATE:           June 1, 2020

       SUBJECT:        Response Procedures - Candidates Subject to Nomination Papers Challenge


       This memorandum concerns candidates whose nomination papers have been challenged and
       discusses the procedure to be followed in responding to that challenge before the Wisconsin
       Elections Commission.

       The Commission recommends reviewing the published manual titled “Common Nomination
       Paper Challenges” prior to responding to a challenge. The manual generally outlines the
       challenge process, but also includes prior Commission decisions on common challenges. This
       manual can be found here:
       http://elections.wi.gov/publications/manuals/common-nomination-paper-challenges

       Candidates should familiarize themselves with the requirements of Wisconsin Statutes Chapter 8,
       the statutory chapter governing nomination papers and nominations. In addition, administrative
       rules further explain requirements of nomination papers and the challenge procedure, which can
       be found in the Wisconsin Administrative Code EL §§ 2.05 - 2.07. Wis. Admin. Code EL §§ 2.05
       - 2.07 are the rules governing the treatment and sufficiency of nomination papers and challenges
       to nomination papers.

       Wis. Admin. Code EL § 2.05 sets forth the standards for determining whether nomination papers
       comply with Wis. Stat. Ch. 8 and Wis. Admin. Code EL § 2.07 sets forth the bases for challenges
       to those nomination papers. Both Wis. Admin. Code EL §§ 2.05 and 2.07 are rules attempting to
       interpret and clarify statutes; they are not statutes themselves. Because Wis. Admin. Code EL §
       2.05(4) provides that "[a]ny information on a nomination paper is entitled to a presumption of
       validity," any challenge to that information bears the burden of rebutting that presumption.

       All challenges to nomination papers filed with the Wisconsin Elections Commission for the 2020
       General Election will be considered and determined by the Commission at its June 10, 2020
       meeting. The Commission’s meeting on June 10, 2020 will begin at 10:00 a.m. (or as soon

                                          Wisconsin Elections Commissioners
    Dean Knudson, chair | Marge Bostelmann | Julie M. Glancey | Ann S. Jacobs | Robert Spindell | Mark L. Thomsen
      _________________________________________________________________________________________________________
                                                    Administrator
                                                   Meagan Wolfe                                                  32
           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 37 of 151
Challenged Candidate Memo
Page 2
       thereafter as a quorum is obtained) and is scheduled to be a teleconference/videoconference only
       via Zoom Meeting. The Commission intends to hear all challenges on June 10, 2020.

       Both the challenger and the candidate may appear before the Commission and/or by
       representation and be heard on the challenge. The challenger and the candidate will each receive
       5 minutes for his or her presentation. If you choose to appear before the Commission, additional
       details on appearing via Zoom Meeting will be provided. A challenged candidate may
       respond to a challenge by appearing before the Commission at its June 10, 2020 meeting
       even if the candidate has not filed a verified written response.
       A challenged candidate may file a verified written response to a challenge. Written verified
       responses are due not later than 4:30 p.m., 3 days after the challenge to your nomination papers is
       filed pursuant to Wis. Admin. Code EL § 2.07(2)(b). Pursuant to Wis. Stat. § 990.001(4), should
       the deadline to file a verified written response to a challenge fall on a Saturday or Sunday which
       the Commission does not have regular business hours, the verified written response may be filed
       not later than 4:30 p.m. the following Monday. Most challenges to nomination papers are filed on
       June 4, therefore due to the deadline to respond falling on a Sunday, your response would be due
       on Monday, June 8 – although Commission staff recommend filing your response as soon as it is
       complete.

       Just as all challenges to nomination papers must be in the form of a verified complaint, a written
       response to a challenge should also be verified. A verified response is a response that the
       respondent (or other affiant) swears, under oath, is true based on the personal knowledge or
       information and belief of the respondent (or other affiant). The oath must be sworn to before a
       notary or other person authorized to administer oaths. In addition to filing a written response, a
       challenged candidate may appear, or by representation, before the Commission to explain why the
       challenge ought to be rejected. As mentioned above, appearances before the Commission will take
       place via Zoom Meeting on June 10, 2020.

       Responses are filed by delivering a copy, or preferably emailing it, to the Wisconsin Elections
       Commission at its offices at 212 E. Washington Avenue, 3rd Floor, Madison, Wisconsin 53703
       (email: elections@wi.gov) and by delivering and/or emailing a copy to the complainant who
       has challenged your nomination papers. If the response is emailed, please identify it as a
       challenge response in the subject line of the email. The response must contain a statement
       that a copy of the response has been served on, mailed, or emailed to the complainant. Due
       to the short timeframes involved, it is important that candidates provide a copy of their
       response to the complainant at the same time it is filed with the Commission.

       Correcting Affidavits

       Under the Wisconsin Elections Commission rule, Wis. Admin. Code EL § 2.05(4), some, not all,
       nomination paper deficiencies may be “repaired” or “rehabilitated” by a correcting affidavit of the
       circulator, the signatory, or the candidate:

               (4) Any information which appears on a nomination paper is entitled to a
               presumption of validity. Notwithstanding any other provision of this chapter,
               errors in information contained in a nomination paper, committed by either a
               signer or a circulator, may be corrected by an affidavit of the circulator, an
               affidavit of the candidate, or an affidavit of a person who signed the nomination
               paper. The person giving the correcting affidavit shall have personal knowledge
               of the correct information and the correcting affidavit shall be filed with the filing

                                                                                                        33
           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 38 of 151
Challenged Candidate Memo
Page 3
               officer not later than three calendar days after the applicable statutory due date for
               the nomination papers.

       The due date for filing a correcting affidavit is “not later than three calendar days after” the due
       date for filing nomination papers, which is June 4, 2020. Due to tight timeframes, it is
       important for candidates to review their nomination papers thoroughly prior to the June 4,
       2020 deadline and file any necessary correcting affidavits. To determine whether deficiencies
       exist in a candidate’s nomination papers that may be “repaired” by correcting affidavit, the
       candidate may contact the Wisconsin Elections Commission at (608) 266-8005.

       Nomination papers may be divided into three sections: The Header, in which the candidate, the
       party, the office sought, and the date of the election are identified; the Signatory section, in which
       the district’s electors affix and date their signature and address; and the Certificate of Circulator,
       in which the circulator of the paper certifies the facts of circulation and affixes and dates his or her
       signature. Only defects or deficiencies in the Signatory section and the Certificate of
       Circulator, and not deficiencies in the Header, may be “repaired” or “rehabilitated” by
       affidavit.

       The deadline for challenges to nomination papers that are filed with the WEC is set forth in Wis.
       Admin. Code EL § 2.07(2)(a), and is 4:30 p.m., Thursday, June 4, 2020. New grounds for a
       challenge which were not raised in an initial complaint and which were raised after 4:30 p.m.,
       Thursday, June 4, 2020, will not be considered by the Commission. Grounds which are alleged
       based on information and sworn statements provided after 4:30 p.m., Thursday, June 4, 2020, also
       will not be considered.

       A written response to a challenge should identify the nomination paper page and line number of
       the signature that has been challenged and must rebut the reasons for the challenge. (For instance:
       the signature on nomination paper Page #2, Line 7, which has been challenged as outside the
       circulation period was actually obtained on May 30, 2020 – see the attached affidavit of the
       signatory, Mary Jones.)

       If you have any questions about the Commission’s meeting to consider the challenges to
       nomination papers, please contact Nathan W. Judnic at 608-267-0953
       (nathan.judnic@wisconsin.gov).

       Relevant Resources:

       Wis. Stat. Ch. 8: http://docs.legis.wisconsin.gov/statutes/statutes/8
       Wis. Adm. Code EL Ch. 2: https://docs.legis.wisconsin.gov/code/admin_code/el/2
       Common Nomination Paper Challenges Manual:
       http://elections.wi.gov/publications/manuals/common-nomination-paper-challenges




                                                                                                          34
          Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 39 of 151



                        Relevant Statutory and Administrative Code Provisions



8.15    Nominations for partisan primary.

(1) Nomination papers may be circulated no sooner than April 15 preceding the general election and may be
     filed no later than 5 p.m. on June 1 preceding the partisan primary, except as authorized in this subsection.
     If an incumbent fails to file nomination papers and a declaration of candidacy by 5 p.m. on June 1
     preceding the partisan primary, all candidates for the office held by the incumbent, other than the
     incumbent, may file nomination papers no later than 72 hours after the latest time prescribed in this
     subsection. No extension of the time for filing nomination papers applies if the incumbent files written
     notification with the filing officer or agency with whom nomination papers are filed for the office which
     the incumbent holds, no later than 5 p.m. on the 2nd Friday preceding the latest time prescribed in this
     subsection for filing nomination papers, that the incumbent is not a candidate for reelection to his or her
     office, and the incumbent does not file nomination papers for that office within the time prescribed in this
     subsection. Only those candidates for whom nomination papers containing the necessary signatures
     acquired within the allotted time and filed before the deadline may have their names appear on the official
     partisan primary ballot.
(2) Only one signature per person for the same office is valid. In addition to his or her signature, in order for
     the signature to be valid, each signer of a nomination paper shall legibly print his or her name in a space
     provided next to his or her signature and shall list his or her municipality of residence for voting purposes,
     the street and number, if any, on which the signer resides, and the date of signing.
(3) All signers on each separate nomination paper for all state offices, county offices, and the offices of U.S.
     senator and representative in congress shall reside in the jurisdiction or district which the candidate
     named on the paper will represent, if elected.
(4)
(a) The certification of a qualified circulator stating his or her residence with street and number, if any, shall
     appear at the bottom of each nomination paper, stating he or she personally circulated the nomination
     paper and personally obtained each of the signatures; he or she knows they are electors of the ward,
     aldermanic district, municipality or county, as the nomination papers require; he or she knows they signed
     the paper with full knowledge of its content; he or she knows their respective residences given; he or she
     knows each signer signed on the date stated opposite his or her name; and, that he or she, the circulator, is
     a qualified elector of this state, or if not a qualified elector of this state, is a U.S. citizen age 18 or older
     who, if he or she were a resident of this state, would not be disqualified from voting under s. 6.03; that he
     or she intends to support the candidate; and that he or she is aware that falsifying the certification is
     punishable under s. 12.13 (3) (a). The circulator shall indicate the date that he or she makes the
     certification next to his or her signature. The certification may be made by the candidate or any qualified
     circulator.
(b) Nomination papers shall be accompanied by a declaration of candidacy under s. 8.21. If a candidate for
     state or local office has not filed a registration statement under s. 11.0202 (1) (a) at the time he or she files
     nomination papers, the candidate shall file the statement with the papers. A candidate for state office shall
     also file a statement of economic interests with the ethics commission under s. 19.43 (4) no later than 4:30
     p.m. on the 3rd day following the last day for filing nomination papers under sub. (1), or no later than
     4:30 p.m. on the next business day after the last day whenever that candidate is granted an extension of
     time for filing nomination papers under sub. (1).
(5)
(a) Each nomination paper shall have substantially the following words printed at the top:
          I, the undersigned, request that the name of (insert candidate's last name plus first name, nickname or
     initial, and middle name, former legal surname, nickname or middle initial or initials if desired, but no



                                                                                                                 35
          Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 40 of 151



      other abbreviations or titles) residing at (insert candidate's street address) be placed on the ballot at the
      (general or special) election to be held on (date of election) as a candidate representing the (name of
      party) so that voters will have the opportunity to vote for (him or her) for the office of (name of office). I
      am eligible to vote in (name of jurisdiction or district in which candidate seeks office). I have not signed
      the nomination paper of any other candidate for the same office at this election.
(b) Each candidate shall include his or her mailing address on the candidate's nomination papers.
(6) The number of required signatures on nomination papers shall be as follows:
(a) For statewide offices, not less than 2,000 nor more than 4,000 electors.
(b) For representatives in congress, not less than 1,000 nor more than 2,000 electors.
(c) For state senators, not less than 400 nor more than 800 electors.
(d) For representatives to the assembly, not less than 200 nor more than 400 electors.
(dm) For district attorneys, not less than 500 nor more than 1,000 electors in prosecutorial units over 100,000
      population and not less than 200 nor more than 400 electors in prosecutorial units of 100,000 population
      or less.
(e) For county offices, not less than 500 nor more than 1,000 electors in counties over 100,000 population and
      not less than 200 nor more than 400 electors in counties of 100,000 population or less.
(7) A candidate may not run in more than one party primary at the same time. No filing official may accept
      nomination papers for the same person in the same election for more than one party. A person who files
      nomination papers as the candidate of a recognized political party may not file nomination papers as an
      independent candidate for the same office at the same election.
(8) Nomination papers shall be filed:
(a) For state offices and the offices of U.S. senator and representative in congress, in the office of the
      commission.
(b) For county offices, in the office of the county clerk or board of election commissioners.

…


8.21   Declaration of candidacy.

(1) Each candidate, except a candidate for presidential elector under s. 8.20 (2) (d), shall file a declaration of
     candidacy, no later than the latest time provided for filing nomination papers under s. 8.10 (2) (a), 8.15
     (1), 8.20 (8) (a) or 8.50 (3) (a), or the time provided under s. 8.16 (2) or 8.35 (2) (c). A candidate shall file
     the declaration with the officer or agency with which nomination papers are filed for the office that the
     candidate seeks, or if nomination papers are not required, with the clerk or board of election
     commissioners of the jurisdiction in which the candidate seeks office.
(2) The declaration of candidacy shall be sworn to before any officer authorized to administer oaths. The
     declaration shall contain the name of the candidate in the form specified under s. 8.10 (2) (b) for
     candidates for nonpartisan office or s. 8.15 (5) (a) or 8.20 (2) (a) for candidates for partisan office and
     shall state all of the following:
(a) That the signer is a candidate for a named office.
(b) That the signer meets, or will at the time he or she assumes office meet, applicable age, citizenship,
     residency, or voting qualification requirements, if any, prescribed by the constitutions and laws of the
     United States and of this state.
(c) That the signer will otherwise qualify for office if nominated and elected.
(3) The declaration of candidacy shall include the candidate's name in the form in which it will appear on the
     ballot.




                                                                                                                 36
          Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 41 of 151



(4) Each candidate for state and local office shall include in the declaration of candidacy all of the following:
(a) A statement that the candidate has not been convicted of any misdemeanor designated under state or federal
     law as a violation of the public trust or any felony for which the candidate has not been pardoned.
(b) A statement that discloses the candidate's municipality of residence for voting purposes, and the street and
     number, if any, on which the candidate resides.
(5) The declaration of candidacy is valid with or without the seal of the officer who administers the oath.
(6) A candidate for state or local office shall file an amended declaration of candidacy under oath with the
     same officer or agency if any information contained in the declaration of candidacy changes at any time
     after the original declaration of candidacy is filed and before the candidate assumes office or is defeated
     for election or nomination.
     …

8.30    Candidates ineligible for ballot placement.

(1) Except as otherwise provided in this section, the official or agency with whom declarations of candidacy
      are required to be filed may refuse to place the candidate's name on the ballot if any of the following
      apply:
(a) The nomination papers are not prepared, signed, and executed as required under this chapter.
(b) It conclusively appears, either on the face of the nomination papers offered for filing, or by admission of
      the candidate or otherwise, that the candidate is ineligible to be nominated or elected.
(c) The candidate, if elected, could not qualify for the office sought within the time allowed by law for
      qualification because of age, residence, or other impediment.
(2) If no registration statement has been filed by or on behalf of a candidate for state or local office in
      accordance with s. 11.0202 (1) (a) by the applicable deadline for filing nomination papers by such
      candidate, or the deadline for filing a declaration of candidacy for an office for which nomination papers
      are not filed, the name of the candidate may not appear on the ballot. This subsection may not be
      construed to exempt a candidate from applicable penalties if he or she files a registration statement later
      than the time prescribed in s. 11.0202 (1) (a).
(2m) The official or agency with whom nomination papers and declarations of candidacy are required to be
      filed shall not place a candidate's name on the ballot if the candidate's name is ineligible for ballot
      placement under s. 5.05 (2m) (d) 2., 15.61 (3), or 19.49 (2) (c) 2.
(3) The official or agency with whom declarations of candidacy are required to be filed may not place a
      candidate's name on the ballot if the official or agency is prohibited from doing so under s. 19.43 (4) or an
      ordinance adopted under s. 19.59 (3) (b).
(4) The official or agency with whom a declaration of candidacy is required to be filed may not place a
      candidate's name on the ballot if the candidate fails to file a declaration of candidacy within the time
      prescribed under s. 8.21.




                                                                                                              37
          Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 42 of 151



EL 2.05    Treatment and sufficiency of nomination papers.

(1) Each candidate for public office has the responsibility to assure that his or her nomination papers are
     prepared, circulated, signed, and filed in compliance with statutory and other legal requirements.
(2) In order to be timely filed, all nomination papers shall be in the physical possession of the filing officer by
     the statutory deadline. Each of the nomination papers shall be numbered, before they are filed, and the
     numbers shall be assigned sequentially, beginning with the number “1". Notwithstanding any other
     provision of this chapter, the absence of a page number will not invalidate the signatures on that page.
(3) The filing officer shall review all nomination papers filed with it, up to the maximum number permitted, to
     determine the facial sufficiency of the papers filed. Where circumstances and the time for review permit,
     the filing officer may consult maps, directories and other extrinsic evidence to ascertain the correctness
     and sufficiency of information on a nomination paper.
(4) Any information which appears on a nomination paper is entitled to a presumption of validity.
     Notwithstanding any other provision of this chapter, errors in information contained in a nomination
     paper, committed by either a signer or a circulator, may be corrected by an affidavit of the circulator, an
     affidavit of the candidate, or an affidavit of a person who signed the nomination paper. The person giving
     the correcting affidavit shall have personal knowledge of the correct information and the correcting
     affidavit shall be filed with the filing officer not later than three calendar days after the applicable
     statutory due date for the nomination papers.
(5) Where any required item of information on a nomination paper is incomplete, the filing officer shall accept
     the information as complete if there has been substantial compliance with the law.
(6) Nomination papers shall contain at least the minimum required number of signatures from the circuit,
     county, district or jurisdiction which the candidate seeks to represent.
(7) The filing officer shall accept nomination papers which contain biographical data or campaign advertising.
     The disclaimer specified in s. 11.1303 (2), Stats., is not required on any nomination paper.
(8) An elector shall sign his or her own name unless unable to do so because of physical disability. An elector
     unable to sign because of physical disability shall be present when another person signs on behalf of the
     disabled elector and shall specifically authorize the signing.
(9) A person may not sign for his or her spouse, or for any other person, even when they have been given a
     power of attorney by that person, unless sub. (8) applies.
(10) The signature of a married woman shall be counted when she uses her husband's first name instead of her
     own.
(11) Only one signature per person for the same office is valid. Where an elector is entitled to vote for more
     than one candidate for the same office, a person may sign the nomination papers of as many candidates
     for the same office as the person is entitled to vote for at the election.
(12) A complete address, including municipality of residence for voting purposes, and the street and number,
     if any, of the residence, (or a postal address if it is located in the jurisdiction that the candidate seeks to
     represent), shall be listed for each signature on a nomination paper.
(13) A signature shall be counted when identical residential information or dates for different electors are
     indicated by ditto marks.
(14) No signature on a nomination paper shall be counted unless the elector who circulated the nomination
     paper completes and signs the certificate of circulator and does so after, not before, the paper is circulated.
     No signature may be counted when the residency of the circulator cannot be determined by the
     information given on the nomination paper.
(15) An individual signature on a nomination paper may not be counted when any of the following occur:
(a) The date of the signature is missing, unless the date can be determined by reference to the dates of other
     signatures on the paper.
(b) The signature is dated after the date of certification contained in the certificate of circulator.




                                                                                                               38
          Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 43 of 151



(c) The address of the signer is missing or incomplete, unless residency can be determined by the information
     provided on the nomination paper.
(d) The signature is that of an individual who is not 18 years of age at the time the paper is signed. An
     individual who will not be 18 years of age until the subject election is not eligible to sign a nomination
     paper for that election.
(e) The signature is that of an individual who has been adjudicated not to be a qualified elector on the grounds
     of incompetency or limited competency as provided in s. 6.03 (3), Stats., or is that of an individual who
     was not, for any other reason, a qualified elector at the time of signing the nomination paper.
(16) After a nomination paper has been filed, no signature may be added or removed. After a nomination
     paper has been signed, but before it has been filed, a signature may be removed by the circulator. The
     death of a signer after a nomination paper has been signed does not invalidate the signature.
(17) This section is promulgated pursuant to the direction of s. 8.07, Stats., and is to be used by election
     officials in determining the validity of all nomination papers and the signatures on those papers.



EL 2.07 Challenges to nomination papers.
(1) The elections commission shall review any verified complaint concerning the sufficiency of nomination
      papers of a candidate for state office that is filed with the elections commission under ss. 5.05 and 5.06,
      Stats.; and the local filing officer shall review any verified complaint concerning the sufficiency of
      nomination papers of a candidate for local office that is filed with the local filing officer under s. 8.07,
      Stats. The filing officer shall apply the standards in s. EL 2.05 to determine the sufficiency of nomination
      papers, including consulting extrinsic sources of evidence under s. EL 2.05 (3).
(2)
(a) Any challenge to the sufficiency of a nomination paper shall be made by verified complaint, filed with the
      appropriate filing officer. The complainant shall file both an original and a copy of the challenge at the
      time of filing the complaint. Notwithstanding any other provision of this chapter, the failure of the
      complainant to provide the filing officer with a copy of the challenge complaint will not invalidate the
      challenge complaint. The filing officer shall make arrangements to have a copy of the challenge delivered
      to the challenged candidate within 24 hours of the filing of the challenge complaint. The filing officer
      may impose a fee for the cost of photocopying the challenge and for the cost of delivery of the challenge
      to the respondent. The form of the complaint and its filing shall comply with the requirements of ch. EL
      20. Any challenge to the sufficiency of a nomination paper shall be filed within 3 calendar days after the
      filing deadline for the challenged nomination papers. The challenge shall be established by affidavit, or
      other supporting evidence, demonstrating a failure to comply with statutory or other legal requirements.
(b) The response to a challenge to nomination papers shall be filed, by the candidate challenged, within 3
      calendar days of the filing of the challenge and shall be verified. After the deadline for filing a response to
      a challenge, but not later than the date for certifying candidates to the ballot, the elections commission or
      the local filing officer shall decide the challenge with or without a hearing.
(3)
(a) The burden is on the challenger to establish any insufficiency. If the challenger establishes that the
      information on the nomination paper is insufficient, the burden is on the challenged candidate to establish
      its sufficiency. The invalidity or disqualification of one or more signatures on a nomination paper shall
      not affect the validity of any other signatures on that paper.
(b) If a challenger establishes that an elector signed the nomination papers of a candidate more than once or
      signed the nomination papers of more than one candidate for the same office, the 2nd and subsequent
      signatures may not be counted. The burden of proving that the second and subsequent signatures are that
      of the same person and are invalid is on the challenger.




                                                                                                                39
          Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 44 of 151



(c) If a challenger establishes that the date of a signature, or the address of the signer, is not valid, the signature
       may not be counted.
(d) Challengers are not limited to the categories set forth in pars. (a) and (b).
(4) The filing officer shall examine any evidence offered by the parties when reviewing a complaint
       challenging the sufficiency of the nomination papers of a candidate for state or local office. The burden of
       proof applicable to establishing or rebutting a challenge is clear and convincing evidence.
(5) Where it is alleged that the signer or circulator of a nomination paper does not reside in the district in
       which the candidate being nominated seeks office, the challenger may attempt to establish the
       geographical location of an address indicated on a nomination paper, by providing district maps, or by
       providing a statement from a postmaster or other public official.




                                                                                                                  40
Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 45 of 151
           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 46 of 151


                                Wisconsin Elections Commission
                                        212 East Washington Avenue | Third Floor | P.O. Box 7984 | Madison, WI 53707-7984
                                                                     (608) 266-8005 | elections@wi.gov | elections.wi.gov

____________________________________________________________________________________________________________

                                            MEMORANDUM

DATE:          For the June 10, 2020 Commission Meeting

TO:            Wisconsin Elections Commission

FROM:          Meagan Wolfe
               Administrator, Wisconsin Elections Commission

SUBJECT:       2020 HAVA Election Security Grant Spending Recommendations


On January 6, 2020, the U.S. Elections Assistance Commission (“EAC”) sent an email to the Wisconsin
Elections Commission (“WEC”) announcing Wisconsin’s Help America Vote Act (“HAVA”) anticipated grant
award of $7,818,581 with a 20% match. The match means that over the next two years the state, and our
municipalities and counties combined, would have to dedicate approximately $1.5 million toward election
security activities. Match funds are not required to be newly appropriated funds and can be existing budget
efforts that have been reassigned to election security tasks. At the January 14, 2020 Commission meeting, the
Commission directed staff to submit a Wis. Stat. §16.54 request to the Department of Administration requesting
the acceptance of HAVA grant funds. That step is complete, and the grant is now available to the Commission.

WEC staff must now prepare a letter to the EAC that provides a high-level outline of how the state plans to use
the new HAVA funds. This plan is due to the EAC on June 26, 2020. The plan can be adapted and amended,
as necessary, throughout the life of the grant but a preliminary plan must be submitted by this date. Recent
changes to the grant terms eliminated the original five-year grant term and permit the use of the HAVA grant
funds until exhausted (with no time limit).

WEC staff believes a two-phase approach to spending will ensure funding is used both to secure the 2020 fall
elections and to address future, unanticipated security concerns. Much like the security funding made available
to states in 2018, ahead of the General Election, we recommend that Phase One include spending necessary to
address immediate election security needs prior to November 2020. For Phase Two funds, it is recommended
that they be held in reserve to address security needs after November 2020. Based on discussions with agency
partners and clerk feedback, the Commission staff propose the following categories be submitted for the initial
2020 HAVA Security grant spending plan:

                 Program                                                                       Expense
                 Phase 1: New Subgrant for Counties                                          $3,875,658
                 Phase 1: Continuation of 2019 Subgrant for Municipalities                   $1,206,000
                 Phase 2: Reserve for Future Security Needs                                  $2,736,923
                                                         Total Grant Award                   $7,818,581

                                          Wisconsin Elections Commissioners
    Ann S. Jacobs, chair | Marge Bostelmann | Julie M. Glancey | Dean Knudson | Robert Spindell | Mark L. Thomsen
      _________________________________________________________________________________________________________
                                                     Administrator
                                                    Meagan Wolfe                                                 41
           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 47 of 151
2020 HAVA Election Security Grant Spending Recommendations
For the June 10, 2020 Commission Meeting
Page 2

1. PHASE ONE (2020 FUNDS):

       COUNTY SUBGRANT

Commission staff propose that approximately 50% of HAVA Election Security funds be made available to
counties with specific 2020 election security needs through a subgrant program. This subgrant is not an
automatic award, but a pool of resources available for counties to meet essential needs prior to the November
General Election. Counties play an instrumental role in elections, with every county responsible for collecting
and reporting election results on election night. While these results are unofficial, they draw a great deal of
attention and their accuracy is essential in maintaining public confidence in the system. Counties are also
required by statute to design and distribute ballots to municipalities. Many counties also maintain the election
management software system for their voting equipment and program equipment memory devices for their
municipalities.

County clerks are the designated chief election official in their counties, and most counties also perform
election administration services for some of their municipalities through WisVote. Despite these critical roles,
counties have not yet benefitted from either of the last two WEC subgrant programs. The 2019 HAVA Election
Security subgrant program allocated $1.1 million to basic cybersecurity needs, but the structure of the grant
meant that municipalities received nearly all the disbursed funds. Likewise, the 2020 CARES subgrant
allocates $4.1 million to municipalities but nothing to counties. Making funds available to counties will ensure
they can address any unfunded 2020 election security needs.

Because county roles in elections and technological infrastructure vary so greatly, there is no one item that all
counties can purchase to ensure the security of their network and election-related software applications and
hardware. Therefore, staff propose a program that allows counties to assess their unique security environment
and then provide an application outlining their needs. Under this proposal, counties who wish to apply for grant
funds will be asked to conduct a deliberate assessment of their current security posture and submit a spending
plan to WEC for review and approval. Then, upon implementation of security measures, counties will submit a
final document to WEC outlining how the funds were used and how the county’s election security posture has
improved. The WEC will also reserve the right to audit or review documentation of county security efforts to
ensure that funds are used to improve security rather than to maintain efforts.

Purpose. Funds may be used to make payments for activities that enhance election technology and make
election security improvements, as authorized under sections 101, 103, and 104 of HAVA. This includes
personnel, equipment, and training costs associated with the following federally designated categories:

       •   Cyber Vulnerabilities
       •   Physical Security
       •   Voter Registration Systems and Management
       •   Election Auditing
       •   Staff Training
       •   Communications




                                                                                                      42
               Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 48 of 151
2020 HAVA Election Security Grant Spending Recommendations
For the June 10, 2020 Commission Meeting
Page 3

To identify specific needs, counties should perform a deliberate risk assessment and vulnerability management
process, if they have not recently done so. Not all counties are able to conduct deliberate risk assessments due
to the lack of people, process, and/or technology. If necessary, counties can therefore use the grant to both
perform the deliberate assessment and take steps to mitigate risks identified through the assessment.

WEC staff will make recommendations to counties, based on size and infrastructure, on the most impactful
areas to make changes to ensure their individual security and the statewide election systems as a whole. In
general, the following vulnerability assessments are recommended:

      •   Enterprise Risk Assessments/Scans – Assess risks to core assets, operational processes, and functions.
      •   Physical Infrastructure Assets and Systems Risk Assessments/Scans – Identify and assess
          vulnerabilities and risks to core physical infrastructure assets and systems.

Risk assessments may be performed by a vendor or software tool depending upon the system being assessed.
Commission staff will, as needed, help counties design a risk assessment and vulnerability management process
that meets their needs and budget. Counties may then apply funds towards needs identified through the process.
Appropriate uses for the funds may include IT support services, staff security training, hardware or software
upgrades, intrusion detection systems, data back-up systems, cyber insurance, physical security improvements,
and mail processing equipment. Voting equipment purchases are generally not eligible for the subgrant,
however, counties may consult with staff if specific security-related needs exist.

Proposed Allocation. Counties may request funds for specific needs up to the maximum available allocation.
Requests in excess of the maximum allocation may be considered by the Commission after all 72 counties have
had the opportunity to request funds. The maximum allocation consists of a base subgrant of $25,000 per
county, plus an additional amount based on the voting-age population. The additional amount was calculated at
a rate of $0.45 per person, based on the 2019 voting age population estimated by the DOA Wisconsin
Demographic Services Center.1




These calculations produced a median subgrant award of $39,829 with a range of $26,310 to $348,840 for the
smallest and largest counties, respectively. A full accounting of county subgrant calculations is attached as
Exhibit A.




1
    https://doa.wi.gov/Pages/LocalGovtsGrants/Demographic_Services.aspx




                                                                                                     43
           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 49 of 151
2020 HAVA Election Security Grant Spending Recommendations
For the June 10, 2020 Commission Meeting
Page 4

Base Allocation. The base award of $25,000 was selected to ensure that all counties have the opportunity to
meet common high-cost election security needs based on their individual requirements. Some common
products and services at this price point include:

       •   Professional cybersecurity assessments cost from $1,500 to $50,000, with additional funds required
           to remediate issues
       •   Installation and subscription fees for network intrusion detection devices are approximately $20,000-
           $24,000
       •   Network upgrades for a 20-person organization (including server, firewall, switch, etc.) can cost
           $20,000 or more
       •   New computers and support IT services for a 10-person organization cost $15,000 to $20,000
       •   A hardware security module to manage digital keys and encrypt digital signatures is approximately
           $20,000 to $25,000

Population-Based Allocation. Because counties vary significantly in size, this proposal includes an additional
amount based on the estimated voting age population in each county. Although the municipal CARES subgrant
used the number of registered voters to measure population, this technique does not easily apply to counties, as
voters are registered by municipality and some municipalities straddle multiple counties. As a result, staff used
DOA official estimates to instead assess voting age population. The figure of $0.45 was selected to ensure the
total funds allocated to the subgrant represent not more than 50% of the available HAVA grant.

Application Process. Commission staff suggest a seven-month timeline beginning with a two-month window
for subgrant applications and ending with compliance reports due in February 2021. Counties may request an
extension of the compliance reporting deadline if necessary. Key dates in the program are:

                 County HAVA Subgrant: Key Dates
                 NLT July 1, 2020  Subgrant Applications Period Opens
                 July 15, 2020     Deadline to Submit Subgrant Applications
                 NLT July 31, 2020 Elections Commission Approves or Denies Requests
                 February 1, 2021  Compliance Reports Due
                 February 15, 2021 Deadline to Return Unused Funds




                                                                                                     44
           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 50 of 151
2020 HAVA Election Security Grant Spending Recommendations
For the June 10, 2020 Commission Meeting
Page 5

Upon approval of the subgrant program by the Commission, counties will be able to request subgrant funds by
submitting a two-part application containing the following information:

         Application Part      Description                                                  Evaluation
                                                                                            Criteria
         1. Subgrant           A written request containing the following information:      See Below
            Narrative          • documenting the prior security assessment performed or
                                 requesting funds to complete a security assessment
                               • specifying 2020 election security needs
                               • providing a detailed plan for use of the requested funds

         2. Certification      A standardized form certifying that the county will meet     Signature
            Form               the terms of the grant, including the filing of expense      Required
                               reports.

Once a complete request has been received, staff will prepare for the Commission a request summary that
assesses the Subgrant Narrative and recommends approval or denial of the request. To evaluate each request,
staff will consider the following criteria:

       a. Cybersecurity Assessment. Did the jurisdiction complete, and document, an assessment of their
          security posture applying one of the following cybersecurity standards?
              1. CISA/NIST Cybersecurity Framework (CSF)
              2. ISO 27000 Family of Standards (ISO27k)
              3. CIS Critical Security Controls (CIS Controls)
          If not, the jurisdiction must agree to schedule an external cybersecurity assessment as part of the
          grant application.

       b. Specific Needs. Did the jurisdiction identify specific election security needs within allowable grant
          purposes and clearly tied to 2020 election security?

       c. Remediation Plan. Did the jurisdiction detail a specific and achievable plan to address the stated
          election security needs prior to November 4, 2020?

Staff will provide grant request summaries to the Commission for review not later than July 31, 2020. Funds
will be provided to counties immediately after the Commission approves grant requests.

Compliance. Counties will be required to submit a compliance report to the Commission by February 1, 2021
of total expenditures related to election security incurred through December 31, 2021. The subgrant requires
documentation of all election security expenditures, whether or not grant funds were applied to the expense.
Documenting all expenses – not just grant expenditures – ensures that the HAVA grant match requirement is
fulfilled. If a county does not spend the subgrant funds it was allocated, it must return any unused funds by
February 15, 2021. Counties will be required to maintain all documentation of purchases made for a minimum
of three years from the date of expenditure in case of an audit by the State or Federal government.




                                                                                                      45
           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 51 of 151
2020 HAVA Election Security Grant Spending Recommendations
For the June 10, 2020 Commission Meeting
Page 6

        RENEWAL OF MUNICIPAL ELECTION SECURITY SUBGRANT

Commission staff also propose renewing the 2019 Election Security Subgrant (“ES Subgrant”) program for
municipalities that did not apply for the grant prior to the November 15, 2019 deadline. There were 1,005
municipalities that did not apply for a grant. Clerks have reported to WEC many reasons for not applying for
the initial grant. Some jurisdictions had compliant devices; others may not have used WisVote at the time of
the grant application deadline. Since the initial grant, COVID-19 has changed the way some clerks interact
with election technology. Because of the increase in ballots being issued during in-person absentee and
absentee by mail many clerks now need to use the WisVote system to manage these requests more efficiently
and securely. Other jurisdictions have also had to hire new staff or may have new clerks. These jurisdictions
may not have had a need for a grant in 2019 but are now in need due to the changing election security
landscape. Designating $1,206,000 will enable the WEC to provide all of these municipalities the full $1,200
subgrant if requested.

Authorized Use of Funds. Like the initial election security sub-grant, jurisdictions may only use their grant
funds for any of the following needs:

   a.      Compliant hardware
   b.      Professional IT support
   c.      Security training (cyber or physical)

Municipalities will be eligible to apply for funds if they have not yet received a grant in one of these three
categories. For example, if a municipality accepted a grant for hardware in 2019 but did not request funding for
training, it would be eligible to request funding for training but not for another computer through this grant
continuation. Jurisdictions who did not apply for or receive funds through the 2018 grant would be eligible to
receive up to $1,200 if they indicated a need in all three categories. It should be noted that many of the in-
person training events that were available in 2019 have been suspended in 2020 so other training opportunities
will be explored through remote clerk training meetings and events.

Baseline Subgrant Compliance Standards. Jurisdictions accepting ES Subgrant funds must agree to meet
four baseline compliance standards before spending money on any other election security needs. The four
baseline compliance standards are:

   a.      Possess compliant (up-to-date) computer hardware and software
   b.      Possess either in-house or contracted IT support
   c.      Complete WEC Election Security Training Requirements
   d.      Complete an Elections Security Contingency Plan

Detailed compliance standards were previously published in Commission materials for the September 24, 2019
Commission meeting.




                                                                                                    46
           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 52 of 151
2020 HAVA Election Security Grant Spending Recommendations
For the June 10, 2020 Commission Meeting
Page 7

Funding. ES Subgrant funds will be provided to municipalities in equal amounts up to a maximum of $1,200.
Jurisdictions applying for grant funds will indicate what baseline or advanced security items they need. A set
amount will then be awarded for each baseline need as follows:

       a. Jurisdictions indicating the need for a compliant computer will be awarded $600
       b. Jurisdictions indicating the need for managed IT support will be awarded $500
       c. Jurisdictions indicating the need to attend training will be awarded $100

Proposed Disbursement of Funds. As with the previous Election Security Subgrant, municipalities may
request the grant using a request form available on the WEC website. The period to request Municipal Election
Security subgrant funds from the WEC will close on September 1, 2020. Once a request has been received,
Commission staff will provide a check or transfer funds directly through an electronic transfer of funds to each
approved municipality. Municipalities receiving grant funds will be required to submit a compliance form to
the Commission no later than December 1, 2020.

                      Municipal Election Security Subgrant: Key Dates
                      NLT July 1, 2020     Subgrant Applications Accepted
                      September 1, 2020    Deadline to Submit Subgrant Applications
                      December 1, 2020     Compliance Forms Due

2. PHASE TWO (FUTURE FUNDS)

Staff recommend that remaining funds – approximately 35% of the total – be held in reserve for future needs.
The COVID-19 crisis demonstrated that unanticipated challenges can arise quickly and produce unexpected and
urgent needs. As states have an undesignated amount of time to spend the HAVA funds, staff recommend
maintaining a reserve for future allocation. This approximately $2.7 million reserve will allow the Commission
to take advantage of new technologies and react to the unexpected. The Commission will also earn interest on
these unspent funds. Having funds in reserve will ensure that the state is able to continue to address evolving
security needs before and after the November 2020 Presidential Election.

3. RECOMMENDED MOTIONS

Motion #1: The Commission directs WEC staff to administer a HAVA Election Security subgrant program to
counties at the rate of $0.45 per voting-age resident plus $25,000, not to exceed a total cost of more than
$3,835,830.

Motion #2: The Commission directs WEC staff to renew the administration of the Election Security subgrant
to municipalities at the rate of up to $1,200 per eligible jurisdiction, not to exceed a total cost of more than
$1,206,000.

Motion #3: The Commission directs WEC staff to submit the 2020 HAVA Security Grant spending plan to the
US EAC outlining the two-phase approach outlined above.




                                                                                                      47
Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 53 of 151
        Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 54 of 151

  Official Final Estimates, 1/1/2019, Wisconsin Counties, with Comparison to Census 2010
 Source: Wisconsin Demographic Services Center

                                     Census       Voting Age        Final Estimate    Voting Age       WEC Grant Award
    DOA Code       County Name
                                      2010       Census 2010            2019         Estimate 2019    ($25,000+(F*0.45))

       41        Milwaukee             947,735         711,358             946,296          719,645   $   348,840.25
       13        Dane                  488,073         381,989             537,328          425,627   $   216,532.15
       68        Waukesha              389,891         296,081             405,991          312,296   $   165,533.20
       05        Brown                 248,007         186,184             262,452          199,293   $   114,681.85
       52        Racine                195,408         146,898             196,487          149,691   $     92,360.95
       45        Outagamie             176,695         132,271             187,092          141,875   $     88,843.75
       71        Winnebago             166,994         130,862             170,580          135,380   $     85,921.00
       30        Kenosha               166,426         123,597             170,071          127,991   $     82,595.95
       54        Rock                  160,331         120,148             160,444          121,786   $     79,803.70
       67        Washington            131,887          99,510             137,637          105,153   $     72,318.85
       37        Marathon              134,063         101,194             136,517          104,356   $     71,960.20
       32        La Crosse             114,638          90,176             119,484           95,018   $     67,758.10
       60        Sheboygan             115,507          87,925             116,547           89,889   $     65,450.05
       20        Fond du Lac           101,633          78,589             104,423           81,836   $     61,826.20
       65        Walworth              102,228          78,219             104,062           80,766   $     61,344.70
       18        Eau Claire             98,736          77,867             103,159           82,376   $     62,069.20
       14        Dodge                  88,759          69,180              90,032           71,059   $     56,976.55
       46        Ozaukee                86,395          66,023              89,905           69,591   $     56,315.95
       56        St. Croix              84,345          61,462              89,692           66,196   $     54,788.20
       28        Jefferson              83,686          63,829              84,579           65,258   $     54,366.10
       36        Manitowoc              81,442          63,232              81,643           64,202   $     53,890.90
       72        Wood                   74,749          57,745              75,450           59,043   $     51,569.35
       50        Portage                70,019          55,472              71,680           57,444   $     50,849.80
       09        Chippewa               62,415          47,706              64,881           50,227   $     47,602.15
       57        Sauk                   61,976          47,209              63,281           48,820   $     46,969.00
       11        Columbia               56,833          43,566              57,282           44,469   $     45,011.05
       08        Calumet                48,971          35,733              53,018           38,576   $     42,359.20
       22        Grant                  51,208          40,322              52,954           42,357   $     44,060.65
       69        Waupaca                52,410          40,540              52,368           41,025   $     43,461.25
       42        Monroe                 44,673          33,003              46,994           35,167   $     40,825.15
       03        Barron                 45,870          35,720              46,472           36,654   $     41,494.30
       17        Dunn                   43,857          34,798              44,621           35,830   $     41,123.50
       49        Polk                   44,205          33,705              44,536           34,392   $     40,476.40
       16        Douglas                44,159          34,694              44,468           35,381   $     40,921.45

WI Demographic Services Center                       October 2019                                               page 1 of 3

                                                                                                                 48
        Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 55 of 151

                                 Census      Voting Age        Final Estimate    Voting Age       WEC Grant Award
    DOA Code       County Name
                                  2010      Census 2010            2019         Estimate 2019    ($25,000+(F*0.45))

       48        Pierce            41,019          31,860              42,208           33,233   $     39,954.85
       59        Shawano           41,949          32,387              41,775           32,672   $     39,702.40
       38        Marinette         41,749          33,182              41,401           33,304   $     39,986.80
       43        Oconto            37,660          29,228              38,778           30,446   $     38,700.70
       23        Green             36,842          27,889              37,086           28,426   $     37,791.70
       44        Oneida            35,998          29,359              36,285           29,977   $     38,489.65
       10        Clark             34,690          24,599              34,748           24,940   $     36,223.00
       63        Vernon            29,773          21,895              30,424           22,651   $     35,192.95
       62        Trempealeau       28,816          21,831              29,964           23,011   $     35,354.95
       35        Lincoln           28,743          22,441              28,957           22,911   $     35,309.95
       15        Door              27,785          22,709              28,650           23,731   $     35,678.95
       29        Juneau            26,664          20,991              27,232           21,726   $     34,776.70
       70        Waushara          24,496          19,662              24,517           19,932   $     33,969.40
       25        Iowa              23,687          17,798              23,896           18,190   $     33,185.50
       64        Vilas             21,430          17,621              21,798           18,159   $     33,171.55
       61        Taylor            20,689          15,600              20,849           15,924   $     32,165.80
       27        Jackson           20,449          15,818              20,832           16,320   $     32,344.00
       31        Kewaunee          20,574          15,725              20,782           16,077   $     32,234.65
       01        Adams             20,875          17,454              20,630           17,451   $     32,852.95
       34        Langlade          19,977          15,762              20,086           16,054   $     32,224.30
       24        Green Lake        19,051          14,663              19,224           14,985   $     31,743.25
       53        Richland          18,021          13,821              18,007           13,987   $     31,294.15
       33        Lafayette         16,836          12,487              17,002           12,764   $     30,743.80
       58        Sawyer            16,557          13,103              16,893           13,550   $     31,097.50
       12        Crawford          16,644          12,920              16,669           13,111   $     30,899.95
       66        Washburn          15,911          12,679              16,027           12,938   $     30,822.10
       02        Ashland           16,157          12,413              15,946           12,405   $     30,582.25
       07        Burnett           15,457          12,375              15,524           12,598   $     30,669.10
       39        Marquette         15,404          12,319              15,390           12,469   $     30,611.05
       04        Bayfield          15,014          12,161              15,335           12,571   $     30,656.95
       55        Rusk              14,755          11,440              14,919           11,722   $     30,274.90
       51        Price             14,159          11,460              14,216           11,656   $     30,245.20
       06        Buffalo           13,587          10,566              13,707           10,796   $     29,858.20
       21        Forest             9,304           7,261               9,195            7,268   $     28,270.60
       47        Pepin              7,469           5,765               7,431            5,809   $     27,614.05
       26        Iron               5,916           4,935               5,894            4,982   $     27,241.90

WI Demographic Services Center                  October 2019                                               page 2 of 3

                                                                                                            49
        Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 56 of 151

                                 Census       Voting Age        Final Estimate    Voting Age       WEC Grant Award
    DOA Code       County Name
                                  2010       Census 2010            2019         Estimate 2019    ($25,000+(F*0.45))

       19        Florence           4,423            3,649               4,475            3,739   $     26,682.55
       40        Menominee          4,232            2,853               4,265            2,912   $     26,310.40
 STATE TOTAL                     5,686,986       4,347,488           5,843,443        4,524,066   $    3,835,829.70
                                                                                       MEDIAN: $          39,828.63




WI Demographic Services Center                   October 2019                                               page 3 of 3

                                                                                                             50
Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 57 of 151
            Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 58 of 151


                                 Wisconsin Elections Commission
                                         212 East Washington Avenue | Third Floor | P.O. Box 7984 | Madison, WI 53707-7984
                                                                      (608) 266-8005 | elections@wi.gov | elections.wi.gov

____________________________________________________________________________________________________________

                                                 MEMORANDUM

DATE:           For the June 10, 2020 Commission Meeting

TO:             Members, Wisconsin Elections Commission

FROM:           Meagan Wolfe
                Administrator, Wisconsin Elections Commission

                Prepared by Elections Commission Staff

SUBJECT:        Commission Staff Update


Since the last Elections Commission Staff Update (February 27, 2020), staff of the Commission focused on
the following tasks:

1.    General Activities of Election Administration Staff

      Spring Primary and Special Primary for Congressional District 7

      At the spring primary on February 18, 2020, voters narrowed the field of candidates for Justice of the
      Supreme Court, Milwaukee County Circuit Court Judge, Branch 5 and various local offices. There were
      two Democratic candidates and two Republican candidates for the special primary for Representative in
      Congress, District 7 which was held in conjunction with the spring primary. The primary canvasses were
      certified on March 3, 2020 by Administrator Wolfe, designee of Chairperson Knudson.

      The Spring Election and Presidential Preference Vote

      The Spring Election and Presidential Preference Vote was held on April 7, 2020 and proved to be an
      election to remember. Despite the COVID-19 threat, rapidly changing court decisions and a stay-at-home
      order, county and municipal clerks and election inspectors adapted quickly and carried off the safest and
      most efficient election possible under the circumstances.
      The canvass of the Spring Election and Presidential Preference Vote was certified on May 4, 2020 by
      Administrator Wolfe, designee of Chairperson Knudson.

      Special Election for Congressional District 7

      The special election was conducted on May 12, 2020. A preliminary certification of the winner was
      emailed to the Clerk for the U.S. House of Representatives per that office’s request. The special election
      is scheduled for certification at the Commission meeting on June 10, 2020, after which the winner will be

                                           Wisconsin Elections Commissioners
     Ann S. Jacobs, chair | Marge Bostelmann | Julie M. Glancey | Dean Knudson | Robert Spindell | Mark L. Thomsen
       _________________________________________________________________________________________________________
                                                      Administrator
                                                     Meagan Wolfe                                                 51
            Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 59 of 151
Commission Staff Update
For the June 10, 2020 Commission Meeting
Page 2

      issued a Certificate of Election and a formal certification will be sent to the U.S. House of
      Representatives.

2.    Badger Voters

      The Badger Voters program has seen an increase in activity due to the addition of candidate nomination
      paper access. This service allows requestors to go to Badger Voters and choose a candidate name from a
      dropdown screen to receive a download link for an Adobe .pdf file of that candidate’s submitted papers.
      As of June 4, 2020, we have had 307 requests. Customer feedback has been overwhelmingly positive
      regarding the new process. Voter list and absentee requests have increased due to the April 7 Spring
      Election and Presidential Preference Vote and the May 12 Special Election Representative in Congress
      District 7.

      The following statistics summarize voter data requests through May 31, 2020.

                                 Total          Requested          Percentage of
          Fiscal Year          Number of          Files              Requests            Total Revenue
                                Requests        Purchased           Purchased
      FY2020 to Date              868              619                71.30%                $612,283.00
      FY2019                      617              473                 76.6%                $328,015.00
      FY2018                      706              517                 73.2%                $182,341.00
      FY2017                      643              368                  57%                 $234,537.35
      FY2016                      789              435                  55%                 $235,820.00
      FY2015                      679              418                61.56%                $242,801.25
      FY2014                      371              249                67.12%                $125,921.25
      FY2013                      356              259                72.75%                $254,840.00
      FY2012                      428              354                78.04%                $127,835.00


3.    Election Voting and EDR Postcard Statistical Reporting

      Commission staff continue to work with municipal and county clerks to meet reporting requirements
      following the 2020 Spring Primary and Congressional District 7 Special Primary, 2020 Spring Election
      and Presidential Preference Vote, and 2020 Special Congressional District 7 Election.

      Per state statute, initial reporting of the Election Administration and Voting Statistics Report data is due to
      be reported to the state no later than 30 days after an election and the state is to report this data on their
      website no later than seven days after the municipal reporting deadline. Managing and reconciling the
      additional data proves challenging for some municipalities and requires more staff involvement. In cases
      where a jurisdiction cannot reconcile voting statistics, Commission staff work with individual clerks to
      ensure all reasonable efforts are applied to ensure the accuracy of their data.

      As of June 4, 2020, there are 388 municipalities with outstanding reports for the 2020 Spring Primary and
      Congressional District 7 Special Primary and 517 municipalities with outstanding reports for the 2020
      Spring Election and Presidential Preference Vote Election. The initial reporting for the 2020 Special




                                                                                                         52
            Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 60 of 151
Commission Staff Update
For the June 10, 2020 Commission Meeting
Page 3

      Congressional District 7 Election will be due June 11 and therefore is not available as of the writing of this
      report.

      The Election Day Registration (EDR) Postcard Statistics for the spring 2020 elections are just starting to
      come due. By statute, this report is to be initially reported within 90 days after an election and then
      updated monthly until there is a full accounting of all EDR postcards.

      Initial reporting for the 2020 Spring Primary and Congressional District 7 Special Primary has been
      delayed slightly due to the extra workload municipal, county and WEC staff have faced with the April and
      May elections. An initial reminder has been sent to clerks as of June 4, 2020 to complete their EDR
      Postcard reporting to us as soon as possible so we can get that posted to the website. Statistics for this will
      be available in the next staff update.

4.    Education/Training/Outreach/Technical Assistance

      Following this memorandum as Attachment 1 is a summary of information regarding initial certification
      and focused election administration training conducted by WEC staff since the last commission meeting
      in February. In preparation for the Spring Election, the training team and elections specialists continued
      to focus on providing information and guidance about basic election processes, such as voter
      registration, proof of residence and photo ID requirements. Commission staff also reviewed more
      complex election administration procedures, such as processing absentee ballots and counting write-in
      votes on Election Day.

      Staff provided specialized election training through its election administration and WisVote webinar
      training series, including a review of Election Day procedures and early preparation work in the
      WisVote system for the fall elections. Staff developed webinar training on special polling place
      procedures, contingency planning and emergency preparedness due to COVID-19. Staff also provided
      targeted webinar training for clerks in the 7th Congressional District before the May 12 Special Election.

      The Election Administration Manual has been revised to incorporate statutory references as required by
      state law and will be posted shortly for public comment.

      Staff was scheduled to attend a variety of annual conferences and district meetings of county and
      municipal clerks in the spring and summer. Several were postponed to a later date and the rest were
      cancelled due to COVID-19. Staff will be looking into other means of providing updates and training to
      the clerks and their election workers going into the fall.

5.    Badger Books

      After much preparation and training, 53 new municipalities implemented Badger Books during the Spring
      Primary, bringing the total number of municipal owners that used the technology from 17 to 70 in one
      election. While transition and new technology are inevitably coupled with growing pains and steep
      learning curves for clerks and election inspectors, the overall the implementation was successful. The new
      technology was well received by both the clerks and voters. Preparation for the Spring Election was
      unexpectedly shadowed by a worldwide pandemic, and most of the Badger Book municipalities used the
      devices while implementing new guidelines for social distancing and disinfecting screens between voters.




                                                                                                        53
            Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 61 of 151
Commission Staff Update
For the June 10, 2020 Commission Meeting
Page 4



      The Badger Book team continues to obtain feedback from clerks and is currently focusing on improving
      the usability of the software to improve the experience of clerks, election inspectors, and ultimately voters,
      with a high-level look at software interface and connectivity. The team expects to deploy a software
      update prior to the Partisan Primary to implement some of these improvements.

6.    Accessibility

      The upcoming Accessibility Advisory Committee meeting is scheduled for June 23 from 9 a.m. to 12 p.m.
      via video conference. The Committee will discuss the complaint process, voting equipment, updating the
      Polling Place Accessibility Survey for clerks, and discuss the upcoming elections.

      The accessibility budget has $4,460 remaining for FY20. WEC staff plan on purchasing signage for
      curbside voting, digital slope readers for the accessibility reviews, and replenishing existing accessibility
      stock. Clerks may continue to order these accessibility supplies for their polling places at no cost.

      Accessibility polling place reviews for both the April and May election were cancelled due to COVID-19
      related concerns and staff are waiting to decide whether audits will be conducted during the August
      election. However, WEC staff will continue to include accessibility training into webinars and online
      materials to promote polling place accessibility. Supplies will still be available for clerks to order for their
      polling places to reduce barriers for voters.

      The website that clerks and WEC staff use to review the accessibility reviews (accesselections.wi.gov) is
      being updated. The new website will reconnect to WisVote to allow WEC staff to view past reviews more
      easily and potentially connect features to MyVote for voters, such as what type of voting equipment each
      polling place uses. WEC staff hope to have the project completed by the end of 2020.

      A new accessibility concern form was created on the WEC website
      (https://elections.wi.gov/form/accessibility-complaint). This form directs users to select their category of
      concern, describe the incident, and provide any information that is relevant (options include name, polling
      place location, and contact information of the user). The form will allow WEC staff to follow up
      promptly with accessibility-related concerns.

7.    Complaints

      Elections Administration staff and Staff Counsel have continued to process and resolve formal
      complaints related to the actions of local election officials, as well as informal inquiries submitted by
      voters and the public. For a complaint against a local election official to be processed in accordance
      with Wis. Stat. § 5.06, an elector of a jurisdiction must file a written sworn complaint. Since January 1,
      2020, the Commission has received thirteen Wis. Stat. § 5.06 complaints, two of which are still
      outstanding. In addition, staff frequently handles informal complaints and inquiries submitted through
      telephone calls, emails or through the agency’s website, which are typically resolved promptly through a
      phone call, or email with the complainant and local election officials if necessary. Since January 1,
      2020, the agency has received a total of 1,147 through the website, most of which were messages to the
      Commission about whether or not to conduct the April 7, 2020 election during the public health
      emergency. Complaints filed under Wis. Stat. § 5.05 are confidential and decided by the Commission in




                                                                                                          54
            Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 62 of 151
Commission Staff Update
For the June 10, 2020 Commission Meeting
Page 5

      closed session. Since January 1, 2020, the Commission has received eight complaints under Wis. Stat. §
      5.05, five of which are on the closed session agenda for this meeting.

8.    Absentee Process Improvements Project Update

      Staff continue to work with clerk committees and voters to improve the absentee voting experience due to
      the unprecedented increase in utilization of by mail absentee voting. Improvements are scheduled for “go-
      live” on June 15.

      Voters are much more inclined now to use the MyVote website for voter information and expect ballot
      tracking information to be comparable to their experiences with eCommerce tracking. Improvements
      implemented or under development include updating the MyVote user interface to improve confidence in
      a successful completion of the request and improve tracking of the absentee ballot from issuance to
      participation recording. MyVote Usability testing was conducted with users during mid-May with voters
      along with a mock redesign of the EL-121 (Application for Absentee Ballot) and EL-122 (Absentee
      Certificate Envelope). The above improvements will help limit voter confusion and inquiries to WEC
      staff and clerks.

      For election officials, improvements implemented or under development include replacing the manual
      process of entering absentee applications for those received via MyVote requiring clerks to verify that an
      acceptable photo ID was attached. The new MyVote pending process will allow clerks to accept or
      decline applications after viewing the uploaded photo ID without additional data entry. Improvements to
      the absentee workflow in WisVote include:

            •   Limiting manual absentee application entry points into WisVote
            •   Updating the batch process used for issuing ballots and printing labels in large quantities
            •   Integration of intelligent mail barcodes (IMB) on absentee ballot envelope address labels printed
                from WisVote to facilitate the tracking of absentee ballots processed by the United State Postal
                Service en route to the voter
            •   Automatic deactivation of absentee applications for ballots returned as undeliverable
            •   Updating the absentee ballot reports to meet clerk needs

      In addition to WisVote manual and tutorial updates, live WisVote training with elections officials on
      recent absentee updates will be conducted via a series of webinars.

9.    CARES Subgrant Status

      On May 27, the Commission approved the plan to administer a CARES Subgrant Program to
      municipalities. This program would allow WEC Staff to distribute funds to Wisconsin Municipalities in
      the form of a base subgrant of $200, regardless of size, plus $1.10 per registered voter. On June 4, the
      WEC Staff presented two CARES Subgrant Program Webinars for the municipal clerks, one in the
      morning and one in the evening. The turnout for these webinars had 386 attending the morning session
      and 61 attending the evening session. This webinar covered the purpose of the program, the process, and
      the details of the CARES Subgrant Agreement they will be required to sign to receive funds.




                                                                                                      55
            Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 63 of 151
Commission Staff Update
For the June 10, 2020 Commission Meeting
Page 6

      In light of Governor Evers’ new Routes to Recovery subgrant to municipalities and counties using more
      general CARES Act federal funds, staff has been making slight revisions to our elections-specific CARES
      subgrant to compliment Routes to Recovery and best fund the clerks’ pandemic-related needs. We are
      learning more information as we write this but are still on track to release our subgrant to municipalities
      the week of June 8.

      The CARES Subgrant Agreement form will be emailed to all municipal clerks by the end of the week of
      June 8. Additionally, staff has created for clerks a CARES Subgrant Expenditures Tracking Template and
      a CARES Subgrant Reporting Template. Staff is also working to assemble a Frequently Asked Questions
      (FAQ) document with answers to questions we received during the webinars. This package of documents,
      along with a clerk communication explaining any updates to the program, will be distributed along with
      the CARES subgrant agreement. It will also be available on the WEC website for download.

10.   Voting Equipment

      During the current reporting period, voting equipment staff fielded numerous Engineering Change Orders
      (ECOs) from Clear Ballot Group, ES&S, and Dominion Voting Systems, the three voting equipment
      vendors authorized to conduct business in Wisconsin. ECOs submitted dealt with a range of issues, from
      component end of life replacement, to software updates designed to ensure seamless results transmission
      on election night.

      Staff reviewed relevant documentation and developed recommendations for each of the nine ECOs,
      forwarding them to Administrator Wolfe for consultation with the Chair of the Commission. Each of the
      nine ECOs were approved. Vendors have been notified and will implement the ECOs on a timeline
      arranged with their customers. Below is an inclusive list of the ECOs received with a brief description of
      each.

      Election Systems and Software (ES&S):
             ▪ ECO 1055
                     o Addition of a wheeled cart to the DS200 collapsible ballot box
             ▪ ECO 1074
                     o Addition of two scheduled tasks to remove files cached in the Election Management
               System/minor changes to Windows Task Manager
             ▪ ECO 1084
                     o Addition of an hourly ping notification to be sent from the EMS firewall to the Cradlepoint
               router, keeping it from going idle on election day
                     o Addition of an auxiliary antenna for systems running on the Verizon Zero Tunnel to
               improve signal strength where the Cradlepoint router may be housed deep within a building

      Dominion Voting Systems:
           ▪ ECO 100421
                    o Approval for replacement memory cards to reflect commercial availability of currently
             certified memory cards
           ▪ ECO 100657
                    o Approval to replace ballot marking printer with commercially available comparable
             component




                                                                                                       56
            Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 64 of 151
Commission Staff Update
For the June 10, 2020 Commission Meeting
Page 7

      Clear Ballot Group:

              ▪ HW-873
                    o Approval to replace an end-of-life laptop with a comparable component
              ▪ HW-879
                    o Approval to replace an end-of-life scanner with a comparable component
              ▪ HW-880
                    o Approval to replace a different end-of-life scanner with a comparable component
              ▪ HW-1086
                    o Approval to replace an end-of-life accessible keypad with a comparable component

      On April 24, 2020, Election Systems and Software (ES&S) submitted an application for the testing and
      consideration of system version EVS 6.0.4.3. EVS 6.0.4.3 is an EAC certified update to a previously
      certified system, EVS 6.0.4.0. There was a single component of EVS 6.0.4.0, the ExpressVote tabulator
      (EVT), which was not approved by the Commission for use in Wisconsin. The EVT functions both as a
      ballot marker and a tabulator, allowing purchasing jurisdictions to the possibility of forgoing the
      additional purchase of a DS200.

      Staff held conversations with both ES&S and Taylor County regarding the possibility of a test campaign
      for EVS 6.0.4.3 in 2020. In all conversations, the stated position of staff has been that a 2020 test was not
      feasible. With a full election schedule, various ongoing agency projects, and the additional considerations
      of COVID-19, the time and resources required to coordinate and execute a full voting equipment test
      campaign are not available in 2020.

      Due to these impediments, as well as Taylor County rescinding their request, staff recommended to the
      Commission that a full test campaign for EVS 6.0.4.3 be postponed until 2021. Commissioners accepted
      the staff recommendation. Should ES&S maintain interest in testing for EVS 6.0.4.3, staff will work with
      them to conduct a full test in 2021.

      Voting equipment staff has also begun coordination planning for the 2020 voting equipment audit. State
      law requires an equipment audit after each General Election. Staff is working to formalize plans for
      presentation to the Commission at its September meeting.

11.   Communications Report

      Between February 13 and May 30, 2020, the Public Information Officer (PIO) engaged in the following
      activities in furtherance of the Commission’s mission:

      During this period, the Wisconsin Elections Commission faced unprecedented communications
      challenges. The COVID-19 pandemic growing during the April 2020 Spring Election and Presidential
      Preference Primary produced a flood of communications with voters, local election officials, other state
      and federal agencies involved in the pandemic emergency response, legislative offices and the news
      media. While the pandemic put Wisconsin elections in the national spotlight, other unrelated events
      also required significant attention and specific communications.

      Voters: Following the WEC’s special meeting March 12 to deal with COVID-19 issues, the PIO and
      WEC staff began communicating with the voting public via news release through the media about



                                                                                                       57
            Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 65 of 151
Commission Staff Update
For the June 10, 2020 Commission Meeting
Page 8

      clerks being directed to not send special voting deputies to nursing homes and to relocate polling places
      from nursing homes. On March 13, we issued the first news release urging voters to request absentee
      ballots for the April 7 election. Several subsequent news releases promoted absentee voting by
      highlighting the growing number of absentee ballot requests voters were making of clerks.

      The PIO worked with our advertising agency, KW2, to create social media posts and artwork designed
      to encourage voters to request absentee ballots and return them in time to be counted. Significant time
      was spent consulting with political parties, groups and individuals who were looking for guidance in
      their communications with voters.

      Many voters also communicated back to the Commission. More than 1,000 people used the WEC’s
      website comment form to send messages, mostly urging a postponement or cancellation of the election
      due to the pandemic. Unfortunately, staff did not have time to respond to most of these messages.
      Some voters with questions about absentee voting or problems receiving or returning their ballots also
      used the website form, and staff responded to as many of those as possible. More than 900 contacted
      the WEC Help Desk via email with messages about whether to hold the election as scheduled. Staff
      took hundreds of phone calls as well.

      Litigation aimed at delaying the election or changing registration and voting deadlines also created
      significant confusion among voters as court orders and appeals adjusted the rules, including the US
      Supreme Court decision. There was also litigation involving statements by the Dane County and
      Milwaukee County clerks about absentee voting. Those statements and the litigation also caused
      confusion and required clarifications by WEC staff.

      Local Election Officials: The pandemic generated significant increases in communication with
      municipal and county clerks, much of it flowing through the agency’s website. The PIO designed
      pages dedicated to COVID-19 for clerks and worked closely with staff on the Website Team to create,
      edit and coordinate posting of content for these pages. The PIO also created news release templates for
      clerks about absentee voting and poll worker recruitment.

      State Emergency Operations Center (SEOC): The PIO worked out of Wisconsin’s SEOC at the
      National Guard headquarters for the first day of its operation and participated in numerous conference
      calls with other state agency communications officers in March and April. We coordinated several
      communications efforts with the National Guard and its involvement in providing supplies to local
      election officials and poll workers to clerks in need on Election Day. The SEOC was also helpful in
      coordinating responses to many media inquiries during this time.

      Media: The COVID-19 pandemic produced intense interest among local, state and national media in
      Wisconsin, focused on whether the April 7 election would occur and what the state was doing to help
      local election officials. Administrator Wolfe and the PIO gave numerous interviews to media outlets
      throughout Wisconsin and across the country.

      In addition to the pandemic, there was also continued interest in the ERIC movers list litigation and
      election security for the Spring Primary and Spring Election. Finally, the WEC’s partnership with the
      Rock County Clerk and the Town of Fulton Clerk to test Microsoft’s Election Guard system at the
      Spring Primary generated significant media interest. The test involved much media coordination with
      the vendors and clerks involved, as Microsoft invited several national media outlets to Wisconsin to



                                                                                                      58
            Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 66 of 151
Commission Staff Update
For the June 10, 2020 Commission Meeting
Page 9

      observe the test. This resulted in several local and national news stories at the time and continued to
      produce occasional media inquiries into late May.

      Election Security: News media and public inquiries about election cyber security issues were
      overtaken by pandemic issues, but still continue. The PIO continued working closely on this with the
      Elections Security Team, county and municipal clerks, staff of the National Association of State
      Election Directors, voting equipment vendors, in addition to the Administrator and other senior agency
      staff.

      In March, the PIO and other staff began working on adapting the Election Security Public Information
      Program for the new reality of COVID-19 concerns, specifically focusing on the security of absentee
      voting.

      Public Records: The Commission received and responded to many public records requests during the
      period of this report, with a significant number related to the April election and absentee voting.
      Fulfillment of some of these requests has been delayed, unfortunately, but staff continues to work on
      them. Several organizations made public records requests to all clerks for election data from April 7,
      and WEC staff has helped coordinate responses to those requests where that information would be
      available in a statewide report from the WEC.

      Commission Meetings: The pandemic also presented several challenges regarding WEC meetings, and
      staff experimented with several teleconference and videoconference options before settling on Zoom.
      That platform permits webinars with commissioners and key staff members serving as presenters and
      members of the public as webinar participants. Allowing greater public participation in WEC meetings
      is staff’s next goal for the June 10 meeting.

12.   Elections HelpDesk/Customer Service Center

      The Elections Help Desk staff is supporting more than 2,000 active WisVote users while also answering
      calls and emails from the public and election officials. Staff is monitoring state enterprise network and
      data center changes and status, and processing Voter Address Verification postcards. Help Desk staff
      has been serving on and assisting various project teams. Staff continues to maintain WisVote user and
      clerk listserv email lists and contact information, administering Elections Commission’s Exchange email
      system. The staff continues to administer the WisVote Active Directory system and the Elections
      Learning Center, maintaining system security. Most recently staff has been assisting with Nomination
      Paper processing.

                                          Customer Service Call Volume
                                          608-266-8005 608-261-2028
                                              February 2020                   3,673
                                               March 2020                     7,101
                                               April 2020                     6,096
                                                May 2020                      1,527
                                       Total for Reporting Period            18,397

13.   Financial Services Activity




                                                                                                       59
            Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 67 of 151
Commission Staff Update
For the June 10, 2020 Commission Meeting
Page 10


      •   On February 17, 2020, staff completed and submitted to the Wisconsin Department of
          Administration (DOA) State Controller’s Office (SCO) our annual Certification of Bank Accounts
          and Reconciliation.

      •   On April 1, 2020, staff reviewed and submitted to DOA our approval of the DOA-Agency
          Cooperative Agreement template.

      •   On April 7, 2020, staff received from the U.S. Election Assistance Commission (EAC) our Notice of
          Grant Award for the federal 2020 HAVA Coronavirus Aid, Relief and Economic Security (CARES)
          Act, awarding $7,332,471 to Wisconsin with a required state match of $1,466,494.

      •   On April 8, April 9, and May 13, 2020, staff attended training webinars on the application and
          reporting for FEMA grants.

      •   On April 9, April 10, April 15, and April 16, 2020, staff participated in conference calls with the
          EAC to better understand the 2020 CARES Act grant process, requirements, and allowable uses.

      •   On April 20, 2020, staff submitted to the EAC our official request to receive Wisconsin’s share of
          the 2020 CARES Act grant.

      •   On April 27, 2020, staff accepted the wire transfer of $7,332,471 for the 2020 CARES Act federal
          grant and set the system accounting to track expenditures.

      •   On April 27, 2020, staff submitted to the EAC the 20-day post-election financial report summarizing
          the April 7 election.

      •   On April 29, 2020, staff submitted to the EAC the Mid-Year Spending Report for the Election
          Security grants.

      •   On April 29, 2020, staff was granted EAC permission to utilize a 10% de minimus indirect cost rate
          for both the 2020 Election Security grant and for the 2020 CARES Act grant.

      •   On May 15, 2020, staff submitted to the State Budget Office (SBO) the first of recurring Agency
          Cost Tracking reports detailing COVID-19 costs.

      •   On May 24, 2020, staff increased the TAPFIN Purchase Orders by $16,900 to cover IT developers’
          overtime through June 30, 2020.

      •   On May 29, 2020, staff submitted the second required Agency Cost Tracking report to the SBO,
          detailing COVID-19 costs.

      •   On June 1, 2020, staff submitted to the EAC the 20-day post-election financial report summarizing
          the May 12 election.




                                                                                                       60
            Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 68 of 151
Commission Staff Update
For the June 10, 2020 Commission Meeting
Page 11

      •   Staff has continued to perform and submit to the SCO scheduled month-end close queries, inquiries,
          and reports. Staff conducted necessary adjusting entries to resolve any found errors

      •   Staff has continued to participate in monthly DOA user group webinars pertaining to Project Costing
          and Billing and Accounts Receivable.

      •   Staff has continued to participate in the Financial Leadership Council meetings at SCO.

14.   Procurements

      The following Purchase Orders totaling $266,880.21 have been processed since the February 27, 2020
      Commission meeting:

      •   A $1,375.44 Purchase Order was written to SHI International Corporation for Acrobat licenses for
          WEC Staff.

      •   A $15,990.18 Purchase Order was written to Beyond Vision Call Center to assist with increasing
          incoming phone calls and emails.

      •   A $1,766.55 Purchase Order was written to DI & Associates for temporary staff to conduct
          accessibility audits for the February 18, 2020 Spring Primary.

      •   A $13,593.14 Purchase Order was written to Paragon Development Systems (PDS) for 11 laptops
          with docking devices for work from home abilities.

      •   A $875.00 Purchase Order was written to PDS for power sources for Continuity of Operations
          Planning (COOP).

      •   A $395.00 Purchase Order was written to PDS for additional power cords for laptops.

      •   A $1,500.00 Purchase Order was written to Environmental Systems for an ArcGIS desktop standard
          Global Information System (GIS) license.

      •   A $130.90 Purchase Order was written to Cenveo for general WEC envelopes.

      •   A $5,468.00 Purchase Order was written to Knupp, Watson, & Wallman (KW2) for design of the
          ERIC EBU mailer.

      •   A $1,646.00 Purchase Order was written to Gordon Flesch for a remote high-speed scanner for
          nominating paper records accessibility.

      •   A $209,240.00 Purchase Order was written to KW2 for communications regarding absentee voting
          processes.




                                                                                                     61
            Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 69 of 151
Commission Staff Update
For the June 10, 2020 Commission Meeting
Page 12

      •   A $14,900.00 Purchase Order was written to Wisconsin Interactive Network (WIN) for load testing
          and consulting on our websites.

          All purchases accurately followed the Wisconsin State Procurement Process.

15.   Meetings and Presentations

      WEC staff attended the following events since the February 27, 2020 Commission meeting.

      February 28:      Wisconsin Towns Association District Meeting in La Crosse

      February 29:      Wisconsin Towns Association District meeting in Eau Claire

      March 2-6:        SANS Cybersecurity Training hosted by DET

      March 6:          Wisconsin Towns Association District Meeting in Ripon

      March 7:          National Federation of the Blind Meeting
                        Wisconsin Towns Association District Meeting in Manitowoc

      March 10-11:      WEM Governor’s Conference on Homeland Security

      March 13:         Wisconsin Towns Association District Meeting in Barneveld

16.   Delegation of Authority

      The Administrator of the State of Wisconsin Elections Commission used the delegated authority
      provided by the Commission to authorize the following:

      •     Purchases and expenditures as listed above
      •     Issuance of Engineering Change Orders in consultation with the Chair as listed above
      •     Issuance of complaint resolution letters in consultation with the Chair as reported




                                                                                                   62
                         Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 70 of 151

ATTACHMENT #1
                                           Wisconsin Elections Commission’s Training Initiatives
                                                          2/27/2020 – 6/10/2020

  Training Type                 Description                 Class Duration       Target Audience            Number of Classes           Number of
                                                                                                                                         Students
Municipal Clerk      2005 Wisconsin Act 451 requires
                     that all municipal clerks attend a         3 hours        All municipal clerks      In-Person: 0                        0
                     state-sponsored training program at                       are required to take
                     least once every 2 years.                                 the training; other       16-section presentation             44
                                                                               staff may attend.         with quizzes
                     MCT Core class is available in the                        Clerks may attend
                     WisVote Learning Center.                                  refresher once per 2-
                                                                               year term.
Chief Inspector      Required training for new Chief
                     Inspectors before they can serve as       2-3 hours       Election workers for      In-Person: 0                        0
                     an election official for a                                a municipality.
                     municipality during an election.                          Current chiefs and        7-section presentation with        174
                                                                               clerks may attend         self-evaluation
                     CIT Baseline class is available in                        refresher once per 2-
                     the WisVote Learning Center and                           year term.
                     on the Commission website.

Election             Series of programs designed to        60 + minute         County and                5/6/2020: Best Practices      50 – 500 per
Administration and   keep local government officials up    webinar training    municipal clerks,         from the Spring Elections;    live webinar;
WisVote Training     to date on the administration of      sessions hosted     chief inspectors, poll    4/30/2020: Election Day       posted to
Webinar Series       elections in Wisconsin.               and conducted by    workers, election         Procedures for 7th            website for
                                                           Commission staff.   registration officials,   Congressional District;       clerks to use
                                                                               and school district       4/28/2020: WisVote Grab-      on-demand.
                                                                               clerks.                   Bag; 4/23/2020: Post-
                                                                                                         Election & Early Prep for
                                                                                                         Fall Election; 4/3/2020:
                                                                                                         Federal Court Decision
                                                                                                         Updates; 3/31/20920:
                                                                                                         Polling Place Procedures
                                                                                                         (COVID-19); 3/16/2020:
                                                                                                         COVID-19 Contingency

Page 1 of 2
                                                                                                                                       63
                       Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 71 of 151

ATTACHMENT #1
                                        Wisconsin Elections Commission’s Training Initiatives
                                                       2/27/2020 – 6/10/2020

                                                                                                 Planning; 3/11/2020: 2020
                                                                                                 April and Presidential
                                                                                                 Preference Election;
                                                                                                 3/4/2020: Election Day
                                                                                                 Duties
WisVote Training   Online training in core WisVote
                   functions – how to navigate the           Varies        New users of the               Online             Not tracked
                   system, how to add voters, how to                       WisVote application
                   set up elections and print poll                         software.
                   books.




Page 2 of 2
                                                                                                                             64
           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 72 of 151


                                Wisconsin Elections Commission
                                        212 East Washington Avenue | Third Floor | P.O. Box 7984 | Madison, WI 53707-7984
                                                                     (608) 266-8005 | elections@wi.gov | elections.wi.gov

____________________________________________________________________________________________________________

                                                MEMORANDUM

DATE:            For the June 10, 2020 Commission Meeting

TO:              Members, Wisconsin Elections Commission

FROM:            Meagan Wolfe
                 Administrator, Wisconsin Elections Commission

SUBJECT:         2020 General Election Ballot Template

The sample ballots that accompany this memorandum represent the proposed ballot formats for the 2020
General Election and are presented to the Wisconsin Elections Commission for approval. Included are
templates for optical scan ballots and hand-count paper ballots.

General instructions to voters regarding how to correctly mark each type of ballot and how to obtain assistance
remain unchanged. In addition to the typical ballots utilized during General Elections, i.e., those which list all
contests and those which list only federal contests, a Presidential Election also requires a Presidential-only
ballot for individuals who have moved to or from Wisconsin and have been unable to properly establish
residency in either Wisconsin or their new state of residence prior to the election.

Sample ballots will be posted to the agency website upon approval by the Commission.

Recommended Motion:

The Commission approves the sample ballot designs presented by staff and directs staff to utilize the templates
for the 2020 General Election.




                                          Wisconsin Elections Commissioners
    Ann S. Jacobs, chair | Marge Bostelmann | Julie M. Glancey | Dean Knudson | Robert Spindell | Mark L. Thomsen
      _________________________________________________________________________________________________________
                                                     Administrator
                                                    Meagan Wolfe                                                 65
Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 73 of 151
              Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 74 of 151

                                                      Official Ballot
                                                       Partisan Office
                                                      November 3, 2020
Notice to Voters: If you are voting on Election Day, your ballot must be initialed by two election inspectors. If you are voting absentee,
your ballot must be initialed by the municipal clerk or deputy clerk. Your ballot may not be counted without initials. (See back of ballot
for instructions).

       Instructions to Voters                              Congressional                                      County
 If you make a mistake on your ballot          Representative in Congress                     County Clerk
 or have a question, ask an election           District ____                                  Vote for 1
 inspector for help. (Absentee voters:         Vote for 1                                          Candidate
 contact your municipal clerk).                      Candidate                                      (party or statement of principle)
                                                      (party or statement of principle)             Candidate
 To vote for a name on the ballot,                    Candidate                                     (party or statement of principle)
 make an “X” or other mark in the                     (party or statement of principle)             Candidate
 square next to the name like this:                  Candidate                                     (party or statement of principle)
                                                     (party or statement of principle)        Write-in:
 To vote for a name that is not on the         Write-in:                                      County Treasurer
 ballot, write on the line marked
                                                                                              Vote for 1
 “write-in.”                                          Legislative and State
                                                                                                   Candidate
                 Federal                       State Senator                                        (party or statement of principle)
                                               District _____                                       Candidate
 When voting for President and Vice
 President, you have one of two                Vote for 1                                           (party or statement of principle)
 choices:                                            Candidate                                      Candidate
   • Vote for candidates on one                       (party or statement of principle)             (party or statement of principle)
      ticket, or                                      Candidate                               Write-in:
   • Write in names of persons on                     (party or statement of principle)
                                                                                              Register of Deeds
      both write-in lines                             Candidate
                                                                                              Vote for 1
                                                     (party or statement of principle)
                                                                                                   Candidate
 A write-in vote for only a vice               Write-in:                                            (party or statement of principle)
 presidential candidate will not be            Representative to the Assembly                       Candidate
 counted.
                                               District _____                                       (party or statement of principle)
 President                                     Vote for 1                                           Candidate
 Vice President                                      Candidate                                      (party or statement of principle)
 Vote for 1                                           (party or statement of principle)       Write-in:
      President/                                      Candidate
      Vice President                                                                          Surveyor
                                                      (party or statement of principle)
        (party or statement of principle)                                                     Vote for 1
                                                      Candidate
        President/                                                                                 Candidate
                                                      (party or statement of principle)
        Vice President                                                                              (party or statement of principle)
                                               Write-in:                                            Candidate
        (party or statement of principle)
        President/                             District Attorney                                    (party or statement of principle)
        Vice President                         Vote for 1                                           Candidate
        (party or statement of principle)            Candidate                                      (party or statement of principle)
        President/                                    (party or statement of principle)       Write-in:
        Vice President                                Candidate
        (party or statement of principle)             (party or statement of principle)
        President/                                    Candidate
        Vice President                               (party or statement of principle)
        (party or statement of principle)      Write-in:

 _____________________________/
 Write-in (President)

 _____________________________
 Write-in (Vice President)
  Continue voting at top of next column.       Continue voting at top of next column.

EL-203 2020 | Paper Ballot-General Election | (Rev. 2020-06)
                                                                                                                            66
Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 75 of 151
              Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 76 of 151

                                                          Official Ballot
                                            Partisan Office and Referendum
                                                   November 3, 2020
Notice to voters: if you are voting on Election Day, your ballot must be initialed by two (2) election inspectors. If you are
voting absentee, your ballot must be initialed by the municipal clerk or deputy clerk. Your ballot may not be counted
without initials (see end of ballot for initials).

          General Instructions                                  Congressional                    Legislative and State (cont.)
If you make a mistake on your ballot or            Representative in Congress
have a question, ask an election inspector
                                                                                             District Attorney
                                                   District __
for help (absentee voters: contact your                                                      Vote for 1
                                                   Vote for 1
municipal clerk).
To vote for a name on the ballot, fill in the           Candidate                                 Candidate
                                                        (party or statement of principle)         (party or statement of principle)
oval next to the name like this:
To vote for a name that is not on the
ballot, write the name on the line marked               Candidate                                 Candidate
                                                        (party or statement of principle)         (party or statement of principle)
“write-in” and fill in the oval next to the name
like this:
                                                        Candidate                                 Candidate
                   Federal                              (party or statement of principle)         (party or statement of principle)

When voting for President and Vice
                                                        write-in:                                 write-in:
President, you have one of two choices:
 • Vote for candidates on one ticket, or
 • Write in names of persons on both                       Legislative and State                              County
   write-in lines
                                                   State Senator
A write-in vote for only a vice presidential
                                                                                             County Clerk
                                                   District __
candidate will not be counted.                                                               Vote for 1
                                                   Vote for 1
President
                                                        Candidate                                 Candidate
Vice President                                          (party or statement of principle)         (party or statement of principle)
Vote for 1
      President /                                       Candidate                                 Candidate
      Vice President                                    (party or statement of principle)         (party or statement of principle)
      (party or statement of principle)

                                                        Candidate                                 Candidate
      President /                                       (party or statement of principle)         (party or statement of principle)
      Vice President
      (party or statement of principle)
                                                        write-in:                                 write-in:

      President /                                  Representative to the Assembly
      Vice President                                                                         County Treasurer
      (party or statement of principle)            District __
                                                                                             Vote for 1
                                                   Vote for 1
      President /                                       Candidate                                 Candidate
      Vice President                                    (party or statement of principle)         (party or statement of principle)
      (party or statement of principle)

                                                        Candidate                                 Candidate
      President /                                       (party or statement of principle)         (party or statement of principle)
      Vice President
      (party or statement of principle)
                                                        Candidate                                 Candidate
                                                        (party or statement of principle)         (party or statement of principle)


      write-in (President)                              write-in:                                 write-in:



      write-in (Vice President)
 Continue voting at top of next column.             Continue voting at top of next column.      Continue voting on back of ballot.

                       Page 1 of 2-sided ballot. Ballot continues on other side.
                                                                                                                            67
                Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 77 of 151

                County (cont.)                                               Official Ballot
                                                                    Partisan Office and Referendum
Register of Deeds
Vote for 1
                                                                           November 3, 2020
                                                                                   for
      Candidate
      (party or statement of principle)
                                                                          Municipality and ward number(s)
      Candidate
      (party or statement of principle)                            Ballot issued by

      Candidate
      (party or statement of principle)


      write-in:
                                                                            Initials of election inspectors

Surveyor                                                           Absentee ballot issued by
Vote for 1

      Candidate
      (party or statement of principle)
                                                                     Initials of Municipal Clerk or Deputy Clerk


      Candidate
      (party or statement of principle)
                                                                        If issued by SVDs, both must initial

      Candidate                                                    Certification of Voter Assistance
      (party or statement of principle)
                                                                    I certify that I marked or read aloud this
                                                                    ballot at the request and direction of a voter
      write-in:
                                                                    who is authorized under Wis. Stat. §6.82 to
                                                                    receive assistance.
                  Referendum

To vote in favor of a question, fill in the oval
next to “Yes,” like this:                                                       Signature of assistor
To vote against a question, fill in the oval
                                                                              For Official Use Only
next to “No,” like this:
Level of government conducting
                                                                    Inspectors: Identify ballots required to be
referendum (State, tech college,                                    remade:
county, municipal, school district)
Question (number if necessary)                                                 Overvoted

Shall the...?
                                                                               Damaged
       Yes
                                                                               Other
       No
                                                                   If this is the Original If this is the Duplicate
                                                                   Ballot, write the serial Ballot, write the serial
                                                                   number here:             number here:




                                                                      Initials of inspectors who remade ballot




                          Page 2 of 2-sided ballot. Ballot begins on other side.
                                                                                                    68
               Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 78 of 151

                                                       Official Ballot
                                                       Partisan Office
                                                      November 3, 2020
Notice to voters: if you are voting on Election Day, your ballot must be initialed by two (2) election inspectors. If you are
voting absentee, your ballot must be initialed by the municipal clerk or deputy clerk. Your ballot may not be counted
without initials (see end of ballot for initials).

           General Instructions                             Congressional                         Official Ballot
                                                                                                 Partisan Office
If you make a mistake on your ballot or have Representative in Congress                         November 3, 2020
a question, ask an election inspector for help District __
(absentee voters: contact your municipal                                                                for
                                               Vote for 1
clerk).
To vote for a name on the ballot, complete                    Candidate
                                               (party or statement of principle)
the arrow next to the name like this:                                                       Municipality and ward number(s)
To vote for a name that is not on the
ballot, write the name on the line marked                         Candidate           Absentee ballot issued by
                                              (party or statement of principle)
“write-in” and complete the arrow next to the
name like this:
                                                                  Candidate
                                                                                       Initials of Municipal Clerk or Deputy Clerk
                    Federal                    (party or statement of principle)

When voting for President and Vice                                                   Certification of Voter Assistance
President, you have one of two choices:         write-in:                             I certify that I marked or read aloud this
 • Vote for candidates on one ticket, or                                              ballot at the request and direction of a voter
 • Write in names of persons on both                                                  who is authorized under Wis. Stat. §6.82 to
   write-in lines                                                                     receive assistance.
A write-in vote for only a vice presidential
candidate will not be counted.
President                                                                                         Signature of assistor
Vice President
Vote for 1                                                                                      For Official Use Only
                      President /
                  Vice President                                                      Inspectors: Identify ballots required to be
 (party or statement of principle)                                                    remade:

                      President /                                                                Overvoted
                  Vice President
 (party or statement of principle)
                                                                                                 Damaged

                      President /                                                                Other
                  Vice President
 (party or statement of principle)

                                                                                     If this is the Original If this is the Duplicate
                      President /                                                    Ballot, write the serial Ballot, write the serial
                  Vice President                                                     number here:             number here:
 (party or statement of principle)


                      President /
                  Vice President
 (party or statement of principle)

                                                                                        Initials of inspectors who remade ballot

  write-in (President)



  write-in (Vice President)

 Continue voting at top of next column.


                                                                                                                      69
Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 79 of 151
             Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 80 of 151

                                                   Official Ballot
                                         President of the United States
                                               November 3, 2020
Notice to Voters: If you are voting on Election Day, your ballot must be initialed by two election inspectors. If you are
voting absentee, your ballot must be initialed by the municipal clerk or deputy clerk. Your ballot may not be counted
without initials. (See back of ballot for instructions).


                                                   Instructions to Voters
       If you make a mistake on your ballot or have a question, ask an election inspector for help. (Absentee
       voters: contact your municipal clerk).
       To vote for a name on the ballot, make an “X” or other mark in the square next to the name like this:   
       To vote for a name that is not on the ballot, write on the line marked “write-in.”
                                                               Federal
       When voting for President and Vice President, you have one of two choices:

          • Vote for candidates on one ticket, or
          • Write in names of persons on both write-in lines

       A write-in vote for only a vice presidential candidate will not be counted.
       President
       Vice President
       Vote for 1
            President/
            Vice President
              (party or statement of principle)
              President/
              Vice President
              (party or statement of principle)
              President/
              Vice President
              (party or statement of principle)
              President/
              Vice President
              (party or statement of principle)
              President/
              Vice President
              (party or statement of principle)
              President/
              Vice President
              (party or statement of principle)

       _____________________________/
       Write-in (President)

       _____________________________
       Write-in (Vice President)




EL-203 2020 | Paper Ballot-General Election | (Rev. 2020-06)
                                                                                                                 70
Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 81 of 151
           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 82 of 151


                                Wisconsin Elections Commission
                                        212 East Washington Avenue | Third Floor | P.O. Box 7984 | Madison, WI 53707-7984
                                                                     (608) 266-8005 | elections@wi.gov | elections.wi.gov

____________________________________________________________________________________________________________

                                                MEMORANDUM


 DATE:                 For the June 10, 2020 Commission Meeting

 TO:                   Members, Wisconsin Elections Commission

 FROM:                 Meagan Wolfe
                       Administrator, Wisconsin Elections Commission

                       Prepared and Presented by:
                       Diane Lowe, Lead Elections Specialist

 SUBJECT:              Ballot Access for the 2020 General Election

 This memorandum presents a summary of important and noteworthy information regarding candidates
 requesting ballot access for the 2020 General Election.

 Summary
 The nomination paper filing deadline for the 2020 General Election for congressional, legislative, state and
 county partisan offices was 5:00 p.m. on Monday, June 1, 2020. 443 candidates applied to run for 194 state
 and federal offices. 64 of those candidates ultimately did not submit any nomination papers, five of whom
 were incumbents who registered for the election, but later filed notifications of noncandidacy.

 A total of 379 candidates filed nomination papers with the Wisconsin Elections Commission. The first day
 to circulate nomination papers was Wednesday, April 15, 2020, and the first set of papers was filed on April
 21.

 The number of sets of papers received by week is set out below:


                                   Week of:                     Sets of Papers
                                   April 20                             2
                                   April 27                             7
                                   May 4                               16
                                   May 11                              55
                                   May 18                              87
                                   May 25 (4 days)                    155
                                   June 1 deadline                     57
                                   Total                              379

                                          Wisconsin Elections Commissioners
    Ann S. Jacobs, chair | Marge Bostelmann | Julie M. Glancey | Dean Knudson | Robert Spindell | Mark L. Thomsen
      _________________________________________________________________________________________________________
                                                     Administrator
                                                    Meagan Wolfe                                                 71
             Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 83 of 151
Ballot Access for the 2020 General Election
For the June 10, 2020 Commission Meeting
Page 2

  Notifications of Noncandidacy

  Twenty-two incumbents filed notifications of noncandidacy with the Elections Commission by the Friday,
  May 22, 2020 deadline. Notifications of Noncandidacy are filed by incumbents who are not seeking re-
  election to the office they currently hold. If an incumbent officeholder does not timely file a Notification of
  Noncandidacy and subsequently does not file nomination papers, there is a 72-hour extension of the filing
  deadline for candidates other than the incumbent. Wis. Stat. § 8.15(1). For the Fall 2020 election, all
  incumbents either filed nomination papers by June 1 or timely filed a Notification of Noncandidacy.
  Therefore, no extension of the filing deadline was required for any office. A listing of candidates who filed
  notifications of noncandidacy is included with this memo.

  The Office of Representative in Congress, District 7 became vacant in the fall of 2019. The special election
  to fill the vacancy was held on May 12, 2020. The office continued to be listed as vacant because the
  election had not been certified by the nomination paper filing deadline. District Attorney positions in
  Jefferson and Price Counties became vacant prior to the deadline for filing Notifications of Noncandidacy.
  No candidate registered or filed nomination papers for Price County District Attorney. The vacancy shall be
  filled by appointment of the governor for the residue of the unexpired term. Wis. Stat. § 17.19(3s).

  Nomination Paper Review

  In reviewing the nomination papers, staff examined each candidate’s submission to determine that it
  contained a valid number of signatures for the office.

        •    Candidates for Representative in Congress must file a minimum of 1,000 valid signatures of
             qualified electors from the district to qualify for ballot access. Wis. Stat. § 8.15(6)(b).

        •    Candidates for State Senator must file a minimum of 400 valid signatures of qualified electors
             from the district to qualify for ballot access. Wis. Stat. § 8.15 (6)(c).

        •    Candidates for Representative to the Assembly must file a minimum of 200 valid signatures of
             qualified electors from the district to qualify for ballot access. Wis. Stat. § 8.15(6)(d).

        •    Candidates for District Attorney must file a minimum of 200 valid signatures of qualified electors
             of the county for counties below 100,000 in population and 500 valid signatures of qualified
             electors for counties over 100,000 in population to qualify for ballot access. Wis. Stat. § 8.15
             (6)(dm).

  In addition to filing sufficient nomination paper signatures, each state candidate is also required to file a
  Declaration of Candidacy (EL-162) with the WEC and file a Campaign Registration Statement (CF-1), and
  a Statement of Economic Interests (SEI) with the Ethics Commission in order to qualify for ballot access.
  Wis. Stat. §§ 11.05(2g), 8.21, 19.43(4). For the 2020 Fall Elections, Statements of Economic Interests were
  due at the Ethics Commission office by Thursday, June 4, 2020. If a 2020 Statement of Economic Interest
  (SEI) was already filed with the Ethics Commission for another purpose, that SEI was used to fulfill the
  filing requirement. Federal candidates are only required to file a Declaration of Candidacy in addition to
  their nomination papers. Wis. Stat. § 8.21.

  Failure to file any required ballot access document prevents the candidate’s name from appearing on the
  ballot. Wis. Stat. § 8.30. Staff used the guidance provided in Wis. Admin. Code EL § 2.05 to review the
  nomination papers submitted to determine if a given signature was facially valid. Signatures were struck for

                                                                                                       72
             Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 84 of 151
Ballot Access for the 2020 General Election
For the June 10, 2020 Commission Meeting
Page 3

  a variety of issues including incomplete addresses or dates, illegible printed name or an incomplete
  certification of the circulator. The nomination paper review guide that staff use for guidance when
  reviewing petition pages has been provided to you along with the materials prepared for this meeting Wis.
  Admin. Code EL § 2.05 does not require the review process to include the identification and elimination of
  duplicate signatures or signatures from individuals who are ineligible to vote due to age, residency,
  citizenship, or other disqualifying factors.

  It has been the policy of the staff of the Wisconsin Elections Commission to review all nomination papers
  and determine sufficiency within one business day of submission. Further, for papers received on deadline
  day, a determination regarding sufficiency was either made before staff retired for the evening or on the
  morning following the deadline. Each submitted petition is subject to two rounds of review by staff before
  sufficiency is determined. For this filing period, staff instituted a 24-hour waiting period for submitted
  petitions prior to review due to COVID-related concerns. All nomination papers were subject to this
  standard, with the exception of petitions filed on the deadline. Staff were then able to review the majority of
  all submitted petitions within one business after the 24-hour waiting period.

  In total, staff reviewed roughly 171,279 signatures as part of the 379 submitted petitions. By the deadline
  for filing nomination papers, 207 candidates had also filed additional nomination papers or correcting
  affidavits to supplement their original filings. Elections Administration staff made use of personnel from
  other WEC teams to provide the necessary capacity to review the influx of nomination papers and timely
  determine sufficiency.

  Staff implemented significant procedural changes for conducting candidate meetings and facilitating
  paperwork filings in response to public health concerns. An appointment-based system was used to stagger
  visits to our office and decrease the likelihood of congestion at the front desk and in meeting space areas for
  each day of the filing period, except for the June 1 deadline when candidates where processed in order of
  arrival. Candidates without appointments were also accommodated throughout the filing period and no
  candidate was turned away for lack of an appointment.

  Staff also secured a larger alternate space that was
  used from May 26 until the deadline. The alternate
  space allowed for enough room for staff to observe
  social distancing and safely meet with candidates
  and review nomination papers. The University of
  Wisconsin – Madison provided the use of Varsity
  Hall at Union South, a room which provided staff
  with over 10,000 square feet of space to
  accommodate candidate check-ins, candidate
  meetings and staff review of submitted signatures
  and other ballot access documents. The existing
  partitions were used to divide the room into a
  section for each of those three elements of the
  process which allowed for the orderly processing of
  candidates. Information about the change of venue
  and appointment process was provided to the major
  political parties, posted to the agency website and
  distributed via agency news release.

  Nomination Paper Copy Requests

                                                                                                       73
             Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 85 of 151
Ballot Access for the 2020 General Election
For the June 10, 2020 Commission Meeting
Page 4

  In order to facilitate requests for copies of nomination papers and limit the amount of visitors to the WEC
  offices, staff made candidate petitions available for download via the Badger Voters data request site
  (https://badgervoters.wi.gov/). Requests for copies of petitions had traditionally been fulfilled through in
  person review and photocopying of files in the WEC offices. After the review process was complete, each
  petition was scanned and uploaded to the site and available for download at no cost to the requestor. As of
  June 5, 2020, 307 requests for nomination paper files had been fulfilled through Badger Voters.

  Irregularities in Ballot Access Documents Not Affecting Ballot Status

  During review of nomination papers and other ballot access documents, WEC staff identified the following
  irregularities, none of which affected ballot status:

        Name of Office Sought

        •    Staff allowed for irregularities in listing office titles, such as “Assembly,” “State Assembly,”
             “State Representative,” “Senate,” “Senator,” and “House of Representatives”.

        Election Date

        •    Staff identified candidates who used the primary date of August 11, 2020 or 8/11/20. In all cases,
             staff determined that the electors understood the nomination papers were for the fall 2020 general
             election.

        Photocopy Errors

        •    Two candidates submitted nomination papers on which the side or top of the page was partially
             removed due to photocopying errors. In each case either the top or the side of the form was
             truncated, partially removing the title “Nomination Paper for Partisan Office” or paring off letters
             in the certification language on the left side of the paper. Staff believes the forms are still
             identifiable as nominating petitions and the amount of reduction of the left side is negligible.

        Photocopy Signatures

        •    In two separate petitions, a page of signatures appeared to WEC staff to be photocopies of the
             original signatures. After a second review, staff could not determine with certainty that the
             signatures were indeed photocopies and not original signatures.

        Change in Circulator by Candidate

        •    Staff identified two petitions where candidates crossed off the printed name and address for a
             circulator and provided their own information. Staff determined that the candidate would have had
             to review the certification of circulator and signed accordingly.




  Staff Recommendations for Approval of Ballot Access

                                                                                                         74
             Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 86 of 151
Ballot Access for the 2020 General Election
For the June 10, 2020 Commission Meeting
Page 5


  A listing of candidates recommended for ballot status is included with this memorandum. Staff requests the
  Commission affirmatively approve the ballot status of those candidates listed who have met or exceeded the
  minimum valid signatures and have filed all necessary ballot access documents. Candidates that the staff
  have determined meet the required ballot access requirements are marked as “approved” on the report.

  This listing includes candidates whose nomination papers contain nominal issues such as incorrect, but
  close, election dates, form template issues, improper but common replacements for office titles, and
  suspiciously similar handwriting. During its rounds of review, Commission staff determined that these
  minor issues were not detrimental to the sufficiency of the papers, and that the papers substantially complied
  with all requirements under the applicable laws and administrative code provisions.

  Recommended Motion #1: The 367 candidates representing ballot-status parties marked “approved” on
  the “Candidates Tracking by Office” report are approved for ballot access for the August 11, 2020 Partisan
  Primary, in addition to any candidates who were subject to challenge but were ultimately approved for
  ballot access by the Commission.

  Recommended Motion #2: The 14 independent candidates marked “approved” on the “Candidates
  Tracking by Office” report are approved for ballot access for the November 3, 2020 General Election, in
  addition to any independent candidates who were subject to challenge but were ultimately approved by the
  Commission.

  Staff Recommendations for Denial of Ballot Access

  Staff requests the Commission affirmatively deny the ballot status of those candidates listed who have not
  met the minimum number of valid signatures, have not filed all necessary ballot access documents or are
  otherwise do not meet the statutory requirements to be placed on the ballot. Candidates that staff have
  determined do not meet the required ballot access requirements are marked as “denied” on the report.

  Candidates that requested a waiver of the nomination paper requirements

  Commission staff received requests from three candidates seeking waivers of the required number of
  signatures on nomination papers for the November 3, 2020 election.

        a. Ken Driessen (Candidate for Representative to Congress, District 7) – On May 27, 2020, along with
           filing nomination papers containing 65 valid signatures, Mr. Driessen requested that the Commission
           place him on the ballot even though he was not able to obtain the required minimum number of
           signatures. Mr. Driessen cited the COVID-19 virus and the Safer At Home order issued by the
           Governor as significant impediments to him being able to obtain signatures from his supporters in
           the 7th Congressional District. Mr. Driessen is currently marked as “denied” on the attached
           “Candidate Tracking by Office” report.

        b. Michael Opela (Candidate for Representative to Congress, District 7) – Through email
           correspondence with the Commission staff, Mr. Opela requested a waiver from the nomination paper
           filing requirements due to the risks associated with circulating nomination papers during the
           COVID-19 pandemic. Mr. Opela cited reasons that placed him in a higher risk category for
           contracting the virus, and he believed the Governor’s Safer at Home order was an impediment to
           obtain signatures in the 7th Congressional District. Mr. Opela did not file any nomination papers
           with the Commission, and he did not file a Declaration of Candidacy by the statutory deadline. Mr.

                                                                                                      75
             Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 87 of 151
Ballot Access for the 2020 General Election
For the June 10, 2020 Commission Meeting
Page 6

             Opela is not included on the “Candidate Tracking by Office” report because he failed to file any
             ballot access documents with the Commission, therefore a separate stand-alone recommended
             motion is included below addressing his ballot access.

        c. Charles Barman (Candidate for Representative to Congress, District 1) – On June 1, 2020, along
           with filing nomination papers containing 16 valid signatures, Mr. Barman requested that the
           Commission place him on the ballot even though he was not able to obtain the required minimum
           number of signatures. Mr. Barman stated that the Safer At Home Order issued by the Governor did
           not allow him to collect signatures until the middle of May, when the order was struck down by the
           Wisconsin Supreme Court. Mr. Barman also did not file a Declaration of Candidacy by the statutory
           deadline. Mr. Barman is currently marked as “denied” on the attached “Candidate Tracking by
           Office report.

  At the April 10, 2020 Commission meeting, the Commission reaffirmed “that it does not have the statutory
  authority to change or modify current statutory procedures related to the circulation of nomination papers for
  the 2020 General Election.” Due to the Commission’s lack of statutory authority to modify procedures related
  to the circulation of nomination papers, staff recommends denying Mr. Driessen, Mr. Opela, and Mr.
  Barman’s requests to waive the required number of signatures on nomination papers.

  Recommended Motion #3: The 70 candidates representing ballot-status parties and independent
  candidates marked “denied” on the “Candidates Tracking by Office” report are denied ballot access for the
  August 11, 2020 Partisan Primary and the November 3, 2020 General Election respectively, in addition to
  any candidates who were subject to challenge but were ultimately denied ballot access by the Commission.

  Recommended Motion #4: Candidate Michael Opela is denied ballot status for failing to submit the
  minimum number of nomination paper signatures and for failing to file a Declaration of Candidacy form as
  required by statute.

  Challenges to Ballot Status

  The deadline for challenges to ballot access was Thursday, June 4, 2020. Seven challenges were filed with
  the Commission by the deadline of 4:30 p.m. One challenge was received electronically shortly after the
  4:30 p.m. deadline. Staff informed the late challenger in writing that this challenge was not filed timely and
  would not be accepted and processed.

  Challenges will be discussed in a separate memorandum and presented by staff counsel.




                                                                                                      76
                    Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 88 of 151


         Incumbents Who Have Filed a Notifications of Noncandidacy (EL-163)
                     for the November 3, 2020 General Election
                      Due: Friday, May 22, 2020 at 5:00 P.M.
                                     FINAL
NAME                           ID #       OFFICE                                                DATE FILED

Joan Ballweg                   0104243    Representative to the Assembly, District 41           02/25/2020
Tom Tiffany                    0104212    State Senator, District 12                            03/05/2020
Luther Olsen                   0103168    State Senator, District 14                            03/27/2020
Melissa Sargent                0105209    Representative to the Assembly, District 48           04/02/2020
Chris Taylor                   0105093    Representative to the Assembly, District 76           04/06/2020
David N. Hansen                0103835    State Senator, District 30                            04/10/2020
F. James Sensenbrenner, Jr.    0200049    Representative in Congress, District 5                04/14/2020
Debra Kolste                   0105176    Representative to the Assembly, District 44           04/14/2020
Robert Kulp                    0105446    Representative to the Assembly, District 69           04/15/2020
Michael E. Nieskes             0104281    St. Croix County District Attorney                    04/17/2020
Mark F. Miller                 0102942    State Senator, District 16                            04/17/2020
Fred A. Risser                 0100332    State Senator, District 26                            04/23/2020
David Crowley                  0105751    Representative to the Assembly, District 17           04/29/2020
Jennifer Shilling              0103853    State Senator, District 32                            05/01/2020



                                                                                                             77
                        Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 89 of 151

Page 2

Rob Stafsholt                      0104528    Representative to the Assembly, District 29           05/04/2020
Mike Rohrkaste                     0105582    Representative to the Assembly, District 55           05/05/2020
Mary Czaja-Felzkowski              0105254    Representative to the Assembly, District 35           05/06/2020
Jason Fields                       0104274    Representative to the Assembly, District 11           05/12/2020
JoCasta Zamarripa                  0103682    Representative to the Assembly, District 8            05/19/2020
Amanda Stuck                       0105456    Representative to the Assembly, District 57           05/19/2020
Romaine Quinn                      0105505    Representative to the Assembly, District 75           05/20/2020
David Craig                        0105080    State Senator, District 28                            05/21/2020


(As of 5.22.2020 5pm)




                                                                                                                 78
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 90 of 151
                                                                Wisconsin Elections Commission
                                                                     Candidate Tracking by Office
                                                                     2020 General Election - 11/3/2020
Receipt #       ID             Candidate                     Party          Campaign       Declaration of   Statement of      Nomination    Valid         Ballot
                                                                            Registration   Candidacy Date   Economic          Papers Date   Signatures    Status
                                                                            Statement                       Interests Date
Office :        PRESIDENT OF THE UNITED STATES                                             Incumbent:       Donald J. Trump
                                                                            N/A                             N/A


           Office Subtotal : 0
Office :        REPRESENTATIVE IN CONGRESS DISTRICT 1                                      Incumbent:       Bryan Steil
318             200843         Roger Polack                  Democratic     N/A            5/29/2020        N/A               05/29/2020       1193       Approved
                               7123 Lakeshore Dr
                               Racine, 53402
371             200844         Josh Pade                     Democratic     N/A            6/1/2020         N/A               06/01/2020       1021       Pending
                               18920 -128th Street
                               Bristol, 53104
378             200794         Charles E. Barman             Republican     N/A                             N/A               06/01/2020        16        Denied
                               N620 Peters Road
                               Sharon, 53585
333             0200817        John Baker                    Republican     N/A            9/13/2019        N/A               06/01/2020       1007       Pending
                               1523 Fox River Run
                               Mukwonago, 53149
092             200809         Bryan Steil                   Republican     N/A            5/18/2020        N/A               05/18/2020       2000       Approved
                               3709 Briar Crest Dr
                               Janesville, 53546
                0200722        Jeremy J. Ryan                Republican     N/A            6/3/2019         N/A                                           Denied
                               1300 Lange St
                               Baraboo, 53913
           Office Subtotal : 6
Office :        REPRESENTATIVE IN CONGRESS DISTRICT 2                                      Incumbent:       Mark Pocan
                0200818        Bradley J. Burt               Independent    N/A            7/29/2019        N/A                                           Denied
                               2151 Effingham Way, Apt.216
                               Sun Prairie, 53590
224             200629         Peter Theron                  Republican     N/A            5/28/2020        N/A               05/28/2020       1808       Approved
                               1021 Sequoia Trail
                               Madison, 53713




Printed 6/9/2020 11:55:17 AM                                                                                                                         79   Page 1 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 91 of 151
                                                                Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
100             200696         Mark Pocan                   Democratic     N/A            5/11/2020        N/A              05/19/2020       1983      Approved
                               4062 Bakken Stenli Rd
                               Black Earth, 53515
           Office Subtotal : 3
Office :        REPRESENTATIVE IN CONGRESS DISTRICT 3                                     Incumbent:       Ron Kind
238             200838         Mark Neumann                 Democratic     N/A            5/11/2020        N/A              05/28/2020       1187      Approved
                               4500 Stone Bridge Rd
                               La Crosse, 54601
                0200785        Brandon Cook                 Republican     N/A            12/23/2019       N/A                                         Denied
                               W7475 145th Ave
                               Hager City, 54014
                0200819        Kevin John Ruscher           Republican     N/A            9/23/2019        N/A                                         Denied
                               425 Kennedy St
                               River Falls, 54022
068             200435         Ron Kind                     Democratic     N/A            5/15/2020        N/A              05/15/2020       1988      Approved
                               3061 Edgewater Ln
                               La Crosse, 54603
                0200830        Jonathan Sundblom            Republican     N/A            2/7/2020         N/A                                         Denied
                               201 E Logan St
                               Tomah, 54660
243             200841         Derrick Van Orden            Republican     N/A            5/28/2020        N/A              05/28/2020       2000      Approved
                               N3199 850th St
                               Hager City, 54014
261             200842         Jessi Ebben                  Republican     N/A            5/28/2020        N/A              05/28/2020       1034      Approved
                               1305 Oakcrest Drive
                               Eau Claire, 54701
           Office Subtotal : 7
Office :        REPRESENTATIVE IN CONGRESS DISTRICT 4                                     Incumbent:       Gwen S. Moore
                200831         Travis R. Clark              Republican     N/A            2/26/2020        N/A                                         Denied
                               9418 West Green Bay
                               Brown Deer, 53209




Printed 6/9/2020 11:55:17 AM                                                                                                                     80    Page 2 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 92 of 151
                                                                Wisconsin Elections Commission
                                                                     Candidate Tracking by Office
                                                                     2020 General Election - 11/3/2020
Receipt #       ID             Candidate                     Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                            Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                            Statement                       Interests Date
                200835         Aneb Jah Rasta Sensas-Utcha   Independent    N/A            5/9/2019         N/A                                         Denied
                               Nefer-1
                               5231 N 27th St
                               Milwaukee, 53209
052             200564         Gwen S. Moore                 Democratic     N/A            5/14/2020        N/A              05/14/2020       2000      Approved
                               4043 N. 19th Place
                               Milwaukee, 53209
308             0200812        Tim Rogers                    Republican     N/A            5/31/2019        N/A              05/29/2020       1095      Approved
                               5936 N 38th St
                               Milwaukee, 53209
353             200804         Cindy Werner                  Republican     N/A            6/1/2020         N/A              06/01/2020       1010      Approved
                               8809 W. Tripoli Ave.
                               Milwaukee, 53228
                0200823        David Turner                  Democratic     N/A            11/8/2019        N/A                                         Denied
                               1216 N 13th St
                               Milwaukee, 53205
150             200513         Robert R. Raymond             Independent    N/A            4/8/2020         N/A              05/22/2020       1396      Approved
                               1212a East Burleigh St
                               Milwaukee, 53212
           Office Subtotal : 7
Office :        REPRESENTATIVE IN CONGRESS DISTRICT 5                                      Incumbent:       F. James Sensenbrenner, Jr.
007             200829         Scott Fitzgerald              Republican     N/A            4/30/2020        N/A              04/30/2020       1936      Approved
                               N4692 Maple Rd
                               Juneau, 53039
323             200845         Cliff DeTemple                Republican     N/A            6/1/2020         N/A              06/01/2020       1525      Approved
                               2542 Jackson Drive
                               Jackson, 53037
167             200807         Tom Palzewicz                 Democratic     N/A            5/22/2020        N/A              05/22/2020       1878      Approved
                               17145 Greenwood Ct W
                               Brookfield, 53005
           Office Subtotal : 3
Office :        REPRESENTATIVE IN CONGRESS DISTRICT 6                                      Incumbent:       Glenn Grothman
357             200837         Michael G. Beardsley          Democratic     N/A            4/10/2020        N/A              06/01/2020       1177      Approved
                               675 Boyd Street
                               Oshkosh, 54901


Printed 6/9/2020 11:55:17 AM                                                                                                                      81    Page 3 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 93 of 151
                                                                Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid         Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures    Status
                                                                           Statement                       Interests Date
163             200839         Jessica J. King              Democratic     N/A            5/22/2020        N/A              05/22/2020       1973       Approved
                               1217 Harney Ave.
                               Oshkosh, 54901
365             0200820        Matthew L. Boor              Democratic     N/A            5/17/2019        N/A              06/01/2020       1056       Approved
                               876 Hickory St
                               Cleveland, 53015
113             200731         Glenn Grothman               Republican     N/A            5/28/2020        N/A              05/20/2020       1988       Approved
                               N5154 County Road U
                               Glenbeulah, 53023-1716
           Office Subtotal : 4
Office :        REPRESENTATIVE IN CONGRESS DISTRICT 7                                     Incumbent:       Vacant
379             0200660        Ken Driessen                 Independent    N/A            5/27/2020        N/A              05/27/2020        65        Denied
                               12022 N County Road T
                               Hayward, 54843
143             200824         Tricia Zunker                Democratic     N/A            5/22/2020        N/A              05/22/2020       1565       Approved
                               1404 Golf Club Road
                               Wausau, 54403
225             200826         Tom Tiffany                  Republican     N/A            5/28/2020        N/A              05/28/2020       1966       Approved
                               9463 Backwoods Ln
                               Minocqua, 54548
           Office Subtotal : 3
Office :        REPRESENTATIVE IN CONGRESS DISTRICT 8                                     Incumbent:       Mike Gallagher
182             200840         Amanda Stuck                 Democratic     N/A            6/1/2020         N/A              05/26/2020       1878       Approved
                               1404 N Harriman St
                               Appleton, 54911-3534
069             200745         Mike Gallagher               Republican     N/A            5/15/2020        N/A              05/15/2020       2000       Approved
                               2460 Brenner Pl
                               Allouez, 54301
                0200759        Robbie Hoffman               Independent   N/A             5/22/2019        N/A                                          Denied
                               11015 County Road Y          Environmental
                               Luxemburg, 54217             Candidate
           Office Subtotal : 3




Printed 6/9/2020 11:55:17 AM                                                                                                                       82   Page 4 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 94 of 151
                                                                Wisconsin Elections Commission
                                                                       Candidate Tracking by Office
                                                                       2020 General Election - 11/3/2020
Receipt #       ID             Candidate                       Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                              Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                              Statement                       Interests Date
Office :        STATE SENATOR DISTRICT 2                                                     Incumbent:       Robert Cowles
006             0100789        Robert L. Cowles               Republican      03/12/2020     4/29/2020        04/16/2020       04/29/2020        437      Approved
                               300 West St. Joseph Street #23
                               Green Bay, 54301-2328
                0106216        William Terrence Nething        Republican     04/02/2020                                                                  Denied
                               3175 Open Gate Trail
                               Green Bay, 54313-5153
           Office Subtotal : 2
Office :        STATE SENATOR DISTRICT 4                                                     Incumbent:       Lena C. Taylor
                0106173        Lance Allen                     Independent,   01/10/2020                                                                  Denied
                               8945 N Park Plaza Ct, Apt 306   The Peoples
                               Brown Deer, 53223               Party
                0105735        Brandon Jackson                 Democratic     05/26/2020     2/26/2019                                                    Denied
                               1633 West Bender Road, Unit
                               3D
                               Glendale, 53209
306             0104170        Lena C. Taylor                  Democratic     05/18/2020     5/8/2020         04/30/2020       05/29/2020        618      Approved
                               1518 W CAPITOL DR
                               MILWAUKEE, 53206-2934
           Office Subtotal : 3
Office :        STATE SENATOR DISTRICT 6                                                     Incumbent:       LaTonya Johnson
370             0106331        Alciro Deacon                   Republican     06/03/2020     6/1/2020         06/03/2020       06/01/2020        598      Approved
                               2132 N 33rd St
                               Milwaukee, 53208
299             0106280        Michelle Bryant                 Democratic     05/04/2020     5/29/2020        06/02/2020       05/29/2020        479      Approved
                               3385 N 45th Street
                               Milwaukee, 53216
029             0105238        LaTonya Johnson                 Democratic     05/22/2019     5/11/2020        04/13/2020       05/11/2020        521      Approved
                               2363 N. 54th St.
                               Milwaukee, 53210
           Office Subtotal : 3




Printed 6/9/2020 11:55:17 AM                                                                                                                        83    Page 5 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 95 of 151
                                                                Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of      Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic          Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
Office :        STATE SENATOR DISTRICT 8                                                  Incumbent:       Alberta Darling
                0105958        Frank Bryson                 Democratic     05/11/2020                                                                   Denied
                               3900 W Brown Deer Rd Ste
                               A259
                               Milwaukee, 53209
082             0106149        Neal Plotkin                 Democratic     10/16/2019     5/19/2020        05/21/2020        05/18/2020        651      Approved
                               2541 W. Hunt Club Circle
                               Glendale, 53209
009             0102511        Alberta Darling              Republican     03/05/2020     5/1/2020         01/17/2020        05/01/2020        465      Approved
                               1325 West Dean Road
                               River Hills, 53217
                0106109        Jeremy Somers                Republican     12/07/2018                                                                   Denied
                               W198 N9430 Wellington Dr
                               Menomonee Falls, 53051
           Office Subtotal : 4
Office :        STATE SENATOR DISTRICT 10                                                 Incumbent:       Patty Schachtner
133             0104528        Rob Stafsholt                Republican     11/18/2019     5/21/2020        04/30/2020        05/21/2020        792      Approved
                               1402 160th St
                               New Richmond, 54017-6812
209             0106137        Cherie Link                  Republican     01/12/2020     5/27/2020        06/03/2020        05/27/2020        536      Approved
                               324 165th Avenue
                               Somerset, 54025-7006
076             0105921        Patty Schachtner             Democratic     01/14/2019     5/18/2020        04/21/2020        05/15/2020        790      Approved
                               1064 210 Ave
                               Somerset, 54025
           Office Subtotal : 3
Office :        STATE SENATOR DISTRICT 12                                                 Incumbent:       Tom Tiffany (Filed Notification of Noncandidacy)
                0106140        Wendy Klawitter              Democratic     09/05/2019     9/9/2019                                                      Denied
                               W7382 County Road X
                               Wausaukee, 54177
016             0105254        Mary Czaja-Felzkowski        Republican     04/05/2020     5/6/2020         04/30/2020        05/06/2020        688      Approved
                               W4587 Hwy S
                               Irma, 54442




Printed 6/9/2020 11:55:17 AM                                                                                                                      84    Page 6 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 96 of 151
                                                                Wisconsin Elections Commission
                                                                     Candidate Tracking by Office
                                                                     2020 General Election - 11/3/2020
Receipt #       ID             Candidate                     Party          Campaign       Declaration of   Statement of     Nomination      Valid        Ballot
                                                                            Registration   Candidacy Date   Economic         Papers Date     Signatures   Status
                                                                            Statement                       Interests Date
162             0106250        Ed Vocke                      Democratic     05/19/2020     4/24/2020        05/28/2020       05/22/2020          490      Approved
                               10875 Florsheim Rd
                               Minocqua, 54548
           Office Subtotal : 3
Office :        STATE SENATOR DISTRICT 14                                                  Incumbent:       Luther S. Olsen (Filed Notification of Noncandidacy)
035             0106133        Joni D. Anderson              Democratic     07/27/2019     8/12/2019        05/22/2020       05/12/2020          630      Approved
                               2154 W 10th Ln
                               Adams, 53910
                0103168        Luther S. Olsen               Republican     01/05/2020                      04/29/2020                                    Denied
                               1023 Thomas Street
                               Ripon, 54971
031             0104243        Joan A. Ballweg               Republican     02/24/2020     2/25/2020        04/29/2020       05/12/2020          800      Approved
                               170 West Summit Street
                               Markesan, 53946
285             0102807        Ken Van Dyke, Sr.             Republican     04/08/2020     5/29/2020        06/01/2020       05/29/2020          580      Approved
                               N5277 Hwy 49
                               Scandinavia, 54977
                0106203        Samuel Wood                   Republican     03/10/2020                                                                    Denied
                               1000 Main Street
                               Wild Rose, 54984
                0105726        John H. Small                 Democratic     04/09/2020     4/13/2020                                                      Denied
                               N10801 Elmwood isl., PO Box
                               14
                               Fox Lake, 53933-0014
           Office Subtotal : 6
Office :        STATE SENATOR DISTRICT 16                                                  Incumbent:       Mark Miller (Filed Notification of Noncandidacy)
002             0105209        Melissa Agard Sargent         Democratic     01/21/2020     4/10/2020        04/23/2020       04/23/2020          532      Approved
                               1638 Mayfield Ln
                               Madison, 53704
351             0106186        Scott Barker                  Republican     03/28/2020     2/11/2020        05/18/2020       06/01/2020          564      Approved
                               609 Athletic Way
                               Sun Prairie, 53590




Printed 6/9/2020 11:55:17 AM                                                                                                                        85    Page 7 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 97 of 151
                                                                Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of      Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic          Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
169             0106187        Andrew McKinney              Democratic     03/20/2020     2/10/2020        03/16/2020        05/26/2020        647      Approved
                               4574 American Way
                               Cottage Grove, 53527
           Office Subtotal : 3
Office :        STATE SENATOR DISTRICT 18                                                 Incumbent:       Dan Feyen
356             0106329        Thomas Hodge III             Independent    06/01/2020     6/1/2020         06/02/2020        06/01/2020        356      Denied
                               N3299 Lemmenes Parkway
                               Waupun, 53963
013             0105696        Dan Feyen                    Republican     01/13/2020     5/5/2020         04/27/2020        05/05/2020        721      Approved
                               962 Churchill Lane
                               Fond du Lac, 54935
161             0106147        Aaron M. Wojciechowski       Democratic     06/05/2020     5/11/2020        05/20/2020        05/22/2020        790      Approved
                               813A West New York Ave.
                               Oshkosh, 54901
           Office Subtotal : 3
Office :        STATE SENATOR DISTRICT 20                                                 Incumbent:       Duey Stroebel
014             0105087        Duey Stroebel                Republican     05/06/2020     5/5/2020         04/23/2020        05/05/2020        627      Approved
                               2428 Covered Bridge Road
                               Saukville, 53080
           Office Subtotal : 1
Office :        STATE SENATOR DISTRICT 22                                                 Incumbent:       Robert W. Wirch
098             0102813        Robert W. Wirch              Democratic     05/19/2020     4/16/2020        04/29/2020        05/19/2020        756      Approved
                               979 Wood Rd
                               Kenosha, 53144-1192
           Office Subtotal : 1
Office :        STATE SENATOR DISTRICT 24                                                 Incumbent:       Patrick Testin
066             0106191        Paul Piotrowski              Democratic     02/19/2020     2/24/2020        04/16/2020        05/15/2020        549      Approved
                               510 West St
                               Stevens Point, 54481
                0106153        Roberta Reamer               Independent,   11/11/2019                                                                   Denied
                               206387 Hwy 97                Let's make a
                               Stratford, 54484             change



Printed 6/9/2020 11:55:17 AM                                                                                                                      86    Page 8 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 98 of 151
                                                                Wisconsin Elections Commission
                                                                     Candidate Tracking by Office
                                                                     2020 General Election - 11/3/2020
Receipt #       ID             Candidate                     Party          Campaign       Declaration of   Statement of     Nomination      Valid        Ballot
                                                                            Registration   Candidacy Date   Economic         Papers Date     Signatures   Status
                                                                            Statement                       Interests Date
045             0105360        Patrick Testin                Republican     01/15/2020     5/13/2020        04/30/2020       05/13/2020          755      Approved
                               5369 Fairview Dr
                               Stevens Point, 54482
           Office Subtotal : 3
Office :        STATE SENATOR DISTRICT 26                                                  Incumbent:       Fred A. Risser (Filed Notification of Noncandidacy)
010             0105878        William Henry Davis III       Democratic     12/10/2018     12/13/2018       05/27/2020       05/04/2020          403      Approved
                               3037 Darbo Dr., Apt#4
                               Madison, 53714
359             0106330        Amani Latimer Burris          Democratic     06/01/2020     6/1/2020         06/04/2020       06/01/2020          567      Approved
                               1047 Melvin Court
                               Madison, 53704
326             0106177        Aisha Moe                     Democratic     01/17/2020     4/20/2020        06/01/2020       06/01/2020          585      Approved
                               521 W Wilson St
                               Madison, 53703
349             0106172        Nada Elmikashfi               Democratic     01/14/2020     1/17/2020        06/03/2020       06/01/2020          464      Approved
                               4849 Sheboygan Ave, Apt 324
                               Madison, 53705
105             0104606        Kelda Helen Roys              Democratic     03/27/2020     5/19/2020        05/28/2020       05/19/2020          747      Approved
                               702 Seneca Place
                               Madison, 53711
325             0106313        Brian Benford                 Democratic     05/18/2020     5/19/2020        06/01/2020       06/01/2020          649      Approved
                               2273 East Washington Avene
                               Madison, 53704
364             0104967        John Imes                     Democratic     05/14/2020     6/1/2020         06/01/2020       06/01/2020          540      Approved
                               1008 Edgehill Dr
                               Madison, 53705
           Office Subtotal : 7
Office :        STATE SENATOR DISTRICT 28                                                  Incumbent:       Dave Craig (Filed Notification of Noncandidacy)
352             0106324        Jim Engstrand                 Republican     06/01/2020     6/1/2020         06/03/2020       06/01/2020          423      Approved
                               8809 W. Tripoli Ave.
                               Milwaukee, 53228
305             0106182        Dan Griffin                   Republican     05/19/2020     5/20/2020        05/14/2020       05/29/2020          557      Approved
                               6328 Parkview Rd
                               Greendale, 53129



Printed 6/9/2020 11:55:17 AM                                                                                                                        87    Page 9 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 99 of 151
                                                                Wisconsin Elections Commission
                                                                     Candidate Tracking by Office
                                                                     2020 General Election - 11/3/2020
Receipt #       ID             Candidate                     Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                            Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                            Statement                       Interests Date
331             0106289        Adam Murphy                   Democratic     05/11/2020     5/27/2020        06/01/2020       06/01/2020        532      Approved
                               9843 S 27th St
                               Franklin, 53132
269             0104858        Julian Bradley                Republican     05/26/2020     5/29/2020        05/28/2020       05/29/2020        625      Approved
                               9436 W Loomis Rd #3
                               Franklin, 53132
                0106306        Daniel Newberry               Republican     05/19/2020     5/21/2020                                                    Denied
                               6548 S. 122nd Street
                               Franklin, 53132
230             0106307        Marina Croft                  Republican     05/20/2020     5/20/2020        06/01/2020       05/28/2020        520      Approved
                               5473 W River Park Ct
                               Franklin, 53132
194             0106305        Steve Bobowski                Republican     05/19/2020     5/27/2020        05/25/2020       05/27/2020        531      Approved
                               9012 S. Cordgrass Circle W.
                               Franklin, 53132
                0105080        David Craig                   Republican     01/12/2020                      04/29/2020                                  Denied
                               P.O. Box 323, W225S9505 Big
                               Bend Dr.
                               Big Bend, 53103
           Office Subtotal : 8
Office :        STATE SENATOR DISTRICT 30                                                  Incumbent:       Dave Hansen (Filed Notification of Noncandidacy)
018             0106174        Jonathon Hansen               Democratic     01/10/2020     2/3/2020         05/24/2020       05/06/2020        615      Approved
                               624 S. Erie St, Apt. 2
                               De Pere, 54115-3273
                0106299        Thomas Jay Lund               Republican     05/15/2020                                                                  Denied
                               2091 Magy Ln
                               Suamico, 54313
207             0105594        Eric Wimberger                Republican     11/14/2019     5/27/2020        06/02/2020       05/27/2020        487      Approved
                               311 S Jefferson St
                               Green Bay, 54301
287             0106304        Sandra Ewald                  Democratic     05/19/2020     5/18/2020        05/28/2020       05/29/2020        510      Approved
                               2815 Nicolet Dr
                               Green Bay, 54311
           Office Subtotal : 4




Printed 6/9/2020 11:55:17 AM                                                                                                                      88 Page 10 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 100 of 151
                                                                 Wisconsin Elections Commission
                                                                     Candidate Tracking by Office
                                                                     2020 General Election - 11/3/2020
Receipt #       ID             Candidate                     Party          Campaign       Declaration of   Statement of       Nomination    Valid        Ballot
                                                                            Registration   Candidacy Date   Economic           Papers Date   Signatures   Status
                                                                            Statement                       Interests Date
Office :        STATE SENATOR DISTRICT 32                                                  Incumbent:       Jennifer Shilling (Filed Notification of Noncandidacy)
012             0103851        Dan Kapanke                   Republican     02/10/2020     5/4/2020         06/01/2020         05/20/2020        669      Approved
                               1610 Lakeshore Dr
                               La Crosse, 54603-1401
322             0106290        Jayne Swiggum                 Democratic     05/14/2020     6/1/2020         05/16/2020         06/01/2020        526      Approved
                               50272 Old Gays Rd
                               Gays Mills, 54631
                0103853        Jennifer Shilling             Democratic     01/14/2020                      04/30/2020                                    Denied
                               2608 Main Street
                               La Crosse, 54601
319             0106265        Paul Michael Weber            Democratic     04/26/2020     4/30/2020        04/27/2020         05/29/2020        592      Approved
                               1533 Charles Street
                               La Crosse, 54603-2233
086             0103368        Brad Pfaff                    Democratic     04/26/2020     5/18/2020        03/31/2020         05/18/2020        789      Approved
                               2122 Krause Road
                               Onalaska, 54650
           Office Subtotal : 5
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 1                                  Incumbent:       Joel C. Kitchens
202             0106274        Kim Delorit Jensen            Democratic     05/05/2020     5/5/2020         05/11/2020         05/27/2020        343      Approved
                               7168 State Hwy 42 EH PO Box
                               363
                               Egg Harbor, 54209
032             0105512        Joel Kitchens                 Republican     03/02/2020     5/12/2020        04/30/2020         05/12/2020        395      Approved
                               1117 Cove Road
                               Sturgeon Bay, 54235
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 2                                  Incumbent:       Shae Sortwell
137             0105544        Shae Sortwell                 Republican     04/15/2020     4/20/2020        04/15/2020         05/21/2020        389      Approved
                               13219 County Road Q
                               Two Rivers, 54241
363             0106062        Mark Kiley                    Democratic     09/26/2019     9/26/2019        06/02/2020         06/01/2020        260      Approved
                               3212 Prairie Street
                               Two Rivers, 54241
           Office Subtotal : 2


Printed 6/9/2020 11:55:17 AM                                                                                                                        89 Page 11 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 101 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 3                                 Incumbent:       Ron Tusler
096             0105788        Ron Tusler                   Republican     05/18/2020     5/29/2020        01/17/2020       05/18/2020        318      Approved
                               W5721 Firelane 12
                               Menasha, 54956
                0105150        Joshua Young                 Republican     02/24/2020                                                                  Denied
                               126 S Willow St
                               Kimberly, 54136
235             0106205        Emily Voight                 Democratic     03/02/2020     1/8/2020         06/02/2020       05/28/2020        358      Approved
                               29 Grace Ct
                               Appleton, 54915
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 4                                 Incumbent:       David Steffen
234             0106226        Kathy A. Hinkfuss            Democratic     04/10/2020     4/10/2020        05/28/2020       05/28/2020        330      Approved
                               525 Antelope Trl
                               Green Bay, 54313
042             0105539        David Steffen                Republican     05/07/2020     5/13/2020        05/01/2020       05/13/2020        400      Approved
                               715 Olive Tree Court
                               Green Bay, 54313
                0106185        Erik W. Hoyer                Democratic     02/03/2020     2/7/2020                                                     Denied
                               3320 Michael Ct
                               Green Bay, 53401
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 5                                 Incumbent:       Jim Steineke
093             0104713        Jim Steineke                 Republican     05/20/2020     5/18/2020        04/30/2020       05/18/2020        276      Approved
                               N2352 Vandenbroek Road
                               Kaukauna, 54130-9205
           Office Subtotal : 1
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 6                                 Incumbent:       Gary Tauchen
190             0106013        Richard Sarnwick             Democratic     05/26/2020     5/12/2020        05/28/2020       05/26/2020        222      Approved
                               N6094 Opperman Way
                               Shawano, 54166
129             0104463        Gary Tauchen                 Republican     05/20/2020     5/28/2020        03/11/2020       05/21/2020        299      Approved
                               N3397 South Broadway Road
                               Bonduel, 54107

Printed 6/9/2020 11:55:17 AM                                                                                                                     90 Page 12 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 102 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of       Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic           Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
360             0106312        Simon A. Moesch              Democratic     06/01/2020     6/1/2020         06/04/2020         06/01/2020        211      Approved
                               426 East Zingler Ave.
                               Shawano, 54166
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 7                                 Incumbent:       Daniel G. Riemer
050             0105193        Daniel G. Riemer             Democratic     07/11/2019     5/14/2020        04/12/2020         05/14/2020        400      Approved
                               3022 S. 39th Street
                               Milwaukee, 53215-3559
           Office Subtotal : 1
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 8                                 Incumbent:       JoCasta Zamarripa (Filed Notification of Noncandidacy)
348             0105023        Angel C. Sanchez             Republican     05/08/2020     5/8/2020         06/04/2020         06/01/2020        213      Approved
                               727 W. Madison St.
                               Milwaukee, 53204
                0106293        Michael Rivera               Democratic     04/28/2020     6/1/2020         06/01/2020                                    Denied
                               1543 S. 14th St.
                               Milwaukee, 53204
108             0106241        Sylvia Ortiz-Velez           Democratic     04/14/2020     4/20/2020        05/22/2020         05/19/2020        209      Approved
                               517 W Madison Street
                               Milwaukee, 53204
140             0106231        Ruben Velez                  Republican     04/14/2020     5/21/2020        06/01/2020         05/21/2020        382      Approved
                               1670 S 11th St Apt. 416
                               Milwaukee, 53204
214             0106254        JoAnna Bautch                Democratic     04/21/2020     5/27/2020        05/28/2020         05/27/2020        375      Approved
                               2321 S 19th St
                               Milwaukee, 53215
342             0106261        Enrique Murguia              Democratic     04/23/2020     5/18/2020        06/04/2020         06/01/2020        253      Pending
                               111 E Seeboth St
                               Milwaukee, 53204
           Office Subtotal : 6
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 9                                 Incumbent:       Marisabel Cabrera
369             0106255        Veronica Diaz                Republican     04/18/2020     6/1/2020         06/03/2020         06/01/2020        400      Approved
                               2370 S 32nd St
                               Milwaukee, 53215



Printed 6/9/2020 11:55:17 AM                                                                                                                       91 Page 13 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 103 of 151
                                                                 Wisconsin Elections Commission
                                                                       Candidate Tracking by Office
                                                                       2020 General Election - 11/3/2020
Receipt #       ID             Candidate                       Party          Campaign       Declaration of   Statement of     Nomination     Valid        Ballot
                                                                              Registration   Candidacy Date   Economic         Papers Date    Signatures   Status
                                                                              Statement                       Interests Date
315             0105683        Marisabel Cabrera               Democratic     05/28/2020     5/29/2020        04/30/2020       05/29/2020         338      Approved
                               2200 W Layton Ave
                               Milwaukee, 53221
                0106139        Matthew Schigur-Melendez        Republican     02/04/2020     9/3/2019                                                      Denied
                               N101W14786 Raintree Dr
                               Germantown, 53022
233             0106288        Christian Saldivar              Democratic     05/10/2020     5/28/2020        04/23/2020       05/28/2020         370      Approved
                               3749 W. Margaret Place
                               Milwaukee, 53215
           Office Subtotal : 4
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 10                                   Incumbent:       David Bowen
344             0105535        David Bowen                     Democratic     05/28/2020     5/8/2020         04/30/2020       06/01/2020         400      Approved
                               4080 N 21st Street, #3
                               Milwaukee, 53209
                0106219        Aaron McClendon                 Republican     04/06/2020                                                                   Denied
                               4456 N 25th Street
                               Milwaukee, 53209-6102
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 11                                   Incumbent:       Jason M. Fields (Filed Notification of Noncandidacy)
028             0106167        Orlando Owens                   Republican     12/28/2019     12/23/2019       06/02/2020       05/11/2020         250      Approved
                               6901 N. 40th Pl
                               Milwaukee, 53209
184             0106303        Carl Gates                      Democratic     05/18/2020     5/26/2020        05/18/2020       05/26/2020         283      Approved
                               6057 W. Calumet Rd
                               Milwaukee, 53223
170             0106247        Tomika S. Vukovic               Democratic     04/19/2020     4/23/2020        05/28/2020       05/26/2020         319      Approved
                               5442 N. Iroquois Avenue
                               Glendale, 53217
061             0106248        Dora Drake                      Democratic     04/24/2020     5/15/2020        05/21/2020       05/15/2020         400      Approved
                               8140 W. Bender Avenue, Apt. 1
                               Milwaukee, 53218
311             0106154        Curtis Cook II                  Democratic     04/23/2020     5/29/2020        05/28/2020       05/29/2020         400      Approved
                               1500 W Lawn Ave
                               Milwaukee, 53209
           Office Subtotal : 5

Printed 6/9/2020 11:55:17 AM                                                                                                                         92 Page 14 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 104 of 151
                                                                 Wisconsin Elections Commission
                                                                       Candidate Tracking by Office
                                                                       2020 General Election - 11/3/2020
Receipt #       ID             Candidate                       Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                              Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                              Statement                       Interests Date
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 12                                   Incumbent:       LaKeshia N. Myers
300             0105875        LaKeshia N. Myers               Democratic     04/13/2020     5/29/2020        04/16/2020       05/29/2020        204      Approved
                               10000 W Fountain Ave, #1906
                               Milwaukee, 53224
294             0106279        Ozell Cox                       Republican     04/30/2020     5/29/2020        06/02/2020       05/29/2020        269      Approved
                               10620 W Calumet Rd
                               Milwaukee, 53224
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 13                                   Incumbent:       Rob Hutton
                0106169        Gabriella Regina Suliga         Democratic     03/17/2020                                                                  Denied
                               1921 West Kilbourn Ave., Apt.
                               101
                               Milwaukee, 53233-1646
195             0105217        Rob Hutton                      Republican     05/21/2020     5/27/2020        04/30/2020       05/27/2020        366      Approved
                               17785 Marseille Drive
                               Brookfield, 53045
256             0106263        Sara Rodriguez                  Democratic     04/23/2020     4/29/2020        05/15/2020       05/28/2020        390      Approved
                               19585 Timberline Dr
                               Brookfield, 53045
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 14                                   Incumbent:       Robyn Vining
080             0106017        Robyn Vining                    Democratic     04/21/2020     5/15/2020        04/30/2020       05/15/2020        397      Approved
                               2546 N 66th St
                               Wauwatosa, 53213
177             0106055        Linda Boucher                   Republican     06/01/2020     5/1/2020         05/30/2020       05/26/2020        306      Approved
                               2340 Kevenauer Dr.
                               Brookfield, 53005
041             0105933        Steven Shevey                   Republican     02/05/2020     2/10/2020        05/18/2020       05/15/2020        223      Approved
                               2510 Talbots Lane
                               Brookfield, 53045
                0105948        Rick Braun                      Republican     03/27/2019                                                                  Denied
                               3354 N. 99th Street
                               Milwaukee, 53222




Printed 6/9/2020 11:55:17 AM                                                                                                                        93 Page 15 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 105 of 151
                                                                 Wisconsin Elections Commission
                                                                     Candidate Tracking by Office
                                                                     2020 General Election - 11/3/2020
Receipt #       ID             Candidate                     Party          Campaign       Declaration of   Statement of     Nomination     Valid        Ballot
                                                                            Registration   Candidacy Date   Economic         Papers Date    Signatures   Status
                                                                            Statement                       Interests Date
                0105990        Nathan John Dosch             Republican     07/09/2019                                                                   Denied
                               2662 N. 72nd Street
                               Wauwatosa, 53213
181             0106178        Bonnie Lee                    Republican     01/20/2020     2/5/2020         05/19/2020       05/26/2020         332      Approved
                               2477 N. 91st Street
                               Wauwatosa, 53226
           Office Subtotal : 6
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 15                                 Incumbent:       Joe Sanfelippo
276             0106171        Jessica Katzenmeyer            Democratic    04/12/2020     5/29/2020        05/24/2020       05/29/2020         284      Approved
                               7139 W Greenfield Ave Apt # 10
                               West Allis, 53214
039             0105261        Joe Sanfelippo                Republican     01/19/2020     1/29/2020        01/19/2020       05/13/2020         390      Approved
                               20770 W. Coffee Rd
                               New Berlin, 53146
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 16                                 Incumbent:       Kalan Haywood
374             0106332        Dennis C. Walton              Independent    06/01/2020     6/1/2020         06/04/2020       06/01/2020         309      Pending
                               3006 North 24th Street        Walton For
                               Milwaukee, 53206              Change
151             0106079        Kalan Haywood                 Democratic     04/16/2020     5/22/2020        04/30/2020       05/22/2020         374      Approved
                               129 Brown St
                               Milwaukee, 53212
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 17                                 Incumbent:       David C. Crowley (Filed Notification of Noncandidacy)
111             0106253        Abie Eisenbach                Republican     04/21/2020     4/30/2020        05/25/2020       05/19/2020         259      Approved
                               3361 N 54th St
                               Milwaukee, 53216
070             0104181        Mike Brox                     Democratic     04/20/2020     5/15/2020        04/20/2020       05/15/2020         266      Approved
                               1377 N 54th St
                               Milwaukee, 53208
288             0106075        Supreme Moore Omokunde        Democratic     05/19/2020     5/29/2020        05/31/2020       05/29/2020         362      Approved
                               1435 W Brown St
                               Milwaukee, 53205



Printed 6/9/2020 11:55:17 AM                                                                                                                       94 Page 16 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 106 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
                0105751        David Carl Crowley           Democratic     05/28/2019                      04/20/2020                                  Denied
                               3737 N 77th Street
                               Milwaukee, 53222
                0106233        Nick John McVey              Independent    04/14/2020                                                                  Denied
                               3463 N. 98th St., A
                               Milwaukee, 53222
240             0106260        Chris Walton                 Democratic     04/23/2020     5/27/2020        05/21/2020       05/28/2020        265      Approved
                               4006 N 19th St
                               Milwaukee, 53209
                0106257        Eric John Hildeman           Wisconsin      04/23/2020     3/30/2020                                                    Denied
                               4609 N. 70th St.             Green Party
                               Milwaukee, 53218-4848
           Office Subtotal : 7
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 18                                Incumbent:       Evan Goyke
058             0105334        Evan Goyke                   Democratic     04/16/2020     5/14/2020        04/30/2020       05/14/2020        338      Approved
                               2734 W State Street
                               Milwaukee, 53208
           Office Subtotal : 1
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 19                                Incumbent:       Jonathan Brostoff
026             0105485        Jonathan Brostoff            Democratic     04/23/2020     4/23/2020        04/17/2020       05/08/2020        280      Approved
                               3000 N Stowell Ave.
                               Milwaukee, 53211
281             0103116        Helmut Fritz                 Republican     04/20/2020     5/20/2020        05/18/2020       05/29/2020        250      Approved
                               2570 N Maryland Ave
                               Milwaukee, 53211
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 20                                Incumbent:       Christine Sinicki
141             0103687        Christine M. Sinicki         Democratic     04/26/2020     5/21/2020        04/21/2020       05/21/2020        314      Approved
                               3132 South Indiana Avenue
                               Milwaukee, 53207
           Office Subtotal : 1




Printed 6/9/2020 11:55:17 AM                                                                                                                     95 Page 17 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 107 of 151
                                                                 Wisconsin Elections Commission
                                                                      Candidate Tracking by Office
                                                                      2020 General Election - 11/3/2020
Receipt #       ID             Candidate                      Party          Campaign       Declaration of   Statement of      Nomination    Valid        Ballot
                                                                             Registration   Candidacy Date   Economic          Papers Date   Signatures   Status
                                                                             Statement                       Interests Date
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 21                                  Incumbent:       Jessie Rodriguez
178             0105450        Jessie Rodriguez               Republican     05/28/2020     5/26/2020        02/28/2020        05/26/2020        325      Approved
                               6633 S. Crane Drive
                               Oak Creek, 53154
146             0106269        Erik Brooks                    Democratic     04/21/2020     5/22/2020        05/29/2020        05/22/2020        372      Approved
                               715 Walnut St
                               South Milwaukee, 53172
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 22                                  Incumbent:       Janel Brandtjen
005             0105561        Janel Brandtjen             Republican        04/30/2020     4/29/2020        04/27/2020        04/29/2020        331      Approved
                               N52W16632 Oak Ridge Trail
                               Menomonee Falls, 53051-0641
                0106061        Aaron James Matteson           Independent,   05/06/2020                      05/09/2020                                   Denied
                               N48W26994 Lynndale Rd.         Common
                               Pewaukee, 53072-1108           Sense
373             0106302        Jack Larsen                    Democratic     05/16/2020     6/1/2020                           06/01/2020        192      Denied
                               N53W15321 Balsam Dr.
                               Menomonee Falls, 53051
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 23                                  Incumbent:       Jim Ott
056             0106162        Deb Andraca                    Democratic     11/27/2019     11/29/2019       05/12/2020        05/14/2020        394      Approved
                               4707 N. Cumberland Blvd.
                               Whitefish Bay, 53211
095             0104488        Jim Ott                        Republican     05/17/2020     5/18/2020        04/27/2020        05/18/2020        400      Approved
                               11743 North Lake Shore Drive
                               Mequon, 53092
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 24                                  Incumbent:       Dan Knodl
218             0105920        Emily Siegrist                 Democratic     05/28/2020     4/26/2019        06/03/2020        05/27/2020        400      Approved
                               7790 N Pheasant Lane
                               River Hills, 53217




Printed 6/9/2020 11:55:17 AM                                                                                                                        96 Page 18 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 108 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
297             0104717        Dan Knodl                    Republican     05/31/2020     5/29/2020        04/24/2020       05/29/2020        316      Approved
                               N101 W14475 Ridgefield Ct
                               Germantown, 53022
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 25                                Incumbent:       Paul Tittl
043             0104514        Paul Tittl                   Republican     05/13/2020     5/13/2020        04/28/2020       05/13/2020        262      Approved
                               2229 Rheaume Road
                               Manitowoc, 54220-2548
343             0106326        Kerry Trask                  Democratic     05/26/2020     6/1/2020         06/01/2020       06/01/2020        367      Approved
                               1020 North 16th Street
                               Manitowoc, 54220
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 26                                Incumbent:       Terry Katsma
227             0104146        Mary Lynne Donohue           Democratic     05/20/2020     5/28/2020        05/27/2020       05/28/2020        391      Approved
                               418 Saint Clair Ave
                               Sheboygan, 53081
011             0105585        Terry Katsma                 Republican     04/06/2020     4/10/2020        03/31/2020       05/04/2020        400      Approved
                               705 Erie Ave
                               Oostburg, 53070
                0106159        Jaeven J. Vandeboom          Democratic     11/19/2019                                                                  Denied
                               705 s 2nd st
                               Cedar Grove, 53013-1656
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 27                                Incumbent:       Tyler Vorpagel
102             0105572        Tyler Vorpagel               Republican     01/11/2020     5/19/2020        04/30/2020       05/19/2020        352      Approved
                               503 South Hills Drive
                               Plymouth, 53073
           Office Subtotal : 1
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 28                                Incumbent:       Gae Magnafici
375             0105954        Kim Butler                   Democratic     06/01/2020     5/29/2020        06/01/2020       06/01/2020        356      Approved
                               1264 190TH AVE
                               BALSAM LAKE, 54810-2934



Printed 6/9/2020 11:55:17 AM                                                                                                                     97 Page 19 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 109 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination     Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date    Signatures   Status
                                                                           Statement                       Interests Date
131             0105973        Gae Magnafici                Republican     05/04/2020     5/21/2020        02/05/2020       05/21/2020         392      Approved
                               744 200th St.
                               Dresser, 54009
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 29                                Incumbent:       Rob Stafsholt (Filed Notification of Noncandidacy)
134             0106195        Clint Moses                  Republican     04/20/2020     2/26/2020        05/21/2020       05/21/2020         282      Approved
                               N6602 470th
                               Menomonie, 54751
                0106264        Julie Elizabeth McFadden     Democratic     04/26/2020                                                                   Denied
                               2440 3RD ST E
                               MENOMONIE, 54751-3996
220             0106160        Ryan Sherley                 Republican     11/25/2019     5/27/2020        06/01/2020       05/27/2020         250      Approved
                               648 Chestnut Drive
                               New Richmond, 54017
290             0106176        Neil R. Kline                Republican     01/17/2020     5/29/2020        05/15/2020       05/29/2020         400      Approved
                               1258 Spruce Ct., Unit B
                               New Richmond, 54017
173             0105931        John Rocco Calabrese         Democratic     01/12/2020     1/6/2020         05/29/2020       05/26/2020         310      Approved
                               1402 Kausrud St.
                               Menomonie, 54751
           Office Subtotal : 5
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 30                                Incumbent:       Shannon Zimmerman
156             0106148        Sarah Yacoub                 Democratic     10/10/2019     11/8/2019        05/31/2020       05/22/2020         400      Approved
                               81 Lockwood Ct
                               Hudson, 54016-7743
153             0105714        Shannon Zimmerman            Republican     05/20/2020     5/22/2020        05/10/2020       05/22/2020         389      Approved
                               429 Jefferson St
                               River Falls, 54022
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 31                                Incumbent:       Amy Loudenbeck
175             0106141        Elizabeth Lochner-Abel       Democratic     09/12/2019     5/26/2020        04/26/2020       05/26/2020         399      Approved
                               912 Bennett Ct
                               Walworth, 53184



Printed 6/9/2020 11:55:17 AM                                                                                                                      98 Page 20 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 110 of 151
                                                                 Wisconsin Elections Commission
                                                                     Candidate Tracking by Office
                                                                     2020 General Election - 11/3/2020
Receipt #       ID             Candidate                     Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                            Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                            Statement                       Interests Date
                0106319        Christopher Elsworth Hansen   Independent,   05/27/2020                                                                  Denied
                               418 Beloit St., Apt. 2        American
                               Walworth, 53184-9796          Solidarity
                                                             Party
017             0104948        Amy Loudenbeck                Republican     05/06/2020     5/6/2020         04/27/2020       05/06/2020        388      Approved
                               10737 S State Road 140
                               Clinton, 53525-8441
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 32                                 Incumbent:       Tyler August
089             0106020        Katherine Gaulke              Democratic     04/15/2020     5/18/2020        05/22/2020       05/18/2020        400      Approved
                               4979 Hickory Ct
                               Elkhorn, 53121
004             0104912        Tyler August                  Republican     04/20/2020     4/29/2020        04/29/2020       04/29/2020        309      Approved
                               110 Hank Jay Drive, Unit B
                               Lake Geneva, 53147
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 33                                 Incumbent:       Cody J. Horlacher
                0104814        Terry Virgil                  Independent,   12/06/2019                                                                  Denied
                               W9194-24 Lot 24 Ripley Road   Libertarian
                               Cambridge, 53523
057             0106150        Mason Becker                  Democratic     10/21/2019     5/14/2020        05/07/2020       05/14/2020        359      Approved
                               1511 Stacy Ln
                               Fort Atkinson, 53538
019             0105587        Cody Horlacher                Republican     05/07/2020     5/7/2020         03/23/2020       05/07/2020        333      Approved
                               327 Lake Street
                               Mukwonago, 53149
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 34                                 Incumbent:       Rob Swearingen
115             0105273        Rob Swearingen                Republican     05/18/2020     5/20/2020        04/15/2020       05/20/2020        377      Approved
                               4485 Oakview Ln
                               Rhinelander, 54501




Printed 6/9/2020 11:55:17 AM                                                                                                                      99 Page 21 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 111 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination      Valid         Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date     Signatures    Status
                                                                           Statement                       Interests Date
377             0106308        Kirk Bangstad                Democratic     05/15/2020     6/1/2020         05/26/2020       06/01/2020          336       Approved
                               318 W Park Ave
                               Minocqua, 54548
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 35                                Incumbent:       Mary Czaja-Felzkowski (Filed Notification of
                                                                                                           Noncandidacy)
239             0106273        Donald Nelson                Republican     04/30/2020     5/27/2020        06/04/2020       05/28/2020          305       Approved
                               118 Hickey Ave
                               Tomahawk, 54487
221             0106155        Calvin Callahan              Republican     11/13/2019     4/27/2020        04/19/2020       05/27/2020          389       Approved
                               N11910 County Highway CC
                               Tomahawk, 54487
292             0106276        Tyler E. Ruprecht            Democratic     05/04/2020     4/27/2020        05/30/2020       05/29/2020          305       Approved
                               302 E Riverside Ave.
                               Merrill, 54452
                0106249        Ann F. Brigham               Republican     04/15/2020                                                                     Denied
                               N10237 Peaceful Valley Rd.
                               Tomahawk, 54487
           Office Subtotal : 4
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 36                                Incumbent:       Jeffrey L. Mursau
246             0104355        Jeffrey L. Mursau            Republican     05/28/2020     5/28/2020        03/05/2020       05/28/2020          400       Approved
                               4 Oak St.
                               Crivitz, 54114
           Office Subtotal : 1
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 37                                Incumbent:       John Jagler
222             0106246        Abigail Lowery               Democratic     04/17/2020     5/27/2020        01/15/2020       05/27/2020          388       Approved
                               609 Greenfield Dr
                               Deforest, 53532
                0106189        Chris McFarlin               Independent    02/15/2020     8/26/2020                                                       Denied
                               3400 Happy Valley Road
                               Sun Prairie, 53590




Printed 6/9/2020 11:55:17 AM                                                                                                                     100 Page 22 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 112 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of       Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic           Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
001             0106202        Stephen W. Ratzlaff, Jr.     Independent    03/10/2020     3/9/2020         04/21/2020         04/21/2020        210      Approved
                               341 Country Clover Drive
                               DeForest, 53532-1770
048             0105237        John Jagler                  Republican     04/17/2020     5/14/2020        04/28/2020         05/14/2020        390      Approved
                               601 Clyman St
                               Watertown, 53094
           Office Subtotal : 4
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 38                                Incumbent:       Barbara Dittrich
121             0106042        Barbara Dittrich             Republican     06/02/2020     5/20/2020        04/29/2020         05/20/2020        381      Approved
                               380 Yosemite Rd
                               Oconomowoc, 53066
148             0106008        Melissa Winker               Democratic     01/02/2020     5/22/2020        05/26/2020         05/22/2020        398      Approved
                               37827 Atkins Knoll Rd.
                               Oconomowoc, 53066
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 39                                Incumbent:       Mark L. Born
112             0106184        Izzy Hassey Nevarez          Democratic     02/08/2020     2/12/2020        02/12/2020         05/19/2020        293      Approved
                               N5094 Butternut Ct
                               Juneau, 53039
123             0105189        Mark L .Born                 Republican     04/15/2020     5/20/2020        04/24/2020         05/20/2020        400      Approved
                               135 Franklin St
                               Beaver Dam, 53916
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 40                                Incumbent:       Kevin Petersen
208             0106284        Deb Silvers                  Democratic     05/05/2020     5/7/2020         05/18/2020         05/27/2020        367      Approved
                               312 W Cook St
                               New London, 54961
053             0104400        Kevin Petersen               Republican     04/15/2020     4/29/2020        04/20/2020         05/14/2020        400      Approved
                               N1433 Drivas Road
                               Waupaca, 54981
           Office Subtotal : 2




Printed 6/9/2020 11:55:17 AM                                                                                                                    101 Page 23 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 113 of 151
                                                                 Wisconsin Elections Commission
                                                                     Candidate Tracking by Office
                                                                     2020 General Election - 11/3/2020
Receipt #       ID             Candidate                     Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                            Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                            Statement                       Interests Date
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 41                                 Incumbent:       Joan Ballweg (Filed Notification of Noncandidacy)
025             0106199        Alex A. Dallman               Republican     02/28/2020     2/28/2020        04/30/2020       05/11/2020        400      Approved
                               820 Sunnyside Road Unit 13
                               Green Lake, 54941
                0106197        Tate Barber                   Republican     02/25/2020     3/12/2020                                                    Denied
                               522 1/2 Metomen St
                               Ripon, 54971
079             0106240        Gary A. Will                  Republican     04/29/2020     5/15/2020        06/01/2020       05/15/2020        394      Approved
                               549 Hope Avenue
                               Ripon, 54971-1707
157             0106164        Nate Zimdars                  Democratic     04/21/2020     4/3/2020         06/03/2020       05/22/2020        278      Approved
                               537 Mayparty Drive, Apt. #4
                               Ripon, 54971
198             0106209        Luke Dretske                  Republican     03/25/2020     4/20/2020        05/26/2020       05/27/2020        356      Approved
                               551 Center St.
                               Berlin, 54923
122             0106268        Chuck Harsh                   Republican     04/29/2020     5/20/2020        06/04/2020       05/20/2020        304      Approved
                               N2965 State Road 22
                               Montello, 53949
328             0106221        Jean Bartz                    Independent    04/07/2020     4/13/2020        04/13/2020       06/01/2020        269      Approved
                               913 Gale Dr
                               Wisconsin Dells, 53965
           Office Subtotal : 7
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 42                                 Incumbent:       Jon Plumer
268             0106301        Melisa Arndt                  Democratic     06/05/2020     5/29/2020        06/02/2020       05/29/2020        301      Approved
                               W5180 Cowgill Rd
                               Rio, 53960
051             0105992        Jon Plumer                    Republican     05/09/2020     5/14/2020        01/30/2020       05/14/2020        400      Approved
                               W11404 High Point Road
                               Lodi, 53555
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 43                                 Incumbent:       Don Vruwink
054             0105729        Don Vruwink                   Democratic     04/06/2020     5/14/2020        03/26/2020       05/14/2020        400      Approved
                               24 W Ash Lane
                               Milton, 53563

Printed 6/9/2020 11:55:17 AM                                                                                                                    102 Page 24 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 114 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination     Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date    Signatures   Status
                                                                           Statement                       Interests Date
136             0106232        Beth Drew                    Republican     04/14/2020     5/21/2020        06/02/2020       05/21/2020         269      Approved
                               8215 N. Ridge Trl
                               Milton, 53563-8708
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 44                                Incumbent:       Deb Kolste (Filed Notification of Noncandidacy)
336             0105912        Reese Wood                   Libertarian    05/27/2020     5/4/2020         06/02/2020       06/01/2020         209      Pending
                               1810 Green Valley Dr.        Party
                               Janesville, 53546
                0104765        Spencer Zimmerman            Democratic     04/27/2020                                                                   Denied
                               462 S. Randall Ave #3
                               Janesville, 53545
087             0106218        DuWayne Severson             Republican     04/22/2020     5/18/2020        05/14/2020       05/18/2020         347      Approved
                               56 South Martin Road
                               Janesville, 53545
245             0106193        Sue Conley                   Democratic     02/20/2020     5/28/2020        03/20/2020       05/28/2020         396      Approved
                               202 Hillside Ct
                               Janesville, 53545
           Office Subtotal : 4
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 45                                Incumbent:       Mark Spreitzer
303             0106297        Tawny Gustina                Republican     05/12/2020     5/20/2020        06/03/2020       05/29/2020         314      Approved
                               1124 Olympian Boulevard
                               Beloit, 53511-4267
152             0105472        Mark Spreitzer               Democratic     01/15/2020     5/22/2020        04/15/2020       05/22/2020         384      Approved
                               1718 Henderson Avenue
                               Beloit, 53511
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 46                                Incumbent:       Gary Hebl
                0106166        Christopher S. Alexander     Republican     12/20/2019                                                                   Denied
                               1238 Van Ells Way
                               Sun Prairie, 53590
282             0106266        Terry Lyon                   Republican     04/27/2020     4/20/2020        06/02/2020       05/29/2020         334      Approved
                               229 Yarrow Hill Drive
                               Cottage Grove, 53527



Printed 6/9/2020 11:55:17 AM                                                                                                                    103 Page 25 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 115 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination      Valid         Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date     Signatures    Status
                                                                           Statement                       Interests Date
022             0104277        Gary Alan Hebl               Democratic     04/15/2020     4/20/2020        04/15/2020       05/08/2020          238       Approved
                               515 Scheuerell Lane
                               Sun Prairie, 53590-2347
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 47                                Incumbent:       Jimmy Anderson
296             0105709        Jimmy Anderson               Democratic     04/22/2020     5/29/2020        04/03/2020       05/29/2020          292       Approved
                               5807 Verde View Rd.
                               Fitchburg, 53711
                0106111        Eric David Seer              Republican     11/10/2018                                                                     Denied
                               W4785 County HWY H, Apt A5
                               Fredonia, 53021
346             0105609        Phil Anderson                Republican     04/21/2020     4/20/2020        04/21/2020       06/01/2020          258       Approved
                               5154 Anton Drive, Apt 201
                               Fitchburg, 53719
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 48                                Incumbent:       Melissa Agard Sargent (Filed Notification of
                                                                                                           Noncandidacy)
237             0106188        Walter Stewart               Democratic     02/14/2020     2/17/2020        06/01/2020       05/28/2020          344       Approved
                               17 Harbort Drive
                               Madison, 53704-5926
259             0106192        Samba Baldeh                 Democratic     02/20/2020     2/21/2020        02/21/2020       05/28/2020          266       Approved
                               5150 Crescent Oaks Dr
                               Madison, 53704
023             0105329        Jason Vangalis               Democratic     05/11/2020     5/8/2020         04/23/2020       05/08/2020          225       Approved
                               129 Coach House Dr
                               Madison, 53714
347             0106271        Samuel Anderson              Republican     05/07/2020     6/1/2020         06/02/2020       06/01/2020          240       Approved
                               5801 Gemini Dr. Apt. 311
                               Madison, 53718
154             0106198        Lindsay Lemmer               Democratic     03/11/2020     4/20/2020        05/25/2020       05/22/2020          275       Approved
                               5405 Sudbury Way
                               Madison, 53714
           Office Subtotal : 5




Printed 6/9/2020 11:55:17 AM                                                                                                                     104 Page 26 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 116 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 49                                Incumbent:       Travis Tranel
                0106127        Barret L. Galauner           Democratic     05/25/2020                                                                  Denied
                               45 S Bonson St
                               Platteville, 53818
372             0106283        Shaun Murphy-Lopez           Democratic     06/01/2020     6/1/2020         06/03/2020       06/01/2020        345      Approved
                               20548 Cave Rd
                               Hillsboro, 54634
179             0104591        Travis Tranel                Republican     01/12/2020     5/26/2020        02/07/2020       05/26/2020        400      Approved
                               2231 Louisburg Road
                               Cuba City, 53807
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 50                                Incumbent:       Tony Kurtz
083             0106073        Tony Kurtz                   Republican     04/15/2020     4/20/2020        04/27/2020       05/18/2020        400      Approved
                               W9648 Gehri Road
                               Wonewoc, 53968
332             0106317        Mark Waldon                  Democratic     05/26/2020     6/1/2020         06/01/2020       06/01/2020        325      Approved
                               435 8th St
                               Reedsburg, 53959
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 51                                Incumbent:       Todd Novak
172             0105503        Todd Novak                   Republican     11/02/2019     5/11/2020        04/23/2020       05/26/2020        399      Approved
                               202 W Division St
                               Dodgeville, 53533-0002
247             0105957        Kriss Marion                 Democratic     05/01/2020     5/28/2020        05/28/2020       05/28/2020        377      Approved
                               1784 County Rd H
                               Blanchardville, WI, 53516
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 52                                Incumbent:       Jeremy Thiesfeldt
033             0104878        Jeremy Thiesfeldt            Republican     04/16/2020     5/12/2020        04/15/2020       05/12/2020        385      Approved
                               604 Sunset Lane
                               Fond du Lac, 54935




Printed 6/9/2020 11:55:17 AM                                                                                                                  105 Page 27 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 117 of 151
                                                                 Wisconsin Elections Commission
                                                                     Candidate Tracking by Office
                                                                     2020 General Election - 11/3/2020
Receipt #       ID             Candidate                     Party          Campaign       Declaration of   Statement of     Nomination     Valid        Ballot
                                                                            Registration   Candidacy Date   Economic         Papers Date    Signatures   Status
                                                                            Statement                       Interests Date
226             0106286        Julie Schroeder               Democratic     05/07/2020     5/11/2020        05/22/2020       05/28/2020         249      Approved
                               18 Streeter Ct
                               Fond du Lac, 54935
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 53                                 Incumbent:       Michael Schraa
210             0105147        Michael Schraa                Republican     05/14/2020     5/27/2020        04/30/2020       05/27/2020         400      Approved
                               2834 County Rd FF
                               Oshkosh, 54904
232             0106318        Joseph Connelly               Independent    05/27/2020     5/28/2020        06/01/2020       05/28/2020         251      Approved
                               4274 Bellhaven Ln
                               Oshkosh, 54904
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 54                                 Incumbent:       Gordon Hintz
355             0106328        Donny Herman                  Republican     06/01/2020     6/1/2020         06/03/2020       06/01/2020         397      Approved
                               3885 Western Drive
                               Oshkosh, 54901
180             0106237        Pete Kohlhoff                 Republican     04/14/2020     4/15/2020        05/30/2020       05/26/2020         272      Approved
                               1545 Arboretum Dr. Unit 129
                               Oshkosh, 54901
302             0106262        Jeffrey Jacobs                The Green      04/24/2020     5/29/2020        05/21/2020       05/29/2020         98       Denied
                               712 Merritt Ave               Party
                               Oshksoh, 54901
223             0104278        Gordon Hintz                  Democratic     05/13/2020     5/27/2020        05/01/2020       05/27/2020         346      Approved
                               502 E. Irving Ave
                               Oshkosh, 54901
           Office Subtotal : 4
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 55                                 Incumbent:       Mike Rohrkaste (Filed Notification of Noncandidacy)
242             0105998        Daniel Schierl                Democratic     04/28/2020     4/23/2020        05/28/2020       05/28/2020         298      Approved
                               7529 Sunburst Ln
                               Neenah, 54956
165             0106157        Rachael Cabral-Guevara        Republican     12/11/2019     11/19/2019       05/14/2020       05/22/2020         393      Approved
                               190 River Island Ct
                               Appleton, 54914



Printed 6/9/2020 11:55:17 AM                                                                                                                     106 Page 28 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 118 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
263             0106320        Jay Schroeder                Republican     05/28/2020     5/14/2020        06/03/2020       05/28/2020        240      Approved
                               1295 N Lake St
                               Neenah, 54956
228             0106151        Lauri Asbury                 Republican     10/28/2019     10/28/2019       05/31/2020       05/28/2020        336      Approved
                               234 Limekiln Dr
                               Neenah, 54956
           Office Subtotal : 4
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 56                                Incumbent:       Dave Murphy
201             0105319        Dave Murphy                  Republican     05/27/2020     5/27/2020        04/27/2020       05/27/2020        283      Approved
                               N1777 Ivy Lane
                               Greenville, 54942
                0106200        Joseph P. Carman             Democratic     02/29/2020     4/27/2020                                                    Denied
                               1225 N. Hawthorne Dr.
                               Appleton, 54915-2815
338             0105148        Diana Lawrence               Democratic     01/15/2020     1/9/2020         06/02/2020       06/01/2020        257      Approved
                               153 Northbreeze Dr
                               Appleton, 54956-9016
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 57                                Incumbent:       Amanda Stuck (Filed Notification of Noncandidacy)
                0105802        Mitchell Hanke               Independent    04/16/2020                                                                  Denied
                               809 West Brewster Street
                               Appleton, 54914
101             0106229        Eric J. Beach                Republican     06/05/2020     4/13/2020        04/15/2020       05/19/2020        325      Approved
                               306 W Porospect Ave, #6
                               Appleton, 54911
125             0106018        Lee Snodgrass                Democratic     07/12/2019     5/21/2020        06/01/2020       05/21/2020        400      Approved
                               529 S Fairview Street
                               Appleton, 54914
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 58                                Incumbent:       Rick Gundrum
055             0105927        Rick Gundrum                 Republican     04/20/2020     5/14/2020        01/23/2020       05/14/2020        400      Approved
                               301 Winter Lane
                               Slinger, 53086
           Office Subtotal : 1


Printed 6/9/2020 11:55:17 AM                                                                                                                   107 Page 29 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 119 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 59                                Incumbent:       Timothy S. Ramthun
183             0105556        Timothy Ramthun              Republican     04/11/2020     4/17/2020        04/25/2020       05/26/2020        390      Approved
                               N641 Ramthun Lane
                               Campbellsport, 53010
           Office Subtotal : 1
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 60                                Incumbent:       Robert Brooks
021             0105574        Robert Brooks                Republican     05/07/2020     5/7/2020         04/25/2020       05/07/2020        392      Approved
                               204 E Dekora St
                               Saukville, 53080
334             0106207        Chris Reimer                 Republican     03/20/2020     3/23/2020        05/26/2020       06/01/2020        225      Approved
                               N78W7088 Oak Street
                               Cedarburg, 53012
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 61                                Incumbent:       Samantha Kerkman
047             0103849        Samantha Kerkman             Republican     04/18/2020     4/2/2020         04/18/2020       05/14/2020        390      Approved
                               7510 288th Avenue #3
                               Salem, 53168
           Office Subtotal : 1
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 62                                Incumbent:       Robert Wittke
124             0106066        Robert Wittke                Republican     04/13/2020     5/20/2020        04/30/2020       05/20/2020        330      Approved
                               11 Sandalwood Court
                               Racine, 53402
339             0106309        August Schutz                Democratic     04/16/2020     6/1/2020         06/03/2020       06/01/2020        288      Approved
                               1247 51st St
                               Caledonia, 53108
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 63                                Incumbent:       Robin Vos
189             0104283        Robin J. Vos                 Republican     05/27/2020     5/26/2020        04/30/2020       05/26/2020        400      Approved
                               960 Rock Ridge Road
                               Burlington, 53105




Printed 6/9/2020 11:55:17 AM                                                                                                                  108 Page 30 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 120 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
231             0106036        Joel Jacobsen                Democratic     05/11/2020     5/28/2020        05/27/2020       05/28/2020        333      Approved
                               200 Peters Parkway
                               Burlington, 53105-
                0106252        Robert J. Prailes            Democratic     04/20/2020     4/20/2020                                                    Denied
                               580 Adams St
                               Burlington, 53105
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 64                                Incumbent:       Tip McGuire
257             0106236        Ed Hibsch                    Republican     04/15/2020     4/15/2020        06/02/2020       05/28/2020        327      Approved
                               866 Sheridan Rd
                               Kenosha, 53140
110             0106119        Tip McGuire                  Democratic     05/14/2020     5/19/2020        04/30/2020       05/19/2020        400      Approved
                               3304 27th St
                               Kenosha, 53144
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 65                                Incumbent:       Tod Ohnstad
206             0106267        Crystal J. Miller            Republican     04/23/2020     4/27/2020        06/03/2020       05/27/2020        343      Approved
                               217 69th Street
                               Kenosha, 53143
040             0105282        Tod Ohnstad                  Democratic     04/24/2020     4/16/2020        04/20/2020       05/13/2020        377      Approved
                               3814 18th Avenue
                               Kenosha, 53140
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 66                                Incumbent:       Greta Neubauer
149             0105919        Greta Neubauer               Democratic     10/25/2019     5/22/2020        04/28/2020       05/22/2020        336      Approved
                               936 Main Street, Apt. 3
                               Racine, 53403
277             0106223        Will Leverson                Republican     04/07/2020     4/9/2020         06/02/2020       05/29/2020        234      Approved
                               905 Wolfe St
                               Racine, 53402
           Office Subtotal : 2




Printed 6/9/2020 11:55:17 AM                                                                                                                  109 Page 31 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 121 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 67                                Incumbent:       Rob Summerfield
291             0105988        Chris Kapsner                Democratic     04/17/2020     5/29/2020        05/27/2020       05/29/2020        225      Approved
                               E3849 1210th Ave
                               Boyceville, 54725
116             0105728        Rob Summerfield              Republican     05/18/2020     5/20/2020        04/28/2020       05/20/2020        400      Approved
                               812 Thompson St
                               Bloomer, 54724
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 68                                Incumbent:       Jesse James
                0106204        Wm E. Bogdonovich            The            03/16/2020     4/8/2020                                                     Denied
                               W8644 Chickadee Rd           Independent
                               Willard, 54493               Party
106             0106023        Jesse James                  Republican     04/15/2020     5/19/2020        04/28/2020       05/19/2020        390      Approved
                               2511 Botsford Avenue
                               Altoona, 54720
295             0106322        Emily Berge                  Democratic     05/30/2020     5/29/2020        06/02/2020       05/29/2020        266      Approved
                               3935 Charleston Dr.
                               Eau Claire, 54703
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 69                                Incumbent:       Bob Kulp (Filed Notification of Noncandidacy)
199             0106208        Tim Miller                   Republican     03/23/2020     3/26/2020        05/25/2020       05/27/2020        399      Approved
                               115109 Equity St.
                               Stratford, 54484
350             0106175        Matthew F. Windheuser        Republican     01/11/2020     4/15/2020        05/26/2020       06/01/2020        227      Approved
                               1626 N Fig Ave, Apt 106
                               Marshfield, 54449
117             0106234        Brian Giles                  Democratic     04/15/2020     5/20/2020        04/15/2020       05/20/2020        400      Approved
                               2205 S Wallonnie Dr
                               Marshfield, 54449-5344
316             0104068        Michael V. Smith             Republican     04/13/2020     3/10/2020        06/01/2020       05/29/2020        219      Approved
                               500 East Elm Drive
                               Loyal, 54446
034             0103120        Donna M. Rozar               Republican     04/09/2020     5/12/2020        05/28/2020       05/12/2020        391      Approved
                               711 West Blodgett Street
                               Marshfield, 54449-1808

Printed 6/9/2020 11:55:17 AM                                                                                                                   110 Page 32 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 122 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
361             0105375        Scott Kenneth Noble          Republican     06/01/2020     6/1/2020                          06/01/2020        117      Denied
                               10498 County Rd Y
                               Marshfield, 54449
                0106114        Joseph Daniel Sari           Republican     11/19/2018                                                                  Denied
                               304 East Mill St
                               Spencer, 54479
           Office Subtotal : 7
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 70                                Incumbent:       Nancy Lynn Vander Meer
309             0106294        John Iver Baldus             Democratic     05/14/2020     6/1/2020         06/03/2020       05/29/2020        309      Approved
                               5440 Oakwood Ave.
                               Stevens Point, 54482
176             0105275        Nancy Lynn VanderMeer        Republican     05/05/2020     5/4/2020         04/27/2020       05/26/2020        353      Approved
                               18940 Eden Ave
                               Tomah, 54660-8071
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 71                                Incumbent:       Katrina Shankland
187             0105374        Katrina Shankland            Democratic     01/13/2020     5/26/2020        04/28/2020       05/26/2020        400      Approved
                               5782 Sandpiper Dr
                               Stevens Point, 54482
088             0106225        Scott C. Soik                Republican     04/10/2020     5/18/2020        05/18/2020       05/18/2020        369      Approved
                               415 W River Dr W
                               Stevens Point, 54481
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 72                                Incumbent:       Scott S. Krug
130             0104141        Scott S. Krug                Republican     05/28/2020     5/21/2020        04/29/2020       05/21/2020        367      Approved
                               1551 Kingswood Trail
                               Nekoosa, 54457-8177
289             0106298        Criste Greening              Democratic     05/11/2020     5/29/2020        05/16/2020       05/29/2020        384      Approved
                               6451 Oak St
                               Wisconsin Rapids, 54494
                0105662        David John Gorski            Democratic     02/12/2019                                                                  Denied
                               5811 Schroeder Dr
                               Wisconsin Rapids, 54494-7246
           Office Subtotal : 3


Printed 6/9/2020 11:55:17 AM                                                                                                                  111 Page 33 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 123 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination      Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date     Signatures   Status
                                                                           Statement                       Interests Date
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 73                                Incumbent:       Nick Milroy
248             0106259        Keith Kern                   Republican     04/22/2020     5/28/2020        06/04/2020       05/28/2020          395      Approved
                               1618 Susquehanna Ave
                               Superior, 54880
260             0104678        Nick Milroy                  Democratic     05/28/2020     5/28/2020        05/28/2020       05/28/2020          332      Approved
                               4543 S. Sam Anderson Road
                               South Range, 54874
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 74                                Incumbent:       Beth Meyers
138             0105504        Beth Meyers                  Democratic     04/26/2020     5/4/2020         03/16/2020       05/21/2020          369      Approved
                               36505 Aiken RD, PO Box 907
                               Bayfield, 54814-0907
203             0105960        James Bolen                  Republican     05/04/2020     5/8/2020         05/28/2020       05/27/2020          336      Approved
                               14580 Resort Road
                               Cable, 54821
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 75                                Incumbent:       Romaine Robert Quinn (Filed Notification of
                                                                                                           Noncandidacy)
244             0106213        David Armstrong              Republican     03/26/2020     5/28/2020        04/16/2020       05/28/2020          400      Approved
                               11 Phipps Ave
                               Rice Lake, 54868
341             0106325        John C. Ellenson             Democratic     05/30/2020     6/1/2020         06/01/2020       06/01/2020          370      Approved
                               1343 South Lake Dr
                               Shell Lake, 54871
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 76                                Incumbent:       Chris Taylor (Filed Notification of Noncandidacy)
368             0106181        Patrick Hull                 Republican     01/28/2020     1/28/2020        06/04/2020       06/01/2020          255      Approved
                               1017 Spring Street
                               Madison, 53715
                0106078        Thomas Charles Leager        Independent,   02/20/2020                                                                    Denied
                               420 W. Wilson St., Apt: L4   The Freeman
                               Madison, 53703               Party




Printed 6/9/2020 11:55:17 AM                                                                                                                     112 Page 34 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 124 of 151
                                                                 Wisconsin Elections Commission
                                                                      Candidate Tracking by Office
                                                                      2020 General Election - 11/3/2020
Receipt #       ID             Candidate                      Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                             Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                             Statement                       Interests Date
074             0106220        Marsha A. Rummel               Democratic     04/08/2020     4/8/2020         06/03/2020       05/15/2020        239      Approved
                               1029 Spaight St. #6C
                               Madison, 53703-3574
174             0106224        Nicki Vander Meulen            Democratic     04/08/2020     5/26/2020        05/03/2020       05/26/2020        265      Approved
                               309 W. Washington Ave., Unit
                               305
                               Madison, 53703
258             0106215        Heather Driscoll               Democratic     03/27/2020     5/28/2020        05/29/2020       05/28/2020        290      Approved
                               2401 Oakridge Ave
                               Madison, 53704
236             0106258        Ali Maresh                     Democratic     04/23/2020     5/28/2020        05/21/2020       05/28/2020        231      Approved
                               25 South Second Street
                               Madison, 53704
215             0106285        Francesca Hong                 Democratic     05/07/2020     5/27/2020        05/08/2020       05/27/2020        252      Approved
                               4848 Violet Lane
                               Madison, 53714
283             0106272        Tyrone Cratic Williams         Democratic     04/30/2020     5/19/2020        05/26/2020       05/29/2020        292      Approved
                               4 Sherman Terrace Unit 4
                               Madison, 53704
366             0106323        Dewey Bredeson                 Democratic     05/30/2020     6/1/2020         06/03/2020       06/01/2020        264      Approved
                               116 E Dayton Street, #100
                               Madison, 53703
                0105093        Chris Lyn Taylor               Democratic     01/10/2020                      04/29/2020                                  Denied
                               2910 Oakridge Ave.
                               Madison, 53704
           Office Subtotal : 10
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 77                                  Incumbent:       Shelia Stubbs
109             0105959        Shelia Stubbs                  Democratic     05/01/2020     5/7/2020         04/30/2020       05/19/2020        362      Approved
                               4 Waunona Woods Court
                               Madison, 53713
           Office Subtotal : 1
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 78                                  Incumbent:       Lisa Subeck
330             0105903        Rob Slamka                     Democratic     08/28/2019     6/1/2020         06/02/2020       06/01/2020        225      Pending
                               6810 Winstone Dr
                               Madison, 53711


Printed 6/9/2020 11:55:17 AM                                                                                                                    113 Page 35 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 125 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
072             0105466        Lisa B. Subeck               Democratic     04/15/2020     5/15/2020        04/29/2020       05/15/2020        370      Approved
                               818 S. Gammon Rd., Unit 4
                               Madison, 53719
                0106275        Ronald Rosenberry Chase      Independent    05/04/2020                                                                  Denied
                               6521 Westin Drive            Progressive
                               Madison, 53719
                0106196        Badri Lankella               Democratic     02/25/2020     3/5/2020                                                     Denied
                               3017 Winter Park Pl
                               Madison, 53719
           Office Subtotal : 4
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 79                                Incumbent:       Dianne Hesselbein
142             0104973        Dianne H. Hesselbein         Democratic     04/14/2020     5/21/2020        04/29/2020       05/21/2020        385      Approved
                               1420 N. High Point Rd.
                               Middleton, 53562
262             0106228        Victoria Fueger              Republican     05/14/2020     4/7/2020         06/01/2020       05/28/2020        293      Approved
                               1111 Centennial Parkway
                               Waunakee, 53597
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 80                                Incumbent:       Sondy Pope
251             0106163        Chase Binnie                 Republican     12/01/2019     5/28/2020        06/03/2020       05/28/2020        245      Approved
                               803 Alaska Ave, #1
                               Mount Horeb, 53572
090             0103840        Sondy Pope                   Democratic     04/27/2020     4/29/2020        04/21/2020       05/18/2020        400      Approved
                               317 Nesheim Trail
                               Mount Horeb, 53572-1924
280             0106243        Kimberly Smith               Democratic     04/16/2020     4/17/2020        06/01/2020       05/29/2020        330      Approved
                               775 Edenberry Ln
                               Oregon, 53575
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 81                                Incumbent:       Dave Considine
286             0106256        David J. Dahlke              Republican     04/16/2020     4/29/2020        05/30/2020       05/29/2020        400      Approved
                               1411 Olde Sawmill Rd
                               Baraboo, 53913-9311



Printed 6/9/2020 11:55:17 AM                                                                                                                  114 Page 36 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 126 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
118             0105525        Dave Considine               Democratic     05/03/2020     5/20/2020        04/22/2020       05/20/2020        375      Approved
                               N6194 Breezy Hill Road
                               Baraboo, 53913
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 82                                Incumbent:       Ken Skowronski
103             0105462        Ken Skowronski               Republican     12/18/2019     2/12/2020        04/28/2020       05/19/2020        398      Approved
                               8642 South 116 St
                               Franklin, 53132
                0106132        Nenad Markovic               Democratic     06/01/2020     8/5/2019                                                     Denied
                               4476 West Thorncrest Drive
                               Franklin, 53132
312             0106245        Marc Adam Ciske              Independent    04/16/2020     5/29/2020        06/02/2020       05/29/2020        226      Approved
                               5679 Oriole Court
                               Greendale, 53129
060             0106214        Jacob Malinowski             Democratic     03/30/2020     5/5/2020         04/30/2020       05/15/2020        372      Approved
                               5684 Oakwood St
                               Greendale, 53129
293             0106180        Paul McCreary                Democratic     01/27/2020     5/29/2020        05/27/2020       05/29/2020        244      Approved
                               6600 S 35th St
                               Franklin, 53132
362             0106327        Theodore D. Kafkas           Republican     06/01/2020     6/1/2020         06/03/2020       06/01/2020        246      Approved
                               8820 W Travis Ln
                               Franklin, 53132
           Office Subtotal : 6
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 83                                Incumbent:       Chuck Wichgers
205             0106316        Alan R. DeYoung              Democratic     04/22/2020     5/27/2020        05/27/2020       05/27/2020        202      Approved
                               W175S6885 Marybeck Ct.
                               Muskego, 00000
                0105078        Jim Arthur Brownlow          Democratic     04/17/2020                                                                  Denied
                               W173 S7955 Scenic Dr.
                               Muskego, 53150-8824




Printed 6/9/2020 11:55:17 AM                                                                                                                  115 Page 37 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 127 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
204             0105770        Chuck Wichgers               Republican     05/02/2020     5/27/2020        01/24/2020       05/27/2020        400      Approved
                               W156 S7388 Quietwood Dr.
                               Muskego, 53150
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 84                                Incumbent:       Mike Kuglitsch
071             0105009        Mike Kuglitsch               Republican     04/14/2020     5/15/2020        04/14/2020       05/15/2020        260      Approved
                               21865 W. Tolbert Drive
                               New Berlin, 53146
                0105703        Dmitry Stefan Becker         Republican     09/11/2019                                                                  Denied
                               3520 S. Cari-Adam Dr.
                               New Berlin, 53146-3008
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 85                                Incumbent:       Patrick Snyder
301             0106278        Aaron A. LaFave              Democratic     05/01/2020     5/11/2020        05/10/2020       05/29/2020        266      Approved
                               809 Hamilton Street
                               Wausau, 54403
168             0105192        Jeff Johnson                 Democratic     04/17/2020     5/26/2020        05/20/2020       05/26/2020        389      Approved
                               4522 Forest Valley Rd
                               Wausau, 54403
104             0105215        Patrick Snyder               Republican     05/19/2020     5/19/2020        04/09/2020       05/19/2020        393      Approved
                               129 E Charles St
                               Schofield, 54476-1202
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 86                                Incumbent:       John Spiros
065             0104954        John Spiros                  Republican     05/01/2020     4/8/2020         01/15/2020       05/15/2020        325      Approved
                               1406 E. Fillmore
                               Marshfield, 54449
           Office Subtotal : 1
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 87                                Incumbent:       James W. Edming
135             104063         James W. Edming              Republican     05/21/2020     4/15/2020        03/18/2020       05/21/2020        309      Approved
                               N4998 Edming Rd
                               Glen Flora, 54526-9746



Printed 6/9/2020 11:55:17 AM                                                                                                                  116 Page 38 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 128 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
241             0105580        Richard Pulcher              Democratic     02/03/2020     1/29/2020        04/16/2020       05/28/2020        239      Approved
                               W13276 South Street
                               Lublin, 54447
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 88                                Incumbent:       John Macco
186             0105355        John Macco                   Republican     05/30/2020     5/26/2020        05/29/2020       05/26/2020        284      Approved
                               1874 Old Valley Road
                               DePere, 54115
                0105942        Nicholas Michael De Leon     Democratic     02/17/2020     8/9/2019                                                     Denied
                               1386 Kingston Terrace #6
                               Green Bay, 54302
255             0106292        Kristin Lyerly               Democratic     05/11/2020     5/12/2020        06/01/2020       05/28/2020        338      Approved
                               3500 Meadow Sound Drive
                               De Pere, 54115
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 89                                Incumbent:       John Nygren
337             0106281        Karl Jaeger                  Democratic     05/05/2020     5/6/2020         06/02/2020       06/01/2020        243      Approved
                               W2862 County Rd B
                               Marinette, 54143
                0105955        Ken Holdorf                  Democratic     05/06/2020     4/17/2020                                                    Denied
                               2711 Lincoln Street
                               Marinette, 54143
358             0106287        Andi Rich                    Republican     04/20/2020     4/27/2020        05/12/2020       06/01/2020        274      Approved
                               1701 Dunlap Ave
                               Marinette, 54143
077             0104417        John Nygren                  Republican     05/20/2020     5/15/2020        04/28/2020       05/15/2020        321      Approved
                               N2118 Keller Rd
                               Marinette, 54143
           Office Subtotal : 4
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 90                                Incumbent:       Staush Gruszynski
147             0106190        Kristina Shelton             Democratic     02/20/2020     2/25/2020        05/16/2020       05/22/2020        400      Approved
                               1019 Emilie St
                               Green Bay, 54301



Printed 6/9/2020 11:55:17 AM                                                                                                                  117 Page 39 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 129 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
046             0105979        Staush Gruszynski            Democratic     02/20/2020     5/13/2020        04/22/2020       05/13/2020        228      Approved
                               1715 Deckner Ave
                               Green Bay, 54302
166             0106244        Drew Kirsteatter             Republican     06/05/2020     5/22/2020        05/30/2020       05/22/2020        245      Approved
                               2021 Deckner Ave, Apt 805
                               Green Bay, 54302
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 91                                Incumbent:       Jodi Emerson
155             0105971        Jodi Emerson                 Democratic     04/29/2020     5/29/2020        04/30/2020       05/22/2020        400      Approved
                               519 Chauncey St
                               Eau Claire, 54701
219             0106242        Charlie Walker               Republican     05/18/2020     5/27/2020        04/10/2020       05/27/2020        344      Approved
                               910 Lee
                               Eau Claire, 54701
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 92                                Incumbent:       Treig E. Pronschinske
185             0106194        Amanda WhiteEagle            Democratic     02/21/2020     5/26/2020        05/27/2020       05/26/2020        400      Approved
                               N6699 Wolf Run
                               Black River Falls, 54615
250             0105806        Treig E. Pronschinske        Republican     05/28/2020     5/28/2020        05/28/2020       05/28/2020        360      Approved
                               559 North Jackson Street
                               Mondovi, 54755
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 93                                Incumbent:       Warren Petryk
188             0103195        Warren Petryk                Republican     05/27/2020     5/26/2020        04/25/2020       05/26/2020        374      Approved
                               239 Corydon Road
                               Eau Claire, 54701
376             0105989        Charlene Charlie Warner      Democratic     05/19/2020     5/14/2020        06/02/2020       06/01/2020        360      Approved
                               W6150 County Road ZZ
                               Mondovi, 54755
           Office Subtotal : 2




Printed 6/9/2020 11:55:17 AM                                                                                                                  118 Page 40 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 130 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 94                                Incumbent:       Steve Doyle
340             0106277        Leroy Brown, II              Independent    05/01/2020     6/1/2020         06/01/2020       06/01/2020        257      Approved
                               103 Lincoln Ave N
                               West Salem, 54669
158             0101856        Steve Doyle                  Democratic     04/15/2020     5/15/2020        01/26/2020       05/22/2020        400      Approved
                               N5525 Hauser Road
                               Onalaska, 54650
274             0106251        Kevin Hoyer                  Republican     04/21/2020     4/27/2020        05/31/2020       05/29/2020        394      Approved
                               N4931 Moos Rd
                               West Salem, 54669
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 95                                Incumbent:       Jill Billings
                0106295        Jonathan Green               Republican     05/08/2020     5/15/2020        05/29/2020                                  Denied
                               531 Powell St., Apt. 9
                               La Crosse, 54603
275             0104143        Jerome Gundersen             Republican     05/13/2020     5/29/2020        06/01/2020       05/29/2020        290      Approved
                               520 Pettibone Drive South
                               La Crosse, 54601
036             0105123        Jill Billings                Democratic     05/13/2020     5/12/2020        04/30/2020       05/12/2020        381      Approved
                               1403 Johnson St
                               La Crosse, 54601-5642
           Office Subtotal : 3
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 96                                Incumbent:       Loren Oldenburg
217             0106143        Josefine Jaynes              Democratic     05/19/2020     5/27/2020        06/03/2020       05/27/2020        320      Approved
                               E10710 Hankins Rd
                               Readstown, 54652
367             0106222        Tucker Gretebeck             Democratic     05/20/2020     6/1/2020         06/02/2020       06/01/2020        241      Approved
                               7649 Oboe Ave
                               Cashton, 54619
059             0106030        Loren Oldenburg              Republican     04/16/2020     3/18/2020        04/24/2020       05/14/2020        289      Approved
                               E4299 County Rd Y
                               Viroqua, 54665
           Office Subtotal : 3



Printed 6/9/2020 11:55:17 AM                                                                                                                  119 Page 41 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 131 of 151
                                                                 Wisconsin Elections Commission
                                                                       Candidate Tracking by Office
                                                                       2020 General Election - 11/3/2020
Receipt #       ID             Candidate                       Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                              Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                              Statement                       Interests Date
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 97                                   Incumbent:       Scott Allen
249             0105545        Aaron D. Perry                  Democratic     04/20/2020     5/28/2020        04/20/2020       05/28/2020        325      Approved
                               1018 River Place Blvd, #1
                               Waukesha, 53189
132             0103326        Scott Allen                     Republican     05/22/2020     5/21/2020        02/27/2020       05/21/2020        369      Approved
                               S42 W25312 Dale Dr
                               Waukesha, 53189
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 98                                   Incumbent:       Adam Neylon
107             0105423        Adam Neylon                     Republican     03/31/2020     5/19/2020        04/29/2020       05/19/2020        345      Approved
                               1357 Lake Park Ct
                               Pewaukee, 53072
329             0106161        Rob Ochoa                       Republican     01/12/2020     11/20/2019       06/03/2020       06/01/2020        293      Approved
                               590 Foxtail Dr
                               Pewaukee, 53072
           Office Subtotal : 2
Office :        REPRESENTATIVE TO THE ASSEMBLY DISTRICT 99                                   Incumbent:       Cindi Duchow
091             0105660        Cindi Duchow                    Republican     05/07/2020     5/18/2020        04/16/2020       05/18/2020        399      Approved
                               N22 W28692 Louis Avenue
                               Pewaukee, 53072
           Office Subtotal : 1
Office :        ADAMS COUNTY DISTRICT ATTORNEY                                               Incumbent:       Tania M. Bonnett
067             0105348        Tania M. Bonnett                Independent    05/22/2020     5/15/2020        03/25/2020       05/15/2020        235      Approved
                               1826-2 Parkland Dr #502
                               Arkdale, 54613
           Office Subtotal : 1
Office :        ASHLAND COUNTY DISTRICT ATTORNEY                                             Incumbent:       David Meany
266             0106227        David V. Meany                  Independent    04/12/2020     5/29/2020        03/07/2020       05/29/2020        395      Approved
                               2729 Lake Shore Dr. E, Unit 2
                               Ashland, 54806
           Office Subtotal : 1




Printed 6/9/2020 11:55:17 AM                                                                                                                     120 Page 42 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 132 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
Office :        BARRON COUNTY DISTRICT ATTORNEY                                           Incumbent:       Brian Wright
030             0105290        Brian H. Wright              Republican     04/16/2020     4/16/2020        04/08/2020       05/12/2020        348      Approved
                               2951 Moon Lake Drive
                               Rice Lake, 54868
           Office Subtotal : 1
Office :        BAYFIELD COUNTY DISTRICT ATTORNEY                                         Incumbent:       Kimberly Lawton
320             0105664        Kimberly Lawton              Democratic     04/14/2020     5/29/2020        01/15/2020       05/29/2020        225      Approved
                               716 W. 5th St
                               Washburn, 54891
           Office Subtotal : 1
Office :        BROWN COUNTY DISTRICT ATTORNEY                                            Incumbent:       David L. Lasee
279             0105333        David L. Lasee               Republican     04/14/2020     5/29/2020        02/28/2020       05/29/2020        620      Approved
                               1813 N. Sunkist Circle
                               De Pere, 54115
           Office Subtotal : 1
Office :        BUFFALO COUNTY DISTRICT ATTORNEY                                          Incumbent:       Tom Bilski
085             0106300        Thomas J. Bilski             Republican     05/15/2020     5/18/2020        04/30/2020       05/18/2020        280      Approved
                               118 N Main St
                               Alma, 54610
           Office Subtotal : 1
Office :        BURNETT COUNTY DISTRICT ATTORNEY                                          Incumbent:       James Rennicke
015             0104098        James Jay Rennicke           Republican     03/09/2020     2/18/2020        01/28/2020       05/05/2020        273      Approved
                               1616 County Road B
                               Shell Lake, 54871
           Office Subtotal : 1
Office :        CALUMET COUNTY DISTRICT ATTORNEY                                          Incumbent:       Nathan F. Haberman
097             0105779        Nathan F. Haberman           Republican     04/12/2020     4/27/2020        01/26/2020       05/19/2020        337      Approved
                               W5985 Daffodil Dr
                               Appleton, 54915
           Office Subtotal : 1




Printed 6/9/2020 11:55:17 AM                                                                                                                  121 Page 43 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 133 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
Office :        CHIPPEWA COUNTY DISTRICT ATTORNEY                                         Incumbent:       Wade C. Newell
081             0106100        Wade C. Newell               Republican     03/22/2020     4/17/2020        03/22/2020       05/15/2020        334      Approved
                               18555 74th Avenue
                               Chippewa Falls, 54729
           Office Subtotal : 1
Office :        CLARK COUNTY DISTRICT ATTORNEY                                            Incumbent:       Melissa Inslow
213             0106311        Melissa Inlow                Democratic     05/22/2020     5/22/2020        04/28/2020       05/27/2020        333      Approved
                               600 W. 5th Street
                               Neillsville, 54456
           Office Subtotal : 1
Office :        COLUMBIA COUNTY DISTRICT ATTORNEY                                         Incumbent:       Brenda Yaskal
253             0105932        Brenda L. Yaskal             Democratic     04/22/2020     4/20/2020        04/17/2020       05/28/2020        337      Approved
                               323 West Franklin Street
                               Portage, 53901
           Office Subtotal : 1
Office :        CRAWFORD COUNTY DISTRICT ATTORNEY                                         Incumbent:       Lukas Steiner
335             0106179        Lukas L. Steiner             Democratic     01/27/2020     6/1/2020         01/27/2020       06/01/2020        289      Approved
                               132 North Michigan Street,
                               Apartment D
                               Prairie du Chien, 53821
           Office Subtotal : 1
Office :        DANE COUNTY DISTRICT ATTORNEY                                             Incumbent:       Ismael Ozanne
062             0105069        Ismael Ozanne                Democratic     05/15/2020     5/15/2020        04/30/2020       05/15/2020        920      Approved
                               210 S Owen Drive
                               Madison, 53705
           Office Subtotal : 1
Office :        DODGE COUNTY DISTRICT ATTORNEY                                            Incumbent:       Kurt F. Klomberg
020             0105174        Kurt F. Klomberg             Republican     06/22/2019     6/26/2019        03/23/2020       05/07/2020        400      Approved
                               919 Taft Lane
                               Waupun, 53963
           Office Subtotal : 1



Printed 6/9/2020 11:55:17 AM                                                                                                                  122 Page 44 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 134 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
Office :        DOOR COUNTY DISTRICT ATTORNEY                                             Incumbent:       Colleen C. Nordin
127             0105831        Colleen C. Nordin            Republican     04/15/2020     4/20/2020        04/09/2020       05/21/2020        338      Approved
                               817 Kendale Court
                               Sturgeon Bay, 54235
           Office Subtotal : 1
Office :        DOUGLAS COUNTY DISTRICT ATTORNEY                                          Incumbent:       Mark Fruehauf
084             0105718        Mark Fruehauf                Democratic     04/16/2020     5/18/2020        03/14/2020       05/18/2020        305      Approved
                               2715 N. 21st St.
                               Superior, 54880
           Office Subtotal : 1
Office :        DUNN COUNTY DISTRICT ATTORNEY                                             Incumbent:       Andrea Nodolf
128             0105229        Andrea Nodolf                Republican     04/14/2020     4/23/2020        04/21/2020       05/21/2020        267      Approved
                               2103 Dairyland Rd
                               Menomonie, 54751-3618
           Office Subtotal : 1
Office :        EAU CLAIRE COUNTY DISTRICT ATTORNEY                                       Incumbent:       Gary King
272             0105383        Gary King                    Democratic     05/21/2020     5/29/2020        04/27/2020       05/29/2020        299      Approved
                               1420 Webster Avenue
                               Eau Claire, 54701
           Office Subtotal : 1
Office :        FLORENCE COUNTY DISTRICT ATTORNEY                                         Incumbent:       Douglas J. Drexler
063             0102921        Douglas J. Drexler           Republican     05/19/2020     5/15/2020        03/30/2020       05/15/2020        280      Approved
                               4030 Lake Ellwood Road
                               Florence, 54121-9252
327             0106270        Gregory Seibold              Republican     05/05/2020     5/4/2020         05/26/2020       06/01/2020        243      Approved
                               5001 Cals Ln
                               Florence, 54121
           Office Subtotal : 2




Printed 6/9/2020 11:55:17 AM                                                                                                                  123 Page 45 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 135 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of      Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic          Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
Office :        FOND DU LAC COUNTY DISTRICT ATTORNEY                                      Incumbent:       Eric Toney
075             0105253        Eric Toney                   Republican     02/22/2020     5/6/2020         02/22/2020        05/15/2020        789      Approved
                               N7115 Leonard Dr
                               Fond du Lac, 54935
           Office Subtotal : 1
Office :        FOREST COUNTY DISTRICT ATTORNEY                                           Incumbent:       Chuck Simono
038             0104731        Chuck Simono                 Democratic     04/10/2020     3/30/2020        04/09/2020        05/13/2020        252      Approved
                               6139 State Highway 32/55
                               Argonne, 54511
           Office Subtotal : 1
Office :        GRANT COUNTY DISTRICT ATTORNEY                                            Incumbent:       Lisa A. Riniker
078             0104344        Lisa A. Riniker              Republican     05/13/2020     5/15/2020        01/15/2020        05/15/2020        334      Approved
                               3774 Platte Road
                               Platteville, 53818
           Office Subtotal : 1
Office :        GREEN COUNTY DISTRICT ATTORNEY                                            Incumbent:       Craig R. Nolen
267             0105707        Craig R. Nolen               Republican     05/15/2020     5/29/2020        01/13/2020        05/29/2020        286      Approved
                               1743 13th Street
                               Monroe, 53566
           Office Subtotal : 1
Office :        GREEN LAKE COUNTY DISTRICT ATTORNEY                                       Incumbent:       Andrew Christenson
003             0105749        Andrew Christenson           Republican     03/28/2020     4/27/2020        02/23/2020        04/27/2020        228      Approved
                               473 Golf Hill Ct
                               Green Lake, 54941
           Office Subtotal : 1
Office :        IOWA COUNTY DISTRICT ATTORNEY                                             Incumbent:       Matt Allen
271             0106321        Matt Allen                   Democratic     05/28/2020     5/29/2020        04/29/2020        05/29/2020        273      Approved
                               716 Red Oak Trail
                               Dodgeville, 53533
           Office Subtotal : 1




Printed 6/9/2020 11:55:17 AM                                                                                                                   124 Page 46 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 136 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
Office :        IRON COUNTY DISTRICT ATTORNEY                                             Incumbent:       Matthew J. Tingstad
164             0105825        Matthew J. Tingstad          Republican     05/19/2020     5/22/2020        04/23/2020       05/22/2020        212      Approved
                               6896 West Town Park Road
                               Hurley, 54534
           Office Subtotal : 1
Office :        JACKSON COUNTY DISTRICT ATTORNEY                                          Incumbent:       Daniel Diehn
024             0105616        Daniel S. Diehn              Independent    04/20/2020     4/20/2020        04/01/2020       05/08/2020        372      Approved
                               403 Monroe Street            Administration
                               Black River Falls, 54615     of Justice
           Office Subtotal : 1
Office :        JEFFERSON COUNTY DISTRICT ATTORNEY                                        Incumbent:       Vacant
298             0106212        Monica J. Hall               Democratic     03/23/2020     3/31/2020        05/28/2020       05/29/2020        244      Approved
                               836 S. Wisconsin Drive
                               Jefferson, 53549
                0104655        Susan V. Happ                Democratic     07/08/2019                      04/14/2020                                  Denied
                               633 North Dewey Avenue
                               Jefferson, 53549
           Office Subtotal : 2
Office :        JUNEAU COUNTY DISTRICT ATTORNEY                                           Incumbent:       Kenneth Hamm
191             0105809        Kenneth Hamm                 Republican     05/15/2020     5/26/2020        04/20/2020       05/26/2020        313      Approved
                               N5774 Co. Rd. HH
                               Mauston, 53948
           Office Subtotal : 1
Office :        KENOSHA COUNTY DISTRICT ATTORNEY                                          Incumbent:       Mike Graveley
120             0103344        Mike Graveley                Democratic     02/24/2020     4/24/2020        04/22/2020       05/20/2020        984      Approved
                               9284 66th Ave. Unit 64
                               Pleasant Prairie, 53158
           Office Subtotal : 1




Printed 6/9/2020 11:55:17 AM                                                                                                                  125 Page 47 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 137 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
Office :        KEWAUNEE COUNTY DISTRICT ATTORNEY                                         Incumbent:       Andrew Naze
094             0104300        Andrew P. Naze               Democratic     04/16/2020     4/20/2020        03/19/2020       05/18/2020        356      Approved
                               727 Lowell Rd
                               Luxemburg, 54217-9284
           Office Subtotal : 1
Office :        LA CROSSE COUNTY DISTRICT ATTORNEY                                        Incumbent:       Tim Gruenke
211             0104721        Tim Gruenke                  Democratic     04/28/2020     5/4/2020         04/28/2020       05/27/2020        672      Approved
                               1009 Remington Dr
                               Holmen, 54636-9808
           Office Subtotal : 1
Office :        LAFAYETTE COUNTY DISTRICT ATTORNEY                                        Incumbent:       Jenna Gill
252             0105803        Jenna Gill                   Republican     04/21/2020     5/28/2020        04/21/2020       05/28/2020        254      Approved
                               1359 Eliza Street
                               Darlington, 53530
           Office Subtotal : 1
Office :        LANGLADE COUNTY DISTRICT ATTORNEY                                         Incumbent:       Elizabeth R. Constable
200             0105782        Elizabeth R. Gebert          Republican     05/26/2020     5/18/2020        02/14/2020       05/27/2020        215      Approved
                               N10958 Circle Drive
                               Elcho, 54428
264             0106315        Alex Seifert                 Independent    05/26/2020     5/29/2020        05/27/2020       05/29/2020        260      Approved
                               914 7th Avenue
                               Antigo, 54409
           Office Subtotal : 2
Office :        LINCOLN COUNTY DISTRICT ATTORNEY                                          Incumbent:       Galen Bayne-Allison
304             0105829        Galen Bayne-Allison          Democratic     05/06/2020     5/29/2020        04/29/2020       05/29/2020        302      Approved
                               600 W Saint Paul St
                               Merrill, 54452
           Office Subtotal : 1




Printed 6/9/2020 11:55:17 AM                                                                                                                  126 Page 48 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 138 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
Office :        MANITOWOC COUNTY DISTRICT ATTORNEY                                        Incumbent:       Jacalyn LaBre
044             0105727        Jacalyn LaBre                Republican     04/12/2020     4/10/2020        04/07/2020       05/13/2020        272      Approved
                               2409 Silveridge Drive
                               Manitowoc, 54220
           Office Subtotal : 1
Office :        MARATHON COUNTY DISTRICT ATTORNEY                                         Incumbent:       Theresa Wetzsteon
160             0105776        Theresa E. Wetzsteon         Democratic     06/05/2020     5/22/2020        03/08/2020       05/22/2020        751      Approved
                               237133 North Troy Street
                               Wausau, 54403
           Office Subtotal : 1
Office :        MARINETTE COUNTY DISTRICT ATTORNEY                                        Incumbent:       DeShea Morrow
114             0106094        DeShea D. Morrow             Republican     02/24/2020     5/20/2020        03/29/2020       05/20/2020        349      Approved
                               2506 Oak View Rd.
                               Marinette, 54143
           Office Subtotal : 1
Office :        MARQUETTE COUNTY DISTRICT ATTORNEY                                        Incumbent:       Brian Juech
310             0106230        Brian Juech                  Independent    04/12/2020     4/20/2020        02/26/2020       05/29/2020        209      Approved
                               N8923 Deerborn Ave.
                               Westfield, 53964
           Office Subtotal : 1
Office :        MENOMINEE AND SHAWANO COUNTIES DISTRICT                                   Incumbent:       Greg Parker
                ATTORNEY
314             0104513        Greg Parker                  Republican     05/15/2020     5/8/2020         04/26/2020       05/29/2020        378      Approved
                               121 GANNON CT
                               SHAWANO, 54166-5347
278             0106291        Aaron M. Damrau              Independent    05/07/2020     5/18/2020        05/21/2020       05/29/2020        332      Approved
                               W17425 County Road M
                               Tigerton, 54486
           Office Subtotal : 2




Printed 6/9/2020 11:55:17 AM                                                                                                                  127 Page 49 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 139 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of      Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic          Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
Office :        MILWAUKEE COUNTY DISTRICT ATTORNEY                                        Incumbent:       John T. Chisholm
212             0104433        John T. Chisholm             Democratic     04/16/2020     4/27/2020        04/07/2020        05/27/2020       1000      Approved
                               3411 South Illinois Avenue
                               Milwaukee, 53207
           Office Subtotal : 1
Office :        MONROE COUNTY DISTRICT ATTORNEY                                           Incumbent:       Kevin Croninger
139             0105717        Kevin Croninger              Republican     04/13/2020     5/21/2020        02/06/2020        05/21/2020        251      Approved
                               310 North Court Street
                               Sparta, 54656
           Office Subtotal : 1
Office :        OCONTO COUNTY DISTRICT ATTORNEY                                           Incumbent:       Ed Burke
037             0104827        Ed Burke                     Republican     04/14/2020     5/13/2020        03/30/2020        05/13/2020        244      Approved
                               4721 Bell Ridge Road
                               Oconto, 54153-9271
           Office Subtotal : 1
Office :        ONEIDA COUNTY DISTRICT ATTORNEY                                           Incumbent:       Michael W. Schiek
321             0105332        Michael W. Schiek            Republican     04/27/2020     4/29/2020        04/28/2020        05/29/2020        235      Approved
                               4198 County W
                               Rhinelander, 54501
           Office Subtotal : 1
Office :        OUTAGAMIE COUNTY DISTRICT ATTORNEY                                        Incumbent:       Melinda Tempelis
027             0106099        Mindy Tempelis               Republican     10/02/2019     5/8/2020         02/24/2020        05/08/2020        973      Approved
                               4111 E Glory Ln
                               Appleton, 54913
           Office Subtotal : 1
Office :        OZAUKEE COUNTY DISTRICT ATTORNEY                                          Incumbent:       Adam Y. Gerol
008             0105276        Adam Y. Gerol                Republican     04/30/2020     5/1/2020         01/21/2020        05/01/2020        273      Approved
                               11067 N. Oriole Lane
                               Mequon, 53092
           Office Subtotal : 1




Printed 6/9/2020 11:55:17 AM                                                                                                                   128 Page 50 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 140 of 151
                                                                 Wisconsin Elections Commission
                                                                     Candidate Tracking by Office
                                                                     2020 General Election - 11/3/2020
Receipt #       ID             Candidate                     Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                            Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                            Statement                       Interests Date
Office :        PEPIN COUNTY DISTRICT ATTORNEY                                             Incumbent:       Jon D. Seifert
265             0103393        Jon D. Seifert                Democratic     04/30/2020     5/29/2020        01/21/2020       05/29/2020        216      Approved
                               N1501 Buck Lane
                               Pepin, 54759
           Office Subtotal : 1
Office :        PIERCE COUNTY DISTRICT ATTORNEY                                            Incumbent:       Sean Froelich
354             0106235        Halle E. Hatch                Democratic     04/10/2020     4/20/2020        04/16/2020       06/01/2020        292      Approved
                               806 Brentwood Cir.
                               River Falls, 54022
284             0105362        Sean Froelich                 Democratic     01/02/2020     4/2/2020         02/20/2020       05/29/2020        277      Approved
                               2035 Greenwood Valley Drive
                               River Falls, 54022
           Office Subtotal : 2
Office :        POLK COUNTY DISTRICT ATTORNEY                                              Incumbent:       Jeff Kemp
197             0105810        Jeffrey Kemp                  Republican     05/26/2020     5/18/2020        04/23/2020       05/27/2020        275      Approved
                               1495 State Road 35, Apt. 3
                               St. Croix Falls, 54024
           Office Subtotal : 1
Office :        PORTAGE COUNTY DISTRICT ATTORNEY                                           Incumbent:       Louis John Molepske, Jr.
145             0104188        Louis John Molepske, Jr.      Democratic     01/15/2020     3/11/2020        02/07/2020       05/22/2020        286      Approved
                               1101 Ridge Rd
                               Stevens Point, 54481
           Office Subtotal : 1
Office :        PRICE COUNTY DISTRICT ATTORNEY                                             Incumbent:       Vacant




           Office Subtotal : 0




Printed 6/9/2020 11:55:17 AM                                                                                                                   129 Page 51 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 141 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of       Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic           Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
Office :        RACINE COUNTY DISTRICT ATTORNEY                                           Incumbent:       Tricia Hanson
099             0105618        Tricia Hanson                Republican     04/15/2020     4/17/2020        04/29/2020         05/19/2020       1000      Approved
                               6801 Lorraine Cir
                               Wind Lake, 53185-2782
           Office Subtotal : 1
Office :        RICHLAND COUNTY DISTRICT ATTORNEY                                         Incumbent:       Jennifer Harper
073             0105293        Jennifer Harper              Republican     05/15/2020     5/15/2020        01/22/2020         05/15/2020        248      Approved
                               28769 US Highway 14
                               Lone Rock, 53556
           Office Subtotal : 1
Office :        ROCK COUNTY DISTRICT ATTORNEY                                             Incumbent:       David J. O'Leary
064             0103380        David J. O'Leary             Democratic     06/21/2019     6/24/2019        01/13/2020         05/15/2020        725      Approved
                               2930 Yale Drive
                               Janesville, 53548
           Office Subtotal : 1
Office :        RUSK COUNTY DISTRICT ATTORNEY                                             Incumbent:       Annette Barna
119             0105814        Annette Barna                Democratic     04/24/2020     5/20/2020        04/24/2020         05/20/2020        234      Approved
                               W8459 Jansen Rd
                               Ladysmith, 54848
           Office Subtotal : 1
Office :        SAINT CROIX COUNTY DISTRICT ATTORNEY                                      Incumbent:       Michael E. Nieskes (Filed Notification of Noncandidacy)
273             0106239        Amber Hahn                   Republican     04/10/2020     4/20/2020        05/14/2020         05/29/2020        347      Approved
                               104 Coyle Pkwy
                               Cottage Grove, 53527
254             0106183        Karl Anderson                Republican     02/01/2020     5/28/2020        04/17/2020         05/28/2020        295      Approved
                               42 Church Street
                               Houlton, 54082
           Office Subtotal : 2




Printed 6/9/2020 11:55:17 AM                                                                                                                    130 Page 52 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 142 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of       Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic           Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
Office :        SAUK COUNTY DISTRICT ATTORNEY                                             Incumbent:       Michael Albrecht
159             0106310        Michael X. Albrecht          Independent    05/21/2020     5/22/2020        01/13/2020         05/22/2020        353      Approved
                               702 Naragansett Avenue
                               Baraboo, 53913
           Office Subtotal : 1
Office :        SAWYER COUNTY DISTRICT ATTORNEY                                           Incumbent:       Bruce R. Poquette
229             0105312        Bruce R. Poquette            Republican     05/03/2020     5/4/2020         04/27/2020         05/28/2020        220      Approved
                               10689 N Namekagon Trl
                               Hayward, 54843-6442
           Office Subtotal : 1
Office :        SHEBOYGAN COUNTY DISTRICT ATTORNEY                                        Incumbent:       Joel Urmanski
317             0105730        Joel Urmanski                Republican     05/25/2020     5/29/2020        04/30/2020         05/29/2020        558      Approved
                               501 River Oaks Dr
                               Sheboygan Falls, 53085
           Office Subtotal : 1
Office :        TAYLOR COUNTY DISTRICT ATTORNEY                                           Incumbent:       Kristi S. Tlusty
144             0105311        Kristi S. Tlusty             Democratic     05/17/2020     5/22/2020        02/01/2020         05/22/2020        319      Approved
                               W6139 WENDT DR
                               MEDFORD, 54451-9400
           Office Subtotal : 1
Office :        TREMPEALEAU COUNTY DISTRICT ATTORNEY                                      Incumbent:       John H. Sacia
307             0106093        John H. Sacia                Democratic     04/15/2020     5/29/2020        04/16/2020         05/29/2020        310      Approved
                               20043 W Ridge Ave
                               Galesville, 54630
           Office Subtotal : 1
Office :        VERNON COUNTY DISTRICT ATTORNEY                                           Incumbent:       Timothy J. Gaskell
192             0103604        Timothy J. Gaskell           Republican     04/10/2020     4/15/2020        04/10/2020         05/27/2020        357      Approved
                               602 South Main Street
                               Westby, 54667
           Office Subtotal : 1




Printed 6/9/2020 11:55:17 AM                                                                                                                    131 Page 53 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 143 of 151
                                                                 Wisconsin Elections Commission
                                                                    Candidate Tracking by Office
                                                                    2020 General Election - 11/3/2020
Receipt #       ID             Candidate                    Party          Campaign       Declaration of   Statement of      Nomination    Valid        Ballot
                                                                           Registration   Candidacy Date   Economic          Papers Date   Signatures   Status
                                                                           Statement                       Interests Date
Office :        VILAS COUNTY DISTRICT ATTORNEY                                            Incumbent:       Martha J. Milanowski
126             0105766        Martha J. Milanowski         Republican     05/05/2020     5/21/2020        03/04/2020        05/21/2020        303      Approved
                               1800 Sunset Road
                               Eagle River, 54521
           Office Subtotal : 1
Office :        WALWORTH COUNTY DISTRICT ATTORNEY                                         Incumbent:       Zeke Wiedenfeld
171             0105756        Zeke Wiedenfeld              Republican     05/31/2020     4/6/2020         04/18/2020        05/26/2020        563      Approved
                               W7780 Hackett Road
                               Whitewater, 53190
           Office Subtotal : 1
Office :        WASHBURN COUNTY DISTRICT ATTORNEY                                         Incumbent:       Aaron Marcoux
345             0105759        Aaron B. Marcoux             Independent    04/27/2020     6/1/2020         01/07/2020        06/01/2020        223      Approved
                               N2905 County Highway M
                               Sarona, 54870
           Office Subtotal : 1
Office :        WASHINGTON COUNTY DISTRICT ATTORNEY                                       Incumbent:       Mark D. Bensen
193             0105382        Mark D. Bensen               Republican     05/15/2020     5/27/2020        01/13/2020        05/27/2020        515      Approved
                               5423 Silver Lake Drive
                               West Bend, 53095
           Office Subtotal : 1
Office :        WAUKESHA COUNTY DISTRICT ATTORNEY                                         Incumbent:       Susan L. Opper
270             0105651        Susan L. Opper               Republican     04/14/2020     4/23/2020        03/29/2020        05/29/2020        905      Approved
                               N8W29632 Thames Court
                               Waukesha, 53188
           Office Subtotal : 1
Office :        WAUPACA COUNTY DISTRICT ATTORNEY                                          Incumbent:       Veronica Isherwood
313             0105289        Veronica Isherwood           Republican     01/13/2020     5/29/2020        01/13/2020        05/29/2020        222      Approved
                               N2246 Country Ln
                               Waupaca, 54981
           Office Subtotal : 1




Printed 6/9/2020 11:55:17 AM                                                                                                                   132 Page 54 of 55
                                           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 144 of 151
                                                                 Wisconsin Elections Commission
                                                                       Candidate Tracking by Office
                                                                       2020 General Election - 11/3/2020
Receipt #       ID             Candidate                       Party          Campaign       Declaration of   Statement of     Nomination    Valid        Ballot
                                                                              Registration   Candidacy Date   Economic         Papers Date   Signatures   Status
                                                                              Statement                       Interests Date
Office :        WAUSHARA COUNTY DISTRICT ATTORNEY                                            Incumbent:       Laura Waite
196             0106206        Matthew R. Leusink            Republican       03/13/2020     4/20/2020        05/12/2020       05/27/2020        294      Approved
                               505 Lawson School Road, Apt 4
                               Delavan, 53115-3178
324             0106296        Laura L. Waite                  Democratic     05/11/2020     6/1/2020         06/02/2020       06/01/2020        241      Approved
                               N4151 12th Avenue, PO Box
                               605
                               Wautoma, 54981
                0106096        Steven Paul Anderson            Republican     04/07/2020                                                                  Denied
                               21 Windswept Way
                               Fitchburg, 53719
           Office Subtotal : 3
Office :        WINNEBAGO COUNTY DISTRICT ATTORNEY                                           Incumbent:       Christian A. Gossett
216             0104437        Christian A. Gossett            Republican     04/20/2020     5/27/2020        04/16/2020       05/27/2020        765      Approved
                               431 Marion Rd., Apartment 402
                               Oshkosh, 54901
           Office Subtotal : 1
Office :        WOOD COUNTY DISTRICT ATTORNEY                                                Incumbent:       Craig Lambert
049             0105230        Craig Lambert                   Independent    04/14/2020     5/14/2020        04/16/2020       05/14/2020        236      Approved
                               711 Elm Street
                               Wisconsin Rapids, 54494
           Office Subtotal : 1
              Total Candidates : 443




Printed 6/9/2020 11:55:17 AM                                                                                                                     133 Page 55 of 55
Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 145 of 151
          Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 146 of 151


                                Wisconsin Elections Commission
                                        212 East Washington Avenue | Third Floor | P.O. Box 7984 | Madison, WI 53707-7984
                                                                     (608) 266-8005 | elections@wi.gov | elections.wi.gov

___________________________________________________________________________________________________________

   DATE:           For the June 10, 2020 Commission Meeting

   TO:             Wisconsin Elections Commission

   FROM:           Meagan Wolfe, Administrator

   SUBJECT:        Voter Mailing Proposal


   Background
   The Commission directed staff to prepare a draft voter information mailer to be sent to approximately 2.7
   million Wisconsin voters on or before September 1, 2020. The Commission approved sending the mailer to
   all registered Wisconsin voters (with the exception of those on “Movers” status) who do not already have an
   application on file. A statewide mailing will ensure that consistent information on all opportunities and
   methods for voting are sent to every voter in all communities across the state who have not already chosen
   to vote absentee by mail. Voters would receive a mailing containing three pieces:
   •   Voter information mailer
   •   Absentee Application designed specifically for this mailer
   •   A pre-addressed, business reply return envelope to the WEC (no postage required by voter)

   Proposed Design

   The proposed design consists of one double-sided, full-color page attached to this memorandum as Exhibit
   A. The attached page is a design and concept approval for the Commission’s review and feedback. Based
   on Commission feedback on the elements and content of the mailing, WEC staff will continue to refine the
   mailing and conduct usability testing. Because of the very quick turnaround, there has not yet been enough
   time to conduct usability testing on the mailing, but WEC staff recommends that this document go through
   additional voter usability testing before being sent. Over the years, clerks and voters have reported a great
   deal of confusion over third-party efforts to provide voter registration and absentee ballot request
   information. These mailings can often be confusing to voters or are missing important instructions like how
   to provide photo ID. These usability mistakes can lead to voters thinking they have submitted a valid
   application when in fact they have not. WEC staff believes it is extremely important to avoid these pitfalls
   by conducting additional testing on the mailer.


   Also included as part of the mailer is an absentee ballot request form that has been customized for this
   mailing. Unlike the voter registration application, there is no requirement for a prescribed absentee request
   form in state statutes. The statutes only provide that voter must make the request in writing (requests cannot
   be made over the phone), the voter must be registered, and the voter must provide a photo ID with the
   request in most instances. The absentee request form does not require a signature and must contain enough

                                          Wisconsin Elections Commissioners
    Ann S. Jacobs, chair | Marge Bostelmann | Julie M. Glancey | Dean Knudson | Robert Spindell | Mark L. Thomsen
      _________________________________________________________________________________________________________
                                                     Administrator
                                                    Meagan Wolfe                                               134
           Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 147 of 151
Voter Mailing Proposal
Prepared for the June 10, 2020 Commission Meeting
Page 2

    information for a clerk to find and verify the voter’s registration record before issuing the ballot. The WEC
    does maintain an Absentee Ballot Request form, known as the EL-121. This form includes information and
    instructions for all types of absentee voting, including in-person, temporarily hospitalized, and special
    voting deputy voting. The full form would be confusing for a voter making a request by mail. The
    customized form that is attached was created for this mailing only and unnecessary fields have been
    eliminated so only information on making the request for a by mail ballot is available. These changes also
    allow the use of more space to emphasize the need for photo ID. It also allows the mailing to focus
    specifically on the applicable dates and deadlines associated with the November 2020 election.

    WEC staff would like to use the attached drafts as a road map for the mailer. If the Commission agrees on
    the content elements, then WEC staff can continue to adjust the design and presentation of those elements
    based on usability feedback. DOA printing and distribution continues to indicate it needs 10 weeks of lead
    time to ensure all mail pieces can go out at one time and by September 1. Therefore, usability testing and
    adoption of a final design will need to occur no later than June 19.

    Recommended Motion

    The Commission adopts the elements of the draft mailer and directs staff to continue usability testing to
    refine the design to be finalized no later than June 19. Prior to June 19, WEC staff will provide the final
    mailer to the Commissioners. If a Commissioner requests a meeting to discuss any of the refinements to the
    mailer, a special meeting will be held no later than June 19.




                                                                                                   135
            Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 148 of 151

Wisconsin
States      Elections
       of the Union Commission
212 East
93S.       Washington
     Jackson           Ave, 3rd Floor
               Street #56641
Seattle, WASHINGTON
Madison, WI 53703        98104-2818
UNITED STATES




Joe Voter
George Washington
1234 Cindy Lane
The White House
Columbus,
1600       WI 09876
     Pennsylvania Avenue NW
Washington, DC 20500




7KLVLVZKHUHWKHERG\RI\RXUGRFXPHQWZRXOGVWDUW,I\RXQRWLFHDERYHWKHJUHHQER[VKRZVWKHVL]HRIWKHGRXEOHZLQGRZ
HQYHORSHXVHGIRUDOO3RVWDO0HWKRGVGRFXPHQWV7KHEOXHER[LVWKHORFDWLRQZKHUHWKHUHWXUQDGGUHVVDQGGHVWLQDWLRQDGGUHVV
PXVWEHORFDWHG
                You Have Three Ways to Vote in the Election on November 3, 2020

,I\RXQHHGIXUWKHULQIRUPDWLRQSOHDVHFRQWDFWXVDWVXSSRUW#SRVWDOPHWKRGVFRP
                OPTION 1
                Voting at the polls                                                   MAKE SURE YOUR
                You can cast your ballot at your polling place on                     VOTER REGISTRATION
                Election Day. Polls are open from 7 a.m. to 8 p.m.                    IS UP TO DATE
                on November 3. To find your polling place, visit                      You must be registered to vote,
                myvote.wi.gov or call XXX-XXX-XXXX.                                   and your name and address must
                                                                                      be current, before you can vote in
                OPTION 2
                                                                                      person or request an absentee ballot.
                In-person voting by absentee ballot                                   Register or update your registration
                You can cast an absentee ballot in person before                      online at myvote.wi.gov. You can
                Election Day. Contact your municipal clerk’s office                   also register to vote by mail, in
                to learn more about your community’s early voting                     person at your municipal clerk’s
                options, locations and hours of operation. To find                    office, or at your polling place on
                your clerk, visit myvote.wi.gov or call the Wisconsin                 Election Day. Every option has its
                Elections Commission.                                                 own deadline. Visit myvote.wi.gov or
                                                                                      call XXX-XXX-XXXX to learn more.
                OPTION 3
                Voting absentee ballot by mail
                You can request an absentee ballot at myvote.wi.gov.
                                                                                      NEED ASSISTANCE?
                You can also make your request by mail, using the
                                                                                      WE’RE HERE TO HELP.
                included request form and postage-paid envelope.
                To learn more, turn to the next page.                                 Visit myvote.wi.gov or call
                                                                                      XXX-XXX-XXXX (TTY 1-800-947-
                                                                                      3529) for assistance.
                         To learn more about public health                            Para obtener información en
                          and elections, visit our website,                           Español, llama (XXX) XXX-XXXX
                         https://elections.wi.gov/covid-19                            o visita myvote.wi.gov/es-es/


                                                                                                             (continued on other side)



               Wisconsin Elections Commission                   This is an Official Mailing from the State of Wisconsin
                                                                                                                      136
        Case: 3:15-cv-00324-jdp Document #: 401-23 Filed: 09/18/20 Page 149 of 151


Requesting an Absentee Ballot
                                                                               YOU NEED A
Visit myvote.wi.gov to request your absentee ballot online. It’s easy,         PHOTO ID TO VOTE
especially when you use a mobile device.                                       No matter how you cast your vote,
                                                                               most voters will need to show an
     STEP 1                    STEP 2                    STEP 3                acceptable photo ID, like a Wisconsin
     Visit                      Click              Fill out your name          driver license or state ID card, US
  MyVote.wi.gov             Vote Absentee           and date of birth          passport or Veterans ID card. Your
                                                                               photo ID does not need your current
                                                                               address. Visit bringit.wi.gov to see a
                                                                               complete list of acceptable photo IDs
         MyVote.wi.gov                                                         and learn how to get a photo ID for
                                                                               free if you don’t have one.

                                                                                    t the polls or clerk’s office
                                                                                   A
No internet? No problem.                                                           Just show your ID to receive
Don’t have easy access to the internet? Use the enclosed absentee                  your ballot
ballot request form and postage-paid envelope to make your request.
Here’s how:                                                                         equesting an absentee
                                                                                   R
                                                                                   ballot online
   Fill out the enclosed request form.                                             Upload a picture of your photo
                                                                                   ID. It’s easy when you use a
   Get a copy of your acceptable photo ID.                                         mobile device.

   Mail your completed form and the photocopy of your photo ID                     equesting an absentee ballot
                                                                                   R
   in the enclosed envelope as soon as possible. It must arrive by                 by mail
   October 29.                                                                     Include a picture or copy of your
                                                                                   photo ID with your application.
Don’t wait. Request your absentee ballot today.
It takes time to receive an absentee ballot, and you’ll need to arrange
for a witness to sign your return envelope. The deadline to request
                                                                               ARE YOU INDEFINITELY
an absentee ballot is October 29.
                                                                               CONFINED?
                                                                               Some voters may have a difficult
                                                                               time getting to the polls due to age,
                                                                               illness, infirmity, or disability. If this
                                                                               applies to you, certify your status by
                                                                               checking “indefinitely confined” on
                                                                               the enclosed application. Wisconsin
                                                                               law exempts indefinitely confined
                                                                               voters from the requirement to
                                                                               provide a photo ID when requesting
                                                                               an absentee ballot by mail.




            Wisconsin Elections Commission                   This is an Official Mailing from the State of Wisconsin
                                                                                                                 137
Wisconsin Absentee    Ballot Request
          Case: 3:15-cv-00324-jdp Document #: 401-23                                                                 Filed: 09/18/20 Page 150 of 151

!     A photo ID is required to request an absentee ballot.


!     To receive a ballot, this request must be received by your municipal clerk no later than October 29, 2020.


!     If you have questions while completing this request, please contact us at (xxx) xxx-xxxx.
                                                                                                                                                                                      Please complete legibly
                                                                                                                                                                             Additional instructions on reverse


                                       First Name                                                                                                        Middle Name



          Voter                        Last Name                                                                                                                                Suffix (Jr. II, Etc.)


       Information                1    Street Address                                                                                                                                Apt/Room #


     provide your name and             City/Town/Village of                                                                                                       State                        Zip

    residential voting address                If you are a military or overseas voter, please check the appropriate box:
     as they appear on your                   See additional info on back
     Wisconsin voter record                                                                Military                  Permanent Overseas                           Temporary Overseas

                                              Mailing address same as above (check box and proceed to section 3).


 Where do you                          If you would like your ballot mailed to a different address, provide that information below:

want your ballot 2                     Street Address (or P.O. Box)
     sent?
                                       City/State/Country/Zip

                                                                                                         Please see the back of this form for information on receiving your ballot by email or fax.

       For which
                                              The General Election on November 3, 2020
     election(s) do
      you want a                  3           For indefinitely-confined voters only: I certify that I am indefinitely confined due to age, illness, infirmity, or disability and
                                              request absentee ballots be sent to me automatically until I am no longer confined or I fail to return a ballot.
        ballot?                               Anyone who makes false statements in order to obtain an absentee ballot may be fined not more than $1,000 or imprisoned for not more than 6 months or both.
                                              Wis. Stat. §§ 12.13(3)(i), 12.60(1)(b)
          mark only one

                                              Please check this box to affirm that, if required, you are providing a copy of acceptable photo ID.


                                            These are common types of acceptable photo ID. Check the box for the type you are including with your request:

Make sure you’re                              Wisconsin driver            University,          Military ID card       U.S. Passport            Certificate of        ID card issued            A receipt for a

providing a copy                              license or state-        college, or tech           or photo ID         booklet or card          Naturalization         by a federally         Wisconsin driver

                 4                              issued ID card         college ID (with         issued by the                                                          recognized            license or state-

 of acceptable                                                           enrollment
                                                                         verification)
                                                                                                Department of
                                                                                               Veterans Affairs
                                                                                                                                                                     Wisconsin Tribe             issued ID


    photo ID

                                                                                          Selfies are not an acceptable form of photo ID.
                                                                     Please do not include the physical original of your photo ID when returning your request.


                                       Please consider providing your contact information in case the WEC or your clerk need to follow up on your request (optional).

         Contact
                                  5    Phone Number              (                     )
       Information
                                       Email Address

                                       By signing this absentee ballot request form, I attest that the information provided is true and correct to the best of my knowledge and ability and I have not provided any
                                       false information for the purpose of obtaining an absentee ballot. Wis. Stat. §§ 12.13(3)(i), 12.60(1)(b)

    Voter Signature 6
                                        X
                                            Voter Signature                                                                               Today’s Date


        Assistant                      I certify that the application is made on request and by authorization of the named elector, who is unable to sign the application due to physical disability.


                                  7
if someone signed this form on          X                                                                                                                                            138
         your behalf                        Assistant Signature                                                                           Today’s Date
Wisconsin Absentee   Ballot Request
           Case: 3:15-cv-00324-jdp    Instructions
                                   Document #: 401-23                                    Filed: 09/18/20 Page 151 of 151
Photo ID requirement: If you have not provided a copy of acceptable photo ID with a prior absentee ballot request, a copy of a photo
ID must be attached to this request. You may submit your request and a copy of your ID by mail, fax, or email.

                                               The following documents are acceptable photo ID
                                                                                • U.S passport booklet or card
          • State of Wisconsin driver license or ID card
                                                                                • Certification of Naturalization
          • Military ID card issued by a U.S. uniformed service
                                                                                • Wisconsin DOT driver license or ID card receipt
          • Photo ID issued by the federal Department of Veterans
                                                                                • Citation/notice to revoke or suspend Wisconsin driver
            Affairs
                                                                                  license
          • University, college, or technical college ID and
                                                                                • ID card issued by a federally recognized Indian tribe in
            enrollment verification
                                                                                  Wisconsin
                                   For specific information about expired documents, visit https://bringit.wi.gov,
                                        or contact the Wisconsin Elections Commission at (xxx) xxx-xxxx.
The voters listed below may satisfy the photo ID requirement by the following means:
  • Electors who are indefinitely confined (see section 3): the signature of a witness on the Absentee Certificate Envelope.
  • Military, Permanent Overseas, and Confidential Electors: exempt from the photo ID requirement.


      •   Provide your name as you are registered to vote in Wisconsin. If applicable, please provide your suffix (Jr, Sr, etc.) and/or middle name.
      •   Provide your home address (legal voting residence) with full house number (including fractions, if any).
      •   Indicate the municipality. Use the municipality’s formal name (for example: City of Ashland, Village of Greendale, or Town of Albion).
      •   You may not enter a PO Box as a voting residence. A rural box without a number may not be used.
      •   Please indicate if you are an active duty military voter, a permanently overseas voter, or a temporarily overseas voter.

           • A military voter is a person, or the spouse or dependent of a person who is a member of a uniformed service or the merchant marine, a
1            civilian employee of the United State, a civilian officially attached to a uniform service and serving outside the United States, or a Peace
             Corp volunteer. Military voters do not need to register to vote.
           • A permanent overseas voter is a person who is a United States citizen, 18 years old or older, who last resided in Wisconsin prior to leaving
             the United States, is not registered at any other location and has no present intent to return. An adult child of a United States citizen who
             resided in Wisconsin prior to moving abroad qualifies as a permanent overseas voter. Permanent overseas voters will receive ballots for
             federal offices only and must be registered prior to receiving a ballot.
           • A temporary overseas voter is a person who is eligible to vote in Wisconsin and has a present intent to return. They will receive the full
             ballot and need to be registered to vote prior to receiving a ballot.


      •   Mark the first box if you would like the ballot mailed to the address listed in section 1.
      •   If you would like your ballot mailed to a different address than the address in section 1, please list this address or PO Box here.
2     •   If no preference is indicated, your absentee ballot will be mailed to the address you provided in section 1.
      •   If you would like to receive your ballot by email or fax, please contact us at (xxx) xxx-xxxx for additional information.


      • Mark the first box if you would like to receive a ballot for the November 3, 2020 General Election.
3     • Mark the second box only if you are indefinitely confined due to age, illness, infirmity, or disability and wish to request absentee ballots for all
        elections until you are no longer confined or until you fail to return a ballot.


      • Please confirm that you are attaching a copy of acceptable photo ID to your absentee ballot request.
4     • There may be delays in receiving your absentee ballot if you do not attach a copy of acceptable photo ID to your request.



      • Consider providing your phone number or email address so the Wisconsin Elections Commission or your municipal clerk can contact you
5       about your request if necessary.


      • By signing this absentee ballot request form, you certify and attest that the information provided is true and correct to the best of your
        knowledge and ability, and that you have not provided any false information for the purpose of obtaining an absentee ballot. Anyone who
6       makes false statements in order to obtain an absentee ballot may be fined not more than $1,000 or imprisoned for not more than 6 months
        or both. Wis. Stat. §§ 12.13(3)(i), 12.60(1)(b)

      • In the situation where the elector is unable to sign this form due to a physical disability, the elector may authorize another elector to sign on
7       his or her behalf. Any elector signing an application on another elector’s behalf shall attest to a statement that the application is made on
        request and by authorization of the named elector, who is unable to sign the application due to physical disability.




                                                                                                                                    139
